UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK - MANHATTAN DIVISION

--------------------------------------------------------------X       Case No. 19-13848-cgm
In Re:
                                                                      Chapter 13
SARAH ELIZABETH SANDERS,
                                                                  NOTICE OF IN REM MOTION
                           Debtor.                                FOR RELIEF FROM THE
--------------------------------------------------------------X   AUTOMATIC STAY AND
                                                                  ANNULMENT OF THE
                                                                  AUTOMATIC STAY
        Upon the annexed affirmation of Jenelle C. Arnold, Esq., dated March 19, 2020, and the

exhibits annexed thereto, Spectrum Mortgage Holdings, LLC , a secured creditor, will move this

court before the Hon. Judge Honorable Cecelia G. Morris, United States Bankruptcy Judge, on the

30th day of April, 2020 at 11:00 AM in the forenoon of that day, or as soon thereafter as counsel

may be heard, at the courthouse located at One Bowling Green, New York, New York 10004-1408,

for an order pursuant to 362(d)(1), and (d)(4)(B) and 1301(c)(1), of the Bankruptcy Code annulling

and modifying the automatic stay so that Spectrum Mortgage Holdings, LLC , as secured creditor,

can foreclose the mortgage it holds on the premises known as 322 East 120th Street, New York,

New York 10029, on the grounds that (a) Debtor’s filing is in bad faith, (b) annulment of the

automatic stay retroactive to date of filing; and/ or Confirm No Stay Was In Effect Upon Date of

Filing; and (c) Relief pursuant to 11 U.S.C. § 362(d)(4)(B), for in rem relief from the automatic

stay imposed in subsequent cases under 11 U.S.C. § 362(a), such that any and all future filings

under the Bankruptcy Code during the next two years by the Debtor herein, Sarah Sanders (the

"Debtor"), or any other person or entity with an interest in the Property, shall not operate as a stay

as to Secured Creditor's enforcement of its rights in and to the Property, as the Debtor's bankruptcy

petition was part of a scheme to delay, hinder, and defraud creditors that has involved multiple

bankruptcy filings by the Debtor; and (d) for such other and further relief as this Court deems just
and proper.

Dated: March 19, 2020

                                      Respectfully submitted,

                                      /s/ Jenelle C. Arnold
                                      Jenelle C. Arnold, Bar No.: 5263777
                                      Attorney for Movant
                                      Aldridge Pite, LLP
                                      4375 Jutland Drive, Suite 200
                                      P.O. Box 17933
                                      San Diego, CA 92177-0933
                                      Telephone: (858) 750-7600
                                      Facsimile: (619) 590-1385
                                      Email: JArnold@aldridgepite.com

TO:

Sarah Elizabeth Sanders
322 E. 120th St, #1
New York, NY 10035

Krista M. Preuss
399 Knollwood Road
White Plains, NY 10603
info@ch13kp.com

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
USTPRegion02.NYECF@USDOJ.GOV

Lorraine Sanders
322 East 120th Street
New York, NY 10029
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK - MANHATTAN DIVISION

--------------------------------------------------------------X      Case No. 19-13848-cgm
In Re:
                                                                     Chapter 13
SARAH ELIZABETH SANDERS,

                           Debtor.
--------------------------------------------------------------X

       AFFIDAVIT IN SUPPORT OF IN REM MOTION FOR RELIEF FROM THE
         AUTOMATIC STAY AND ANNULMENT OF THE AUTOMATIC STAY

SPECTRUM MORTGAGE HOLDINGS, LLC, (“Creditor”) hereby moves this Court, pursuant

to 11 U.S.C. § 362(d)(1), and (d)(4)(B) and 1301(c)(1), for relief from the automatic stay with

respect to certain real property of the Debtor having an address of 322 East 120th Street, New

York, New York 10029 (the “Property”), for all purposes allowed by law, the Note (defined

below), the Modification Agreement (defined below), and applicable law, including but not

limited to the right to foreclose. Attached hereto as Exhibit 1 is a background information form

required by local rules. In further support of this Motion, the undersigned respectfully states

under penalty of perjury the following:

A. FACTUAL BANKGROUND RELATED TO OWNERSHIP OF THE PROPERTY

        1.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with

respect to the Debtor on December 4, 2019.
        2.      A hearing to consider confirmation of the Chapter 13 Plan of the Debtor is

scheduled for April 30, 2020.

        3.      Sarah Sanders (“Debtor”) and Lorraine Sanders (collectively the “Borrowers”)

have executed and delivered or is otherwise obligated with respect to that certain promissory note

in the original principal amount of $223,250.00 (the “Note”). A copy of the Note is attached
hereto as Exhibit 2. Creditor is an entity entitled to enforce the Note.

        4.      Pursuant to that certain Modification Agreement (the “Agreement”), all obligations

(collectively, the “Obligations”) of the Borrowers under and with respect to the Note and

Agreement are secured by the Property. A copy of the Agreement is attached hereto as Exhibit 3.

        5.      All rights and remedies under the Debt Agreement have been assigned to the

Creditor pursuant to that certain assignment of Debt Agreement, a copy of which is attached hereto

as Exhibit 4.

        6.      The legal description of the Property and recording information is set forth in the

Agreement, a copy of which is attached hereto, and such description and information is

incorporated and made a part hereof by reference.

B. THE FORECLOSURE ACTION AND SALE IN RELATION TO THE PROPERTY

        7.      On September 22, 2014, Secured Creditor commenced foreclosure proceeding by

filing a Summons, Complaint and Notice of Pendency with the Supreme Court, New York County

New York under Index Number 850286/2014.

        8.      Sarah Sanders and Lorraine Sanders were named as defendants in the foreclosure

action. The Secured Creditor in due course obtained a judgment of foreclosure and sale in the

foreclosure action on March 27, 2018, which was entered on April 2, 2018, and said judgment with

the notice of entry is attached hereto as Exhibit 5.

        9.      On December 4, 2019, the Subject Property was sold at a foreclosure sale, and Long

Bin Lin & Hui Bain An were the purchasers of the Property.

        10.     Creditor did not have knowledge of the Debtor’s Bankruptcy filing at the time of

the sale.

C. SERIES OF BANKRUPTCY PROCEEDINGS

        11.     On or about October 13, 2015, Lorriane Al-Amin aka Lorraine Sanders filed a prior

voluntary petition under Chapter 13 of the Bankruptcy Code, for the Southern District of New

York, and was assigned case No. 15-12772-cgm. Said case was dismissed on or about April 12,

2017, and subsequently terminated on August 11, 2017. (See In re Al-Amin, case no. 15-12772
(Bankr. S.D. NY.)).

       12.      On or about June 5, 2018, Sarah E Sanders filed a prior voluntary petition under

Chapter 13 of the Bankruptcy Code, for the Southern District of New York, and was assigned case

No. 18-11733-cgm. Said case was dismissed on or about October 3, 2019. (See In re Sanders, case

no. 18-11733 (Bankr. S.D. NY.)).

D. RELIEF BEING SOUGHT

       I. The Court should exercise its authority pursuant to 11 U.S.C. Section 105(A) and

       grant in rem relief.

       13. It is well accepted that "one of the primary purposes of bankruptcy is to provide the

'honest but unfortunate debtor with the opportunity to make a 'fresh start.'” In re Dupuy, 308 B.R.

843, 848 (Bankr. E.D.Tenn. 2004). It is equally recognized that "all bankruptcy petitions must be

filed in good faith and must be 'fundamentally fair in a manner that complies with the spirit of the

Bankruptcy Code's provisions,"’ Dupuy 308B.R. at 848-849.

       14. However, "the filing of repetitive bankruptcy cases to forestall secured creditors from

exercising foreclosure rights, and without any intent to comply with basic bankruptcy

requirements, is an abuse of process and a violation of the spirit and intent, if not the actual letter,

of the Bankruptcy Code." In re Hughes, 2007 Bankr. LEXIS 1328 at *41-42. (Bankr. N.D. Tex.

2007). In such cases, in rem relief is appropriate in order to allow the Secured Creditor to complete

the foreclosure process. See Gonzalez-Ruiz, 341 B.R. at 385 (in rem relief appropriate where

Borrowers filed three bankruptcy cases in order to prevent the creditor from completing

foreclosure); In re Selinsky, 365 B.R. 260 (Bankr. S.D. FL 2007) (Court ordered in rem relief where

the Borrower’s three bankruptcy filings constituted a gross abuse of the bankruptcy process).

       15. Section 105(a) of the Bankruptcy Code provides in pertinent part that "the court may

issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of this title." 11 U.S.C.§ 105(a). It is established that § 105 empowers the Court "to provide a

creditor with prospective relief from the automatic stay where it is clear that a debtor has filed

successive bankruptcy petitions to stay foreclosure sales without the intention of completing or
without having the ability to complete the bankruptcy process in good faith." In re Feldman, 309

B.R. 422, 426 (Bankr. E.D.N.Y. 2004); see also In re Henderson, 395 B.R. 893 (Bankr. D.S.C.

2008) (the authority of the Court to grant in rem relief stems from its broad powers under 11

U.S.C.§105(a) to issue orders necessary to carry out provisions of the Bankruptcy Code and

prevent abuse of process).

       16. "”In rem relief is prospective relief that will apply to others who may file a petition and

invoke the automatic stay as to the same real property.” In re Lord, 325 B.R. 121, 129 (Bankr.

S.D.N.Y. 2005). "An order granting in rem relief from stay is an appropriate remedy when a debtor

or transferee of a debtor serially files bankruptcy petitions solely to invoke the automatic stay."

Gonzalez-Ruiz v. Doral Financial Corp., 341 B.R. 371, 384 (B.A.P. l "Cir. 2006). "An in rem

order ...attaches to the property and prevents the imposition of the automatic stay only as to the

property at issue in future bankruptcy filings by co-owners." In re Keefer,

2005 Bankr LEXIS 2149 at *11 (Bankr. S.D.N.Y. February 10, 2005). The purpose of in rem relief

is to prevent "an abuse of the bankruptcy code by multiple debtors acting in concert." Keefer, 2005

Bankr LEXIS at *11.

       17. In order to grant in rem relief, "'the record must clearly demonstrate an abuse of the

bankruptcy process through multiple filings with the sole purpose of frustrating the legitimate

efforts of creditors to recover their collateral."' Henderson, 395 B.R. at 901 quoting In rePrice,

304 B.R. 769, 773 (Bankr. N.D. Ohio 2004).

       18. Here, in rem relief is appropriate because a review of the record demonstrates that the

Debtor has engaged in a history of serial filings with no intent to complete the bankruptcy process,

in that each case was dismissed shortly after being commenced for failure to file the requisite

documents needed to proceed with the bankruptcy process or for failure to make plan payments.

Further this bankruptcy case was filed the same day as the foreclosure sale, and was solely filed in

a last minute effort to attempt to invalidate the foreclosure sale.

       19. Therefore, "the multiple filings are evidence of bad faith and evidence of the fact that

the Debtor [and non-debtors] are abusing the bankruptcy process." Price, 304 B.R. at 774 (in rem
relief granted where the Borrowers filed three bankruptcy cases). Thus, in rem relief is appropriate.

        20. Additionally, while in rem relief is an extraordinary form of relief, it has ’been granted

where 'an ordinary relief from the stay order will not be effective as demonstrated by the prior

history of the parties and the property.'" In re Price, 304 B.R. 769, 773 (Bankr. N.D. Ohio 2004).

As demonstrated by the factual history, ordinary relief from the stay would be an ineffective

measure to allow the Secured Creditor to complete the foreclosure process.

        21. Based on the foregoing, the record unequivocally demonstrates that there has been a

history of serial bankruptcy filings. As such, an order granting in rem relief as to the Property such

that any and all future filings by any person or entity with an interest in the Property shall not

operate as an automatic stay against the Secured Creditor and its successors and/or assigns is

appropriate.

        II. The automatic stay should be terminated pursuant to 11 U.S.C. Section

362(d)(4)(B)

        22. It is well established that a creditor whose debt is secured by residential real property

may move under 11 U.S.C. § 362(d) for relief from the automatic stay. Under BAPCPA, a new

section of 362(d) was added with the intent “to reduce abusive filings.” In re Muhaimin, 343 B.R.

159 (Bankr. D. Maryland 2006) citing HR. Rep. 109-31(1) at 69 (2005). 11 U.S.C. § 362(d)(4)(B)

provides that
                "the court shall grant relief from the stay provided under subsection (a) of
                this section, such as by terminating, annulling, modifying, or conditioning
                such stay with respect to a stay of an act against real property under
                subsection (a), by a creditor whose claim is secured by an interest in such
                real property, if the court finds that the filing of the petition was part of a
                scheme to delay, hinder, and defraud creditors that involved . . . multiple
                bankruptcy filings affecting such real property.” U.S.C. § 362(d)(4)(B).
        23. This provision also provides that relief under this section "shall be binding in any other

case under this title purporting to affect such real property filed not later than 2 years after the date

of the entry of such order by the court . . .” 11 U.S.C. § 362(d)(4)(B). The facts of this case support

the conclusion that relief pursuant to§ 362(d)(4)(B) is appropriate and the automatic stay should
be terminated with respect to the Secured Creditor’s interest in the Premises.

       24. In order to establish that it is entitled to relief pursuant to § 362(d)(4)(B) the Secured

Creditor has the burden of establishing that the current bankruptcy filing is part of a scheme to

hinder, delay and defraud the bank. See In re Lemma, 394 BR. 315, 324 (Bankr. E.D.N.Y. 2008).

The fact that a Debtor has filed multiple bankruptcy cases, in and of itself, is not sufficient cause

for relief under this section. See In re Lemma, 394 BR. 315 @ 324. However, an intent to hinder,

delay and defraud can be inferred from the filing of multiple bankruptcies when the filings are

deficient, strategically timed, or otherwise indicate bad faith. See In re Montalvo, 416 B.R. 381,

387 (Bankr. E.D.N.Y. 2009)(finding six strategically timed, deficient bankruptcy filings were

sufficient to find that the sixth bankruptcy was part of a scheme to delay, hinder and defraud the

bank and that in rem relief was appropriate); In re Blair, 2009 Bankr. LEXIS 4195 (Bankr. E.D.N.Y.

2009) (finding that ten deficient, strategically timed bankruptcy filings was sufficient to grant in

rem relief pursuant to § 362(d)(4)(B)). See In re: Richmond, 513 B.R. 34, 38 (Bankr. E.D.N.Y.

2014)(finding that two bankruptcies filed on the eve of scheduled foreclosure sales, when the

Debtor was repeatedly attempting to collaterally attack the foreclosure judgment and the property

was not part of Debtor’s estate, provided sufficient cause to grant in rem relief).

       25. Bankruptcy Courts may infer an intent to hinder, delay, and defraud creditors from the

fact of serial filings, without holding an evidentiary hearing. Relevant to this analysis is whether a

debtor has “evinced no true intention to reorganize their financial affairs” and whether a debtor’s

previous filings were “ prosecuted to any meaningful degree.” See In re Valid Value Props, 2017

Bankr. LEXIS 27, 18 (Bankr. S.D.N.Y. 2017)(citations omitted).

       26. A review of the bankruptcy filings by the Debtor demonstrate that there exists a scheme

to delay, hinder, and defraud. The repeated filings have resulted in undue delay and hindrance of

the Secured Creditor's efforts to foreclose on the Property.

       27. The Secured Creditor has sustained injury as a result of the repeated filings in this case.

The Secured Creditor’s Mortgage Obligation is due for October 1, 2011. Additionally, the Secured

Creditor is suffering immediate and irreparable injury and loss because the Secured Creditor is not
receiving any income to pay the real estate taxes and/or hazard insurance.

        28. As can be seen from the history of filings, there has been a repeated attempt to thwart

the Secured Creditor's attempts to foreclose on the property. Based on this history of abuse, this

Court should grant the Secured Creditor's requested relief and issue an order that would prevent

the imposition of the automatic stay on the Property for at least two years in order to provide the

Secured Creditor time to complete the foreclosure or any other legal proceeding that it deems

necessary in relation to the Property.

        III. Sufficient Cause Exists To Annul The Automatic Stay To Validate The Foreclosure

Sale of the Property and/or Confirm No Stay was in Place when the Bankruptcy Case Was

Filed

        29. However, the Bankruptcy Code provides that, "[o]n request of a party in interest and

after notice and a hearing, the court shall grant relief from the stay provided under subsection (a)

of this section, such as by terminating, annulling, modifying or conditioning such stay." 11 U.S.C.

§ 362(d). Indeed, in appropriate circumstances, the court may annul the automatic stay

retroactively to validate an act that was committed in violation of the stay and would otherwise be

void. See In re Siciliano, 13 F.3d 748, 751 (3rd Cir. 1994); see also Schartz, supra at 573.

        30.    Generally, the bankruptcy court has wide latitude to determine whether annulment

of the automatic stay is appropriate and makes a case-by-case determination by balancing the

equities. In re Fjeldsted, 293 B.R. 12, 26 (9th Cir. B.A.P. 2003). Although no one factor is

dispositive, courts typically focus on two factors, including: (1) whether the creditor was aware of

the bankruptcy petition; and (2) whether the debtor engaged in unreasonable or inequitable

conduct, or prejudice would result to the creditor. Other factors courts consider include: (1) the

number of filings; (2) whether, in a repeat filing case, the circumstances indicate an intention to

delay and hinder creditors; (3) a weighing of the extent of prejudice to creditors or third parties if

the stay relief is not made retroactive, including whether harm exists to a bona fide purchaser; (4)

the debtor's overall good faith (based upon the totality of the circumstances); (5) whether creditors

knew of the stay, but nonetheless took action, thus compounding the problem; (6) whether the
debtor has complied, and is otherwise complying, with the Bankruptcy Code and Rules; (7) the

relative ease of restoring parties to the status quo ante; (8) the costs of annulment to debtors and

creditors; (9) how quickly creditors moved for annulment, or how quickly debtors moved to set

aside the sale or violative conduct; (10)whether, after learning of the bankruptcy, creditors

proceeded to take steps in continued violation of the stay, or whether they moved expeditiously to

gain relief; (11) whether annulment of the stay will cause irreparable injury to the debtor; and (12)

whether stay relief will promote judicial economy or other efficiencies. Id. at 25.

       31.     Here, cause exists to annul the Automatic Stay.         First, the Debtor filed for

Bankruptcy Relief the same day as the scheduled sale. Long Bin Lin & Hui Bain An are bona fide

third party purchasers that were unaware of the Debtor’s Bankruptcy filing at the time of the

Foreclosure Sale. Furthermore, annulment is warranted by virtue of the fact that Debtor’s

bankruptcy case appears to have been filed as part of a bad faith scheme to delay, hinder and/or

defraud the previously secured creditor from foreclosing on the Property. Specifically, this is the

third bankruptcy filing between Debtor and Borrower. Other factors that support annulment are

the timeliness of Creditor’s action to file the Motion for Relief from Stay and Annulment of the

Stay, Debtor’s failure to take action to set aside the sale. Furthermore, in the event the Court does

not grant annulment, Creditor would be unduly prejudiced whereas Debtor will suffer no prejudice

as a result of the Court granting annulment. Indeed, if annulment is not granted, the sale will be

deemed null and void as a matter of law and Movant will be forced to return the Property and

forego any anticipated return on its investment.

       Further, there is cause for relief under 11 U.S.C. 362(d)(4) due to the bad faith actions of

the Debtor and the scheme to hinder, delay, and defraud this Creditor. Debtor’s current case

appears to be part of a scheme to delay, hinder and defraud Movant as: (1) this is the third

bankruptcy case between Debtor and the Borrower, (2) Debtor has failed to file all required

documents. In addition, Debtor had a prior case dismissed within past twelve (12) months, and has

failed to file a Motion to Impose the Automatic Stay. As a result, debtor is not prejudiced by the

granting of this Motion based on the fact that Creditor would be entitled to relief from stay. For
all of the foregoing reasons, Creditor contends there is sufficient cause to annul the automatic stay

to validate the trustee’s sale at which it purchased the Property.

        32.      Based on the foregoing, the Secured Creditor has provided ample cause to justify

the Court issuing an order pursuant to 11 U.S.C. § 362(d)(4)(B). The pattern of conduct suggests

that the Debtor filed her bankruptcy cases in bad faith. As such, the Secured Creditor requests an

Order of the Court terminating the automatic stay, with prejudice, such that any and all future

filings by any person or entity with an interest in the Property shall not operate as an automatic

stay against the Secured Creditor for a period of two years from the date of entry of the Order.

        33.      A copy of a proposed Order granting the relief sought by Secured Creditor is

annexed hereto as Exhibit 6.

        34. No prior application has been made for the relief requested herein.

        35. The legal description for the Mortgaged Premises is attached hereto as Exhibit 3

        WHEREFORE, the Secured Creditor respectfully requests (1) an Order pursuant to 11 U.S.C.

§105(a) granting in rem relief as to the real property commonly known as 322 East 120th Street, New York,

NY 11029 (2) an Order pursuant to 11 U.S.C. § 362(d)(4)(B) terminating the automatic stay as to movant’s

interest in in real property commonly known as 322 East 120th Street, New York, NY 11029and (3) that the

stay be annulled retroactively to the date of the Bankruptcy filing to validate the post-petition sale, together

with such other and further relief as the Court deems just and equitable.

 Dated: March 19, 2020

                                                             Respectfully submitted,

                                                             /s/ Jenelle C. Arnold
                                                             Jenelle C. Arnold, Bar No.: 5263777
                                                             Attorney for Creditor
                                                             Aldridge Pite, LLP
                                                             4375 Jutland Drive, Suite 200
                                                             P.O. Box 17933
                                                             San Diego, CA 92177-0933
                                                             Telephone: (858) 750-7600
                                                             Facsimile: (619) 590-1385
                                                             Email: JArnold@aldridgepite.com
LINITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEWYORK. MANHATTAN DIVISION

                                 --------r-----                     -----x          Case   No. 19-13848-cgm
 ;;il-
                                                                                    Chapter 13
    SAIL{H ELI ZABETH SANDERS,

                                                                                    Exhibit   1
                          ::::::___   __ ___   -_____- - ___   __   ___-_X




                            RELIEF FROM STAY- REALESTATEAND
                                 C O OPERATIVE APARTMENT S


1, ftrcHee,r-   f Lr*ee    (name) the WtAeiA,            (title) OF Spectrum WAaA
Mortgage Holdings, LLC (IIEREINAI'TE& "MOVANT'), IIEREBY DECLARE (OR
CERTUFY, VERIFN OR STATE):



                                 BACKGROUND INTORMATION


1.         REAL PROPERTY OR COOPERATIVE APARTMENT ADDRESS WHICH IS THE
           SUBJECT OF THIS MOTION: 322Bxt 120th Steet, New York, New York 10029

2.         LENDERNAME: Spectrum Mortgage Holdings, LLC
a
J.         DATE OF MORTGAGE: November 20,1997

      4.   POSIPETITION PAYI\{ENT ADDRESS: 301 West Bay Srnenr, JacrsoNvnLe, FL
           32202

                           DEBT/YALUE REPRESENTATIONS

      s.   TOTAL PRE-PETITION AND POSTPETITION INDEBTEDNESS OF DEBTOR(S) TO
           MOVANT AT THE TIME OF FILING THE MOTION: $379,4 56.24 as of March 5, 2020

           (Noru: this amount may not be relied on as a "payoff'quotation.)

6.         MOVANT'S ESTIMATED MARKET VALUE OF THE REAL PROPERTY OR
           COOPERATIVE APARTMENT: N/A

7.         SOURCE OF ESTIMATED VALUATION:                              N/A
                                        STATUS OF DEBTAS OF
                                         TI{E PETITION DATE

       TOTAL PRE-PETITION INDEBTEDNESS OF DEBTOR(S) TO MOVANT AS OF
       PETITION FILING DATE i $374,392.09 "

               A.   AMOUNT OF PRINCIPAL:                                            : $189,789.71

               B.   AMOUNT OF       INTEREST:                                       : $115,701.95

               C.   AMOLINT OF ESCROW (TAXESAIIID INSURANCE): :852,770.27

               D.    AMOUNT OF FORCED PLACED INSURANCE                              $O.OO
               EXPENDED BY MOVANT:

               E. AMOUNT OF AITORNEYS'FEES BILLED TO                                $14,211.50
               DEBTOR(S)PRE-PETTTTON:

               F. AMOLINT OF PRE-PETITION               LATE FEES, IF       ANY      : $1,192.87   '

               BTLLED    TO    DEBTOR(S):


9.       CONTRACTUAL INTEREST RA[E: 7.375 o/o (If interest is (or was) adjustable, please
list the rate(s) and date(s) the rate(s) was/were in effect on a separate sheet and attashthe sheet as
an exhibit to this form; please list the exhibit number here: N/A.)

10. PLEASE EXPLAIN ANY ADDITIONAL PRE.PETITION FEES, CHARGES OR
AMOUNTS CHARGED TO DEBTOR'S ACCOTINT AND NOT LISTED ABOVE:

$72s.85

(If additional space is needed, please list the amounts on a separate sheet and attach the sheet as
an exhibit to this form; please list the exhibit number here: N/A.)




                    AMOUNT OFALLEGED POST.PETITION DEEAULT
                              (AS OFMarch 5,2020)


11.    DATE LAST PAYMENT WAS RECEIVED: N/A

12.    ALLEGED TOTAL NUMBER OF PAYMENTS DUE POSTPETITION FROM FILING
       OF PETITION THROUGH PAYMENT DUE AS OF Mancu 5,2020:THREE (3) revueNrs
13.    PLEASE LIST ALL POST:PETITION PAYMENTS ALLEGED TO BE IN DEFAULT:

 ALLEGED      ALLEGED        AuouNr       AtraoutNr ArvrourNr lAnaorarJ' I LarE FEE
 PeyuENT      AuouNr         RrcBlvED     Applmp ro Applleo ro lAppr-rpo ro I CHanGED
 Dup DarE     Dup                         PnrNcrPAL     INrrnESr lEscnow           i   (rn   axv)
 uU202A       s2,423.A1
 21U2020      82,423.01
 31112020     $2,423.A1
 TOTAL:       $7,269.03

14.    AMOUNT OF MOVANT'S AITORNEYS' FEES BILLED TO DEBTOR FOR THE
       PREPARATION, FILING AND PROSECUTION OF THIS MOTION: $850.00

15.    AMOUNT OF MOVANT'S FILING FEE FOR THISMOTION: $181-.00

16.    OTHERATTORNEY'S' FEES BILLED TO DEBTOR POSTPETITION: S0.00

17.    AMOUNT OF MOVANT'S POST-PETITION INSPECTION FEES: $0.00

18.    AMOUNT OF MOVA}{T'S POSTPETITION APPRAISAL/BROKER'S PRICE
       OPINION: $0.00_

19.    AMOUNT OF FORCED PLACED INSURANCE OR INSURANCE PROVIDED BY
       THE MOVANT POSTPETITION: $0.00

20.    SUM HELD         IN
                      SUSPENSE BY MOVANT                   IN CONNECTION WITH THIS
       CONTRACT, IF APPLICABLE: $0.00

2t.    AMOUNT OF OTHER POS}PETITION ADVANCES OR CHARGES, FOR EXAMPLE
       TAXES, INSURANCE INCURRED BY DEBTOR ETC.: $0.00
                   REQUIRED ATTACHMENTS TO MOTION

Please attachthe following documents to this motion and indicate the exhibit number associated
with the documents.


(1)    Copies of documents that indicate Movant's interest in the subject property. For purposes
       of example only, a complete and legible copy of the promissory note or other debt
       instrument together with a complete and legible copy ofthe mortgage and any assignments
       in the chain from the original mortgagee to the current moving parfy. (Exhibit2.3.4-)


(2)    Copies of documents establishing proof of standing to bring this Motion. (Exhibit      2.3.4.)
(3)   Copies of document establishing that Movant's interest in the real property or cooperative
      aparhnent was perfected, For the purposes of example only, a complete and legible copy
      of the Financing Statement (UCC-I) frled with either the Clerk's Office or the Register of
      the county the property or cooperative apartment is located in. (Exhibit 2.3.4.)
                  CERTINCATION FOR BUSINESS RECORDS


I CERTIFY THAT THE INFORMATMION PROVIDED IN THIS FORM AND/OR ANY
EX{IBITS ATTACHED TO THIS FORM (OTHER THAN THE TRANS ACTIONAL
DOCUMENTS ATTACHED AS REQUIRED BY PARAGRAPHS 1, 2, AND 3, IMMEDIAIELY
ABOVE) IS DERIVED FROM RECORDS THAI WERE MADE AT ORNEAR THE TIME OF
THE OCCURRENCE OF THE MATTERS SET FORTH BY, OR FROM INFORMATION
TRANSMITTED BY, A PERSON WITH KNOWLEDGE OF THOSE MAITERS, WERE KEPT
IN THE COURSE OF THE REGULARLY CONDUCTED ACTryITY; AND WERE MADE BY
THE REGI.]LARLY CONDUCTED ACTIVITY AS A REGULARPRACTICE.


I FURT}IER CERTIFY THAT COPIES OF ANY TRANSACTIONAL DOCUMENTS
ATTACHED TO THIS FORM AS REQUIRED BY PARAGRAPHS 1, 2 AND 3, IMMEDIATELY
ABOVE, ARE TRUE AND ACCURATE COPIES OF THE ORIGINAL DOCUMENTS. I
FURTHER CERTIFY THAT THE ORIGINAL DOCUMENTS ARE IN MOVANT'S
POSSESSION, EXCEPT AS FOLLOWS:




                                DECLARATION


I, {Llrcgae L t, lmnn (Nenna) rHe NaPaEulO NEn46iR (urle) OF Sppcrnuu MoRrcAcE
Hor,prNcs, LLC,IIEREBY DECLARE (OR CERTIFY VERIFY, OR STAIE) PURSUANT TO 28
U.S.C. SECTION 1746 UNDER PENALTY OF PERIURY THAT THE FOREGOING IS TRUE
AND CORRECT BASED ON PERSONAL KNOWLEDGE OF THE MOVANT'S BOOKS AND
BUSINESS RECORDS.


ExrcurEDAr ADptg"t               <CITYITOWN    ,,    frFA|    <STAIDoNTHIS Nfl|DAY
oF trlaa,c,H      <M9NTH), 2020<YEAR>.



                                          NRue:                             Etr{lA
                                           Trrlr,:       fiu4Atu'46rNb tul E*t6t<
                                        MovaNT:          S F1cryean      MdqT&a 6€ Hu.1ffiJ:#
                                 Srnnpr AooRESS:         t   5?at   t f*bfAo*t* D4rtlE
                        Crrv, Srars AND Ztp Cons:            hDDtse,.r   fi l{oot
*0s4"&.
                                                                          I1


                                                                                                                I*{OTm
                                             ktrqrffimffi. I0                   ,1$97
                                                                                                                                    Hhr{s$Hat{                      rffi{ffiffi}r{H
                                                  3TI ERST 1f,fr38 srF{8Hr,                        !ilHH Ysaffi} llEst Y0sff.               t&$I g
                                                                                                        ;kfly           rdd;orl

          1,.   BORRO$tA',S fH,flI,IISE                             fS fAy
               Ia r*uil'u fur a loa* thfft I hav* rc**ry*d- tr pr+urisc
          "Fnnstpal"J ph.r inrerest, to the                             toHy IJ-$- S -q *zrB . *,s[ . s0
                       '                       ordec of rhe doi;*Tbe ii"A*,                                                                                         {fris smoftr$ is ualted
                                                                                  i*
                                                                             Errl *G:l

          Ty:s:r*eG* sry.ry,                                                    rp$c-, u lrelr yofiE cu*BsnRffisr{
      y-mTsfu
      nnff*irLlro     fir4tFr'/tt.rm*    xiJ-*r
                                                  ,'*'ffi;;illffi-ffi
                                                    a&.!..* r f
                   rhi*F{ars is call*d thr "H*rc Halg*t"..
                                                                     ..
                                                                                               f    il,.t       iB,Ll
                                                                                                                                            Nurs br r*sxfer *nd T'{to i$
                                                                                                                                                                          *    X   qsdffi*ilud
                                                                                                                                                                         cfrtiil$C ro
      }.
                  Iser+sr.E'ilI bc charged                                      prfuc;I)nl
                                                            !                                uuil ib* fuir Bffionnr ofpr*rcip*l k$
      yeerly ram             of               ?-    B?$ry."qF*id
                                                         F"                                                                                         bc*,*   p*i{. I Hrirrptry isrsr*$r   aE   r
           Ths i::rerrss                    ffit*   req*.rired hy
                                                                G thi;* Secti*n 3, lS
      $*ctinn 6ffi) sf ths Htlu.                                                                   lhr          rare    I \d'ilI p'y bst& befiffis *sd a(nr flrry
                                                                                                                                                                  drfauh descr$M- in
      3- PAYI}TEFiT$
           {A} TIrfte nud ptuce nf pawmcnts

                trmt*toe
                    I tr}}
                         mstrlnty p*l*** ila-- "*'ffi'il;;
                                                           m6nrh-         bv m*lqltr$ p$ymru$                   *,r$I
      t9 isIryq$*Y                                           day *f ffieh mqorh bry*in$
             ' Iqrilmrk&c*cpalrmrur"*ry*uontrnriir't"w""ffi'"1,#*r*bqi*irsoo            on #ag.fises
                                                                                            fiismtnxr IL
      {e3criHtcl$rrtrar rruy
              0*6*G&is'uil--l,t*.oor*r*16...*
     :TEffi T,Tffi
     qJate,                      {rouddL;HiH.-ffi
                     T,TtrilIl,#:.ffi
               #ilrilsrill
                                                     tr,ffiffiT,ffi tr;
                                                 -5#,P.q*-ar{
                                             o,-r.rilIfTr}ff"
                  whirh i$ callfrt thr 'mangirSr dgmr,
                    I wiI
                                                                    LT;
                                                                                       o*e
                                                                                           aoy
                                                                                                                                  -.rr t^                                othcrrharg$


                              rnafe ury monrhly                   prlmcefr     a{      *.,*0 ifiel{snotmffi, *;rmmr*r
                                                                                                                           EhfiRr.so*, Hms
                                                                                          or ar r differ*m placr if reryuird
                                                                                                                                                            yo*x t*s}g
             fiI A*ouuf ef lvIor*hty paym*xtr                                                                                               L*;; Iq;; ilio*,.
                 Hg*fryryry
            BORROTffi,S RIGHT
                                       be is &* aqounr of U.$.
                                 "'iltTS rnEp_ry               $ -*-trS{1-.gd

     i$ kilssnr
                 ixtrfulTffiffttrffi,ffiffiffi*"trr-8ffifetru_
                     "pffi;rffit'
                       a.$   B
                                                                                                                                                                                        sety

     ffiffiffi;"ffi#ffi;ffiffi#tr-ltffi#;
     prcpa1rrrc$r there silt-tc
             ffiflu.oso
     isfi#i"Gd;il                                      "o.r*r,g6sE;Ltor-Afi*
                                        *r*. ;rffiififfi
                                                                             er parcrpiu * ,
                                                                         : m in d* douar?iy"*onuy     Ols Xofr--If.-
                                                                                             "y__ul{*parrEc'
                                                                                                                                                            {h*tgle" T}s }fom
                                                                                                                                                                                  H
                                                                                                                                                                         rivE ffir*iu,
                                                                                                                                                                              r.vrEr

     $-    LOELN          ffiARffHS

    xeffi
      [ ffiffi{,mp*.#uffiJ$fl,ffi#ffi*m'-**g,;i,*r**4 flff#_,
    ##ffiffiffiss                                                                                                                                                   eo   sar ee inruc*t

    ffiFffiffi.tffiffi&HffiffiH%ffi
    ffi#ffi*:ffi,u#",*
    f3-j1:y lffi
    6- BORSO\I{ER'$l; FA.TLIffLE     FAIr
                                                      ffiffiffi
                                       mm;r#xesr*:tJ,ffi
                            ffi- *ur ffid;d                                          ;ffi #er,ffi;il:fi
                                                                               AS REQ{'I3E-F
                tA) I..are Chgqgrrb"                 ffid;TS ffi;*"
                                        I{oldu hq mt ,treircd Oo f,rU &nnu$i
    #'Jffiffi
                {tuI*,4. a" i-Jrr1ilI?i,*,,
                ,t*
    of my or$rduc

                ffi f     Bffi
                                                                          r:n       d,..* - -- :jSllo$atr
                                                  m*rux,m*5Tffi,f?ffifffi"trffi,1',ff0:*S-
                                                  :rj*r.r,rinrercsr.i-rx*yiil:r,""il#Hffi
                                                     i'srouor        of .ac&
                                                                                                            i




                                                                                                      * ff ,, ff
                                                                                          ,**Iff ffi T.*L;;*_
                                                                                eoo&k ra],nro,
                                                                                                                                   [svrnllrt byrtc md of
                                                                                                                                                                                        t
                [iff.fl:fr'ffiffi
   rr*li,1#[,ffi",ffiTff#
                ffi l-I*fi*e of S*fqult                                                                         oa &e dau it is      &u. I o;u   be iq   dcfr'rr.


   ffikH,#.?iffiffi*
   r{E*'Yss'H*xtnxar**\o?E-$i*s*
                                                                                                                                                                    ffiTffi
                                                                   h:rdlv*Fsnni*,    tr*hcrt}*dJffiJffi*--trr.snrraag}tr
                                                                                                                                                                     Foru 53$ t0lSI
                                                                                                                                                                ARCs#fis{ {!lrpl}I-nR


                                                                                                                                                                              EXHIBIT ?
                                                   I
l0s*H                                              I                                                         t
                                                 '     \
                                                   I




              (D) No T9atscr By Noio Eoldtr'
              E*e. if. at . -'** *,t
                                                                                               , -- -r- -^
                                                 t&c Note Hddcr doc$ nst rqt4ry uc to pary llnm*dar$
                                 '*ifo, f * in d"tott,
                                                                                                             r^   -- r-*-r:-rr- iti+ j
                                                                                                          fufl as dgsr,ib€'l
        *od ,t     fii,ii ilddcr rdl bnec *c righl-tl do so tf 1 m io d!tut at I k&r limc.
              {H} Paymd" u{Natq Holder's Cs$t$ end mrptuw                               abore,6c Note Holdsr v/i[]erc ft8
                                    ," to pryl-fi"dhrely infrIlas dc*dbeil
            F',f'ffin}dtffi"ift iqqiFrdifiiryiti:*,*S*,g.S3t"";ffi"SXFg1'i5t60BELt'to
        ,isbr6fi p"t-biiflby#d'*,iffi
        ffiL?#;.,Lffie bf ;irptieeCulr:- rtosc cniffseo inc}rab, &r *rryle, reasmatse attottcvs' fr*r.
        ?.
        " CIVIIiIGOFNOTISES                                                                                      &is Nonc willle
           "Uffi ;Ii,frfit$-ffi rpqtircs a differsnl rrcrho4 ary micc-tLar ffist tc siveo lo mc Edet
                            i    1y'r"ri'n"glt   eln       sneil ii, mi ar tht Prqctry Addrtts ebove or al s aliffelEol iddrE$s if I
        civ*, bc dclhr'rin'   or               W

                                                                                                                                                 ffi
                                                     "frss
                                      mtice of ny tliftreot addruss'
        Eve thi Note Uotic"

        ; -ffi'ffiB m*n*Hm*lu, Hr. H x"r.#"'i ffill ffi
                                  a

                                                                                                                               '&:t%H
        rEfftrcuad&$s.

        '' -ffi;tifiil'il-ilffiffiffi ft;ffiil carh-pemor is- fuuy
        8. OBilGATIO!ilgOFrffiSO]\EtIlrDSRfffiqHoTE             - --               ^Lr,-,-, ,.
                                                                     rSd.persoo*ty o-t{q"!rd
                                                                                               ,,-- -,t.
                                                                                             r,F_                                  q:Lry_ffi
        urOet tis-Xac, inhiliag rlc fumise o_fsy tlF frll urrur_ owrd* Any pqFou w_{ is.] ff{$'.-ffi Affi
        ffi"-aiil i' ffi ffi;ffi il" at@ 6dsi -Anr lcq$. c,to. qS -l'1 .+ry.*I4ef ry$S 39 SuJ!4H:
        s
        Hotr Holdar miy
        ffi;*-m;rry       "fr*
                                 o?u"s m.&r
                                               ish6 ilde, ri,i; Iiorc ,iptrist-Eml pecon
                                                                                       ed usder
                                                                                    rwed
                                              ueicqairec to pny all of tfiE nmmnts oE     usdsr this Note
                                                                                                                             #"*Hm'ffi
                                                                                                                                psdur Tli!
                                                                                             ltr{trflffBally ir rgii6si all of 1r
                                                                                    [,rEr$nn hdivfih-ag


        9. WAIVEB,S
              I md alf st;er pc6otr *lohas ohlig*tio$ uu0cr +F I'[oE rrei,tc.tta dgtr+ oflrrsmcC -d.,yS*
                                                                                                                               qf di$,@r'
        -n*imcors neo*'rtc dshti" r.S*id-G tloa flotdm                    m dmald Pafdcor sf-moqtr8 &c. 'Noiica of tu.Sonor'
        ,ffir*Ut"i€Sli!" thffirr. Itddrr to gi* roCce ta oOtr1tcrsols fiaimouuedntla'rcnottcraBaid-
        ."' ffi{tpss},f
        Is-                 s'sc'fitsB Nsfx
              Yiiffi{fi;Fa*iffiuiiffio*nr              qi& lftlircd varietions           juisdir*iore. h ldditis! ir" tlq !Pq1g
        -**"L-tr,
         r*""L-nr       lior
                        |j.o;  trqt&r *ff-&is
                               Xqldrr              lirrc, iiMurgrgc,
                                      u*fi-Ur;s xorc.                   D!.d of-iqem*
                                                             lrong.eq Decrt      tusr
                                                                                 Ttost ai  Seuiry pcr4
                                                                                        oi Sctuiry     Dcd (atc   'fcg$ry lalfttrnmtJ'
                                                                                                             (ttc '-Sce$y     Inrcuumr')'
        3::: ;-;*--;,;-;            eb rl*    rniects i'"
                                                        [ie u*-rrita-                                                          fft-@
                                                                                                                                   lrtp fha
                                                                                            lol aqd d,r rctat coodilimr-I neltDc
        Affi    rlr s#-dil.; ,*.;"     -fhis -,i*
                                       Nmr,                  Notc-fforicr frnm rnesthtp- Irrrsrl
                                                                          ftornpossib$   Imcs    sliict
                                                                                                 sf,fuih milftt
                                                                                                         -igr*  resh
                                                                                                                rcolr if I..+
                                                                                                                         I do trot
                                                                               -itescrrles
                    -fiic1 I BsbE           ilt1g'- lh.r Scardry hstnm
        "..-i*. ;-Ele iirncdafe p.yp.tt iu full of rlt amrxrns I ourc urdct sris Noa Sm* of tloe caafitius rrc
        ilrford
         itc3cdbcdas blhxa:
                A&T[ET{E*TE ABOITf, I"M{DEn,'S RICHT$ IT TH}: PTOEIRI:T I,S SOLD OA TT,AHSTERIED
                i;iaprilieuic  trm$diatc e*yncot ia ftll of rtt $Es scffiBd q tHs.scqr+it .$qryt_f {,ogg
*               Jn of tU'nnostv, m if any iiglr h rhe &op€rty. is sold or Earsfiucd tdatffit l-crdfi'8 ptio{ wtitlco              wr istddq
                'Ei"**d               so.t                        Il,cffiq'   flowt.c,                                                           ir----
                 fell lf ffs is"rA        "nEffi'tffimral
                                1rrohfi*tcdty fcdcal law ou th* dstt of this Scc'dty IEfiutDroL
                 IfI*ildrr reCdg imcilisp p*)Eent il.full uadcr rlk Prmgr4h l7,Ixnda Tngr$ern! e mdcc-nhifr"
                 Salrs 0ds;qdrcmcd. IlE oirtlr .rUtiwpq $ ry+ 30 d*h-t] Palc tu leq!,irEd P3I+fl Th {O{ey
                          wU#rin o,n rbc d:rc rhe mdcc iiureilerl or dclirrcrtd- IfI do uot ruate thl rtrlrdtEd llayolot 'rttri6g
                 "aoApe6o6" fcoder uey rcr h cdorrc ilr d*ts udE{ lhb Sccttdt, Ittsts@rtrt ltithsd givilg nc any
                 'tnn
                 fur&er uobct or deunead fur pa;menr,
                 wrmrEss rrilH HAI'{s{s}          A
                                                 .sSArStS}          sr         TJNDEflSI




                                                                 I"CIHRAI}TE



                                                                                                                                                  -S6gu{/ff


                                                                                                                                                   *Bsrr'ry*tr


                                                                                                                                         &gn   (Pngie&*l   #lilYl

                                                                               .Pcf,c ?   di
             t{Elry yOItE,f:I}ffiS.*-TrE*Sttr^$inSf+ Frrn&y-E'unt* ilfs*mrndfit M.tc LWII.OnMSs-ffiI.IeteYt                              FErrn$33 l*St
                                                                                                                                  AR*S#tl&{ (I?l?t}t"BR


                                                                                                                                          EXHIBIT ?
                                      e-rkfiI$#m



hote Datr:             l1#SrT S97

It(ote Amount::        $333J$#.S0

G.orrnwer:             SARAtrI$ANDNRS

Hi{Y Lnnn    htrff.:   ?ssr)0


Ths not* ide*tifiq$ aborrs i$ hexe{ry nssigned to The Bank sf6*w,   Ysul+..



Dated: Junr I,3000



                                            s}*Y MSRTSAGH C0hffal{y* LLG
                                            $uecessor in intercst ts Bll-Y Mortgnge
                                            C*nnpen3', Inc.




                                              e Antdnecchiq Assistfint Trmsursr




                                                                                      {XHIBIT 2
                                     AI"Ir#.Hf,flffi




ifote Date:          r rrus/I9p?

Hot* Amount;         sSIS*?5t,t,t}

Bomuwer:             SARAI{ ,SAr{I}Hfi$

BI{f   Loan No-r     ?390S



The nste ideuti$ed shoye is herchy ,as*.igned in ac*ong&nc*
betweeil Th* Bnllk
                                                            rvith   * camain J[greemerrt made
                 of Nerv York end North Fork B&nk.


Sated; Juue ?tsr ?S$S



                                        THn nAlfK      flf r\lHlT YORH


                                             Antoaecchi+ Vice Frmident




                                                                                       EXF{IBIT 2
                                                                                                                    ?if   *',:r




                                                   Al.l$N{jIj t0 p$oMts$01{y NoTE

FoR THI P{,m.soslrg r)l: tiunrfinn F:NDoRsuMl:rft r]F TIff rolLol{tx{i Dtiscrul]tD NorE, T$rs
                                                                                              Ail-oNcE l$
AFrrxED AUD tlEcoldfis A pERMAliLrr Fn"ft'l'og $AtD NflTI"




            Nr:tr Dntr:                          Nml,cmber Xl', I $p?

            Burrnwer                             SATT4 H S,ENIffiITS      ANb'[.{JRR{r. NE SAN r)f;fi         S

            OriginnEing [,snder:                 rrNY $rttfRTfiA$ti (:OMPANY* INt:

            Praprny. Addres*:                   313 k A$'1" I ',()t br STRI;E',t",   N[:\y yr]R.K, Ny   I   t]s?g

            I.fi&n ltmr:uttt:                   s x 31,:sfi,fi$




IUit$rout Rsrours* Pay tr.: th*       Ord r rf,

Spmtnlm hrtrrrtg*Ss I luldings, LL(.'




L:npital   #tle, l{.4.   {ts $usrsr$r}r     ilr int*r**t by mcrger *:illtN*rt}r }crrk     FJ,efik




,SJign*r"l"itl*t         JI,SS(}CIlt"l'f:




                                                                                                                    EX}.{IBIT 2
           t*.-
                                                        I




                      H:{.c-u   nEc$REffi }t"&rl;              to:
                      itEIil ; ItOilTOJtftS SERIIISI}IG
                      srr Hc'xrE&s$ ccqHsr.ilY, rrt
                      {lt0 }U[H]IS,O[IEI]E ilIE- ]]m m*SE
                  fihHftrs$$, SY lCI$r$

                                                                                [$prte Ahoru Ttl{$ Line }br ftoc*rr}i** I}*{*l
       ct ^sLr

                                                                                                                         I}{SSIT'Tf,ATTON drGRSffiFtS:f.{T
                  lyof,ss u$sn CIrrEr{ r'N TIr}$ o0truME$r
                        (:A) '.,tg"rtrmcs.'                   dssunrmt, *hlc& ir d.rtcd
                 rlts{hrd to t}l;r da.*rrrn*
                                                    Th$.t
                                                                                                                          tfor'ftfi${Efn       .!* .lI} !?               $rd rxblhit! *pl rfd*n
                                                    rryitrl     sI&ltl thc "$Eressrt{rt-.
                                                              trc


                          (BI '$e;"vurer-'                          s&R.*ru sJ.lISfXs
                                                                    Lfrn*rr!*B         $.&}ffiBRS




                 *il!   bc retrlarl "[i+rr.u*ef" lnd rqfiutt$rg             ']"   $r'1g1tr-" Suf,rrJ*,ut'r   u[Irt*s     ts

                                             3tE Et"sf trrOr$ srF.HBT, Sgr{ TsHl(r                                      trFlnf   xofifi [s0r9
                          tg] 'Ltrtfitr.'            slf$ t{O,n.RSlSSi f,Oi{S.f,Jfy. ItrIB.          * p Hg]I y{}ffi-r*,ffiifrffi-oxilrr
                                                                                                                      CSEPO*i:HOH
                 *iU     bc   ttlt.l   'l,.qalca rrd reradtim., tl*on HclIGr.' L-ird., &             i.i,piiicon or                      $dtc qE l$as
                         ,aE     st}il       oF lfiH            tqar               , trrrhrsltlm*b {ro nilnroracf, .f,vr. txD rloor
                       rF! -[{srrr&.r.- tb! ,urryrltr. drrd}-or,r^,r or                                 ,Jffiliffiffilf,rlth.tq           5d rly dffioal xcurff1
                 .iur,J,*!a rod rlhtd rpaG@r itc*ill*t ift tdrtk ., &! Agranlle{                  i "*,       1}rT tr 6.iDd ltB .Monl.!rr1,

                          (l| flrauor{pgr5irnt} EmiE grrBEn^$ It@ ,,oRrrrryE
            /                                                                                                                 s.rulDEH$
           v'    tudd,rrd- ilo1nrltBB8 ZO, t-2?! irrEwrol Ntynprro 6E corlftxr, tffi.,
                               .
                 *cltinr*; ort;ind pkgdrarareo( u.i- i-
                                                                                       r rlol,loB]E co[FoRtxtoE
                 5acl]{ry.}r$;lafifi{ lad l*E reroql oq
                                                         0.00 t} . naritrriirtEoi a fwti xiiiFiA?ikiF'*'
                                                                    ,       - htll
                                                          , ttrta r# fig91 yORE
                 tl                                                                                                                                                                                  I
                 [u{ll ho rword+*} togrtbrr with qlil Agtttf,iGori lsriltt *nd crnupi*s rf; ilSp6rprir*s,l iU &ir &r*, rtr urynl{ SrftHr5nt bulrncc
                 $crurcd bt r[il Mortg*gr ii US, I                                       - lf,rri]u If trt aflBlis*bls,]
                                                                s-sf,
                                              br.E*sr
                 .flEs
                 rrd $rudf, YHtrH
                            rarrffi.v, 4-f
                            }trlrltsffiffi 30, t$p?
                                               lp7,              mrlrqr0{
                                                                                HeRffiIlt
                                                                 ln furar rf .l"tg
                                                                                             WlutJslm--0e:vsrfis!il$,trr sdttfi) (xrmsmrr
                                                                                              Str lfit{
                                                                                       UAFI( !tr.
                                                                                THA tssHffi       lwr tUftfi
                                                                                                        xJlul
    fr;*        &tunit&+oriaislfrlrriplrGoserur.r224t000t fiftICH lBrCnGg I&s iS$aSD Hlnstrillt! Iq XS*l
                cERnIN                          tr ilflIE tlD llSFSCaE snilfb rcu8!ffi. fr, .tgg7, F rs E&rFtr iEH.tffir
                IE Hlr lEHrEcE''$S?ffscfir OA,PAfiI, Im.. [9 ]SSIOTEE uflE ]fi8fiGmG N{D tSSr€UCm ffts l,o E
                EffiIDE I}BImTHIEtY FS-Iffi ffifiHg$}'.
                tr thir dflq" tbc unpr&d prlctftnl bdaom rrcrrftd I rhln l'l ungego ii u.$- r 2;3, ?5S, f,S
    f$#                                                                                                                 " [Stri]* S nx *$pliuble"l
                         fll Til   #l*rtgrgr giraab!
                 rnd    d*rod                                                          ifr f*y*E qtr
                 trttufug i.fu originalplinrr$d runfirfl 0{ U^I. s                                                                                         ?th ld**qrpr \{rr           r*rursts[     r*
                                                                       ,   l9       . imtbr       Ctsrlt* CIffls&                         qf                                                         t

                 $Urs    *f       lf5r,   XSnr(                                           {l}i*irirrr o( Lrod &*mr.d*}

                 Ar rbi, dr&. Uc uqg*t         lrlBiFl hlnei               i6e   ral   h1 rlri*   gorrgtrp   15   p5.   3                                          !$U:t+ i, rlol      r|l|fii{lrlc.l
                         (E) 'Xca $slhr.'l4d.l or rrr,'{oc rto t(6a€4r io Lqal6r'r &bu E dcr                                       rblr   ,lt!.,}oad     rr.d 1e}o ir   roftl;i   ro   *o*he     the
                 FrtfirrE I r{&r lo 6rt! [*r &ir A#!,qrs!!t n t ]r nrll..l &. 'l{ol' Eoldlr. .

                         {F} "fil{.c,'      ftr    ,lo&!l llsulll+d bclor errl l"oy rddriool                       t*sl*      rd &!d           oHirrtfuol idcitifird    ir ldifrl A ,p r]i,
                 Is&.o+d rl$        bc qurd        l}. 'lllIli'l
                         {t) fU  }"lcl*: r**rrrrd W tbc Ltmpg* irkalilir*l isr $*clkrr {PHt} nhcn* rd drir{
                                                                                                                                                            uolmesfi, rs . Il 3?.
                         fa) Tbd filtru roesrcd bI &+ Mr*grgo idcurl'titd k $r"etiun (p}[t) steya*n drt*d                                                   $ilffiffi. f0 , tf 9?,
                         t?l Xh* lltrtt *eurod bI tt+ h{ongrg* I'or*it}+d m Socl'iefi (#$} rben:s *nil &tsr$                                                                             ,t$
                         (q     "rrc?(*rr.'Tlc FtPadl *ticb & dsrctitror| h *r. M{.t!Isctr}                     and li ffribtl B u lhb Agf,lanatt, ritt& cll}ut rt.
\
                 '}!qcr1,' l$rilc          iuucr Uoo eppliecttc.I 1:,c ptoF                       !I $ hcr*ie 322 ElgT reo", e6f

                                   HHef     v*ntr                                            HEtrl.-YOn$ .                        I{H{ y&ns }S*ts
                                          lcitY|                                               luEt,rsll                                             lSfirsr*f Xip eodcE

                                                                                                       frrgr.l,f *
                 rrsic L**rfrtoar      $rr* (St{geil$.r.Tl0.\,,8fff-tsl0.l{,1.To             ls(lnlf]f,trlsitrfi.fltHtfi*rr- rfo(h    S.l3ui&                               Fur*r      ]I7l    ?fSS
                                                                                                                                                                                  Stst ft;3,Iilfi)
                                                                                                                                                                                                         EXI"{IBIT 3
Ctr$LB

                        i pronrlte *md I                            1,i*O*],J        humo*o,
                                                                                                   .
                        "grcii-iritfr
          r' *,1xom'r^,13*:noTT       Aplrr +mm**moHs rJ}{r}Eft.                                                                TnHHSffi.s $r,n *qrnrcAGEs
                                            lS *, ry* nd [rn$&rs*sffi;**;;
                       ilfr.[.*:jf":l$ny:A$ q'i*'*ie"*f,r'ffi*i.
          I[ffi   Hff *:]*1Y*
                            rsta*#r
          ,'rdc $on* Frorrrct ord
          Qjlhirr6tgr;tu.U,s,{
          $I
                                    e--
                   lhlr rdr$$*(. U,$-        {
                                                                    bdgrs
                                                                           JJ;ilf,m"+]Em*H,
                                                                 tilLiliffifi  ory#
                                                                                     Tho    ur, ory&           ,**rr uo* ;;;";fiff?-
                                                                                                                                                                                  ffiIffi
                                                                                                                                                                                ::a
                                                                                                                                                                                }?:,210,00
                                                                                                                                                                                           cDT
                                                                                                                                                                                         rn.po
                                                                                                                                                                                                         38



                                                                    - --
                                                                    o"00                         wrr**rttnrm*rrilpmr (br frrr uy *uretrnr)irns*di*r*rr
                                                                                                                                                                      prir.fi,iolfiffii1tk.,ioo,
          !x.          AoREE?tffitT Ts coHBTH$                        FCIT:G$         aNrl tr.r$Ifr#otfrt$
                       ll,ffiff *ffi Hf X,:t,*rn *         f .*ry ud orssrhs r! of rr. ?rd!r t{f !!oI{ r       *.                                                                           eE


             r$ I;yfl-f;Hl:f
         *,HT.f   b*rg
         En(rflSlgs    lm&   -y.$r*,*ri,*r,,r,*nfrffi
                              wliqh l,xf,l FrI ri pr*t*, i. ek
                                           on*          +Uignllo,n
                                                               ffi;;:
                                                                      ,ffi ;ilXffi ,'ffi ff#.:
         rII- 1UE COta#OLII}l11ED]{Crm *NoTHE eONSOr.balED
                                                           MOnTCAGB
             Thh*colid,g ot!d'{ rfl rlfiEsri Ltnr^rnr* r '.**ud.h"'-1}. i;;Elt
                              rilto crtbd o' 'c{6rdld&!d ildrtlrse,' Ti. c*"rebrd uqrrlrl}*flx *uarbgsrordred
         tftr. Iiorqrter rn rttcr                                                                    t $d,lldlBal lIaE..
         ir I rupsLn q*4 rlr Prgslrrt. I r{ys !6 ,iitr nf ,s-odf                            |t(,n t[           N1r, l{d
         Oc C€dra&trr.t trf              ErEIt.,
                                                                 *It*rt!*                                                   * *m* *.ffiIffi-Jil                            cnsEd.tsd             :\r0r, or

         ff.           ASN.ErIEIfI TO CEINGE flAir$ OFTUE CtrISOLID,IIEPNOTI
                       l*orhr edhgra rr d"r$c 6"r*,o olOs crm*fiflt*O
                                                                      fr6ar.                                         ii. or,o r*
                       l.     Botro*ar's Pronrh to Pry prlndgel rad                            lntreC
                                                 p'torifil q.. hr ,or           yn   rrat pia rudlr             fr' c*nlid,.d
         ,r"m#                        ffi}                                                                                          N.n,"    lru u.r!.r,       t6   rts 6d*       or   kd.k        rur!
         il;ffir;;;J;id,                                                                                                                       ptrr'e.l                         u,u,,rr,'**
                                                    ^**?;ff Lif,,.#:f#fr #ffi                                                   Xf,                       rs    s6v6a

                   1. hTrrntr
                   -*lll-(A)p*yfmcrdflrtrqffr}r.a{s
                   l            ptixiyrt rnd Urrtrt
                                            -*q1 ;tFae131     U11
                                                             sxogih.                           rc7y
             luillrlrrcfiyrrqdtbllflmdrql6pl_Lyor"r{nilil*togrolng-
         t9 1tr ' I rriltrrko !h*r gop4rns wr3;lruoul ill ur*p.l-griiirt.                                                                 srrrirrr r
         q{E                                              f
                   tQ.lff (Lis /rar&Etn |6.! nro Caora{idt*               yru,ig"r
                                                                                       f"q rrff'*J                                      *f,ffiiir1oy    nm, *t ,!.r e1 t11                 i
                                                            tila                                                         l*frr,.oq
                                                                                                                                              "'ffi;fiif                          pltlf* f oo
         **trffit,       **.         ;l#H trf
           lslfl.,rrrrcr.Dqd,r,ryiiar&rl
                             "riot
                                                                                                               **i                 "rfib.rfffiaCroiooronn-tnf*
                                                                                                                         irti 'arr'-'*. n                 lr',i                   i-;li; d;"
                                         a40                                                td*.r.Eorlrt (               rt,,. tItD F-r.oor, ErnrtSoa, [f loszr
                     (81 larrcrt Betr                                                                                          q il r d'[|ct!t]Erc'       l,rsqc&00 t7 rra moi. ttoU:r,
                   lEi[?ryirr"st,.ryErlrrusof
     relsre erd .ftrr ror, ..frsrr o.orr*t       l.lZS I.Tbairr@lrn*,!q*dyrlbS.diDqE]bUGil+Irtflpoytorl
                                           n *"Ud i&i irr 0r,. i;rld;    I*oo. rfir ,l4hru! b fue it6 ;1 r*tdt
     tl$rca*tt as b)trrt't ; dd it i r$n q r* ayrd,i                                                               l ,o;d, ge
     &ida- Frrirs ri[csifld trplid.hlr,]
                                                                 aiffi* s' 'w
                                                                            ruutthr-LFq   rr? $t*{l
                                                                                  vt' aal m$  rtea a ia Is,*,nfuo,c t *th tt d
                            (Cl trtlr*lly fayrnrm5
                   [sct       0f mr   rqWhlI F{psgt wiE
                                                    ' tE io rbe rrnorsl o{ U.S. .}
     f,c.oa*lu'rr,,n#;'tj                                                                                            l" 5{1,:}{                           J,E   Ll        J*}lr:rfir&fu"&rrs         r
     tYiIffi ,WJ,*X:,,,
     #trf *tr?ar- {&r&c intict if rurt apptir*ffi.}
                                                                            "
                                                                                rt i, A t   ts    rns,/.       tg   nw&g     s*wt            rr**r   r*    **fff ffi ldflfalermosdd *{d,
                                                                                                                                                                                                  #
                   X"    [nrrtwtrtt }}ilruu tr tny                  as Eequhed
                         {ni    },,atr   fhar&* fsr #"€rdue Fnynrt*ts
                                                         or rrFrEB]r
        Iffi:H[trIT tr?H, *Yl;:fy1ty ros,'\r] Frum$ r*r ;*
    ;ffi"*.'ff"T,,11*.H:*:   i:,*:*.;-;";;i&ru,ffi          #,i5"*,
                                               ru;-ffiffiffiffiffifr**
                                                                                                                               by rh*

                                                                                                                                                                                       .   {0
                        fiB) Dd*ulr
              llldomtprltbclbtllqtuxorc'cf,rno{0itFrr,n.r.oo606*c.ii*dlr,r.'i[b.bdr{idl
    nfl l&cp Er lr_6&r. rfit raftG{!.er! llo&r
                                               &ft
                                                                                                                                                          trri[.!.tobdrrlurilld0
                                                                                furerirr rnl IFcatff.htsd Honug}.
                        (C)    tftt,lrrotl.Gfi&
              ll   I   rr     in drf*ult. 6a Nqa Hotder             urf Ld M.               yrdrhr !c&! qtriitrt&a
    drla oe Nrc                xddtf Et, tq*'! at                                                                Ir *rota     eil iil   dd   ilr p$i$     oerr,6c         ,"cflS
                                         Fr l.fi,cr,irEry &. ,.u,rort o{,cilr:iprl ct}htrr trdlG*
    I orE 6 UEr es6& ?br! drrs Etrf,_D. rr
                                                              r'c
                                           l-r, fi dll' ;fur 66;;* *ttoU ,!. .rodoc ls itauukEd q Fid &d rltlta lilurs t'rr
                        0)   lt{o rTdi+r ty l{orrllold*                                                                                                   udlod       r    are.
           Evcl          lf.rl e qn+ rhqr l e ia&f&lr. lt. Ndr H+ldfr d4.,
                                                                           m.                                       nqElrE !a. rn   pryiomrdi.*p iEftll rr
   ,'r.k Hddcr rdI         *i! !il{ ltn rrrbr ra ,h ro if I rl ia A.Ar* * r d                                                                                         rtect'53ag       66q6,6.
                       G) Prrna of I{o* Iloldc's Coss lxl Uffi-                                                 -
                                                                                                                Orc.
          Ittc           Ncxc    Bddr t', rlqutqt B. r61el iorldpt
                                                                                             OJffirr            Oaqln { *er4. rk t*fi.
   ffi:tr;#.I;                                                              o,ro,.r"r        i'riiil.-;,           ,!.   ; ;.;.ffi.tl#on ,*. *
                                                                                                                                                Ilold.r 1;ill}r{r         t&s   dthl to br
                                                                                                                                                                                           .*,,n.
                                                                                                                                                                                                 }rll

          4, Eero**'r                    fii;lt   ro    hqlef
                       {l}.   Bo1  taf,irfu      klfi                 pnprltnarfc
       I -lon rb+ ftgrr' t, E:ro pryox, ef piaoi$t .r
          .          _rorrr'r
                                                      i!, rtBa h{orc r[cy rr. 6r€, a pr:'t!sr        oaFrieird e.lr ii taon! u ,
 , )Irpslrlru.' \rrt o I u*a r Fqcr*s, t rlt nr or rrir xatde
  '       lnulrt                                                 hrtrfiry (bil I &tr ddDtr+,
                                 .r,tiUFqaylo!{l nFrnirtlr&fsyluHr3
                                                           **rr"r.uylrlprfo.l.
  plprr, ctr torrdtcsrr.rr,,o* rtpciprlrtrrr orr*a*oi,rurr.^.                            *lrf.. Tt fid! Ilnl{ta, tdll['or$day
  l," a* &t€ cr t{ *G ror*,,rr .f ,!, erfle,}                            rifril;",ffi;;;;rr$!a664'
                                              lcIErrE sr*ctr *! Juo. Xur*, .froo* , rrtriag .o tl*rr ct,,ra.               Ia.b
                                                                                             ,,F*p* I      f   {
  Fl},*ir rdrq{F}?}ri,( }dl8 cS)q0Lxfrl7F6r]LE-tf*ItStdril^,$ft]]r$aliltrfi.Ot!+OtfEnhfiI*f_*h*rr
                                                                                                                                  I'sC                                     Fmur        }tfi rffs              EXHIBIT 3
                                                                                                                                                                                $[$l {o3rffi
ffi5IC       ,


                             {S} CsrrcfIt&*}on sf Orbs Prep*ymrt T+rrrr
              uer .+oei!rr, hdr c0{r6ti&Ld Nor r}*r uy *gu ro ry** prryrral*r rruehih rdr r1 i. rii[rtrir ss.rigg I rr.
                       Aay
     sr..ll.d ltr tl* A8..ts4. ],ly ri8fit to oft. pcf0rtnrr*3 rr.l!{ $a fineol&lr,cd $sr b g*arar6 00$ b7 rie ratror ouriud !n
      Oir 3edm4,

            5. Ix,u Chrrl*
                         {Pliii rt 6b ,{qr rod *!irt trir B:;nutr tull St:ol n frry iLrlr"rl t6 rhlr
                       lI r h?. trlisl                                                                                                                  !.'cr lou
                                                                                                                                                       th. .fo.!ilat or
      c*.rits colldat (Ir b ta 6}d.d h cJnlrdrlol, *U, t r t"r q*.f 6e ptolca fa!r, ,,Ua" 0 rrf                                               !a! r.!|fS! rfil bc
                                                                                                                                                       Ec!.
      r.nEc{ b,                lt    rrE{rqr    lHtfir        lo trdcrr tb! c}'rrgc            to tla pcoiunf finfi rsfl E] rnt mllr |lEeAy oUof tilr:l uc rilcf,
     .ed&d Fattiltld litrtt n$bg lrfrdt la ar. 'I1*                                        ldr.uy dr6? l' EEft+ ff t{'r6 D, FdudDS {rc fcfuciql I *rac dar
     lDb Cap.lktud l iaa or by rrfiag r dEcL 0rydEr                                        to E. lf r ilfud EAEa Filch.I rtE ,oao"f--*U t Ur*t|d u r putid
     prlp9lglsr,

                       6. Gidngoff{r$q
                       ArI afii* t[x Ef,         bc   tiyr.   to   tlc untff rtir Co!.d$ttJlff ]fda rrffi      Dc   a\nc rt prorldoa h fu eoo,olil{al          X*trgr.
                       ?, Wri*orr
         I rad uy aarr Frrm rNn nrr r$l&*rioas uqtor Uar Celrolldned l{o* riitGt}r d6!r dprtaeO rad odr6 af d6mor.
     'h{G0.fi!'    rraDt rh. r{68 to rElltifs &o hrdr ro dcalrd !.r.rrd of tao.Itr &E a}|odra of d!$r!d. ocenr Dr dqg 19
     rr{ukr {re l-a&, rs Eir* ooliE t* .itra pcfto!, {r.i aroou(' drp }*r* aq .o pciil.                        t
                       !, Ihdnnfd Trrmtd(quottd.tidtlorc b                                   f6$ EltGd
                   .{,    6l Oc Ertru 0t      rir Cdn6li.h0.d           NilG    tlrt rtr rlt €brffd btrr Afrt*urc turi& jrfu[               6n&it t*   lfifui ,ils   ,2r4d h dd]
     *,!liqBsEf.

                   AG*HHIrffilrr $I{ THkurx otr rus coiwsilffiarEn*sontsdsn
                   Lcdrr rld I rfftG l, CAr,.e ta kmr 4( rb C{Mlitrl3l fdxjr3r lto rx*                                         tstr ,f    thn Clrrotidrtld t{o.(!rgE        rfi $,
     recE{ry              irt.ted gia tbl             lr? r{{      il   i.a   Eilrit*   D rD   rii' Altrlort lffir,         6G &nrl, d( b CeEaltsrl.d X*i.}                 p* o
     &ircira6otlu rn ootilcondtlqli!r&ta.                                     mrit hrnreotrqrs*{flh&tftirD                      *rlliloco.folr Urif..*.
     u.                conaowEn'$ ${TE[E$T N THt ]ROrE*?y
                   |   9&(iro 6rr t ,8 &c         htfi        o'ttE d4qrl'lag a! P?or.n " I ,rmilE             t*     I   ro r lirfirlt !.,r *sqErflE
                                                                                                                                                -'- oc fto$r{ry. tsrfho
     b{pdn:H.eil!8.}
     Vtr, llRlrtf,N rEfVlItaTIffi.I OR CE/$IGE Or TII[; ActrkEr&rtT
     - Eoaroryu tnryatta&-!6ht!d, 4rrgrd.orunodod qrryItaoo[rgra.u d6porrlyrfupsywtrrrcriirr61
     otlitrdoG uB beilgctucod bt iur rlttrdEq,"

     l.trL O8u6arrolltof toERolsBts                                                 rrHD pF        rf*8oNg Trr0im dutn eo*nortmton                                   IMm:s
     EIGETS ON SALIGITTONS
          Y*"ti q,**o riprtt'd lrr*flcfl { [qrsp!c. rtct of $ i.frtr]rrd pnoorQdiugul rory rtd]0fEsr.tri,
     prqe6$ rril rtlit*!!d1 ror$irld hulr At'rml(t. TIE Hda HCd.i Drr.rd$sr. -E
     sr ldivhily or rria rtt of x ogaha.
                                                                                      thrudb Si, tgrnret*:lrfort ud 0f
     .b   k!dr(r{alI    rFru61rlf      pclu6.*fu!r}rr {,&rrryrrsbor oufuilis u6drr Eb dnmu dltt*.rtofryritb{ld vil
         tq* , *ry ell of o, lnqitrr rod r!&.6GEt aerb fu nrir Agn rlGrt- lburfi, tq' Fc{tr lrts r.|trr rycr L.d!l, r{ih{r
      nc,obligxi*ul [Itt*t thir a*rtllu** lrriilt*vc
                                                  rll nf [xo$ar'rtitshtrl*d uiEbr                                                         *lt+f l*n&r'*rglutalmtr sn{r ia
     rt& Aframffig"
          el +ipiqs rhis r,*lntffsr& txr$sr *nd I r6rcr. ro $s o{ r*s r&srw.


         .   ...   BHt*fffi*tGrr;8*mh}[5rn-*mtn.*"_

     Er
                               HS$EM,*RIE                                                                                                                                 Sultt*tr
                               A**rgtafir       vk* Fr*slg*rlt



                                                                                                                                                                          "B+ttt*x'
                                                                                                  rqrvr, dJt
     rrr.Ii            -li*tr+rrilil* *frc   cCIls$[]fl]afioit.ffi,.mcgra,xl]tl].hrffi                                $h#h F,oer                                Frro 3l?X      ?,r$fi

     %eBrhryTh,irlipcf*l




                                                                                                                                                                                        EXHis}T   3
-{} $&il




                                                                    IIYSTMUCTTSHS


               #Jffiffi,;ffiffi                                                od i8 r s,omoliGrrtrce ls{fr$ios
                                                                                                                      {r mdifr ilk      ls qr * rinsto fraBfiy   1*o

               tl] All       qotnn   -*ltiry*l"stuttfl*, tls raod         rbfiriltr +serelidrrrCIil
                                                                                                i8,rtr&6ff rrdr rarr&il rs$*m*nra rhn,
                        ;Nffi*tJffiffirta|                       uHigxrtirnn
                                                                                'rd
                                                                                      *trlchpr"&"
                                                                                                       'f,i,
                                                                                                               ir.
                                                                                                              *uil,* $a                &*il
                                                                                                                                                         modlfr,
                                                                                                                                               n*ihi$ Asraemxnr


               ffl-    Fsr ruits nf urb+}* tfi*s, ro F.t{ria Mrr rnxl
                                                                        Fruddir, ilirc. fte $cthr{Lcur}m
                       *gr+trsr*rind' rfl cxft&Itr to t                                                  fiurl 6pl$rw t}* srsEil,sd ftrfui&11 sf eh
                                                           tnq r s+fiifiel u,u! 6!pl' fiqmn tu* r*rurciqeffift*
                                            -ttt**r  lil';[*iltffi*r*i                                                uftianl i* nur yH ryi.ikLrb).
                                                                                   ryia*o* ,rf ruyputirRffi'm.*irrrrchrcrlm*m is
                       ffi#*u                                                                                                             *,nr ia hir


               fi)     U ncnr fandr rrr idrr*od ,rr rls rium nrf
                                                                 $c r,lnrnlHrti*n rnd mo{ifi*sdse
                       gbligmiumxrsfl' b't {}{$eun*d                                                                 widtaml bl       drfo Agruemcr** r&a        l;tu
                                                     by'rmm &u rss r !FFS6t**Sc mrhn enrau
                       tlsluqru .Instrer*ar. Tlir fiBur igln .rrill rbsm                                          rffifii' Hn*.rao*for rre* gurrrrraeclt
                                                                         her&rt             r FH{r ;
                                                                                          iS.                  ;;rffi;       Hsc ard [la c.c*,rdiS*+d
                       "t'{o'tqagt' It ir mt cso*}'*rr
                                                     &rt &a Prytpoau i}&s of & um tq*u- {*
                                                                                                  }c* qut in &*
                                      :d Hn'r' r[c rp$aatl* r,'?.]ru*,rt r*rrru                                                gre*   sffi,   {&fi   6e urm* af
                                                                                f*q rh* rurl jadrhr*o* ,*
                      ,trffi{]|                                                                                           "-ne*l b]efu ip*s*s                qs#

           {4}        fbq daurr s*suld'       entcumd ln fi+ Fnlt hlanh is
                                                                           '$'cdsr t a*r thc da[l*:.*,f,rrs( ffirrcd br&a
                      *l$u*d  bb rbu rirtrE,'' Thn ns6q'as ou*.*d                                                            thnk in $*cdm lv{r}
                                                                      [n r& rn^* hhs& is s{stisr I *t}$*d
                      :lht a*r lm*" itrnp' m*dc lu e{ffi*dpn
                                                                   .*ltL ,hh .u*ffiffi;r
                                                                                                           b+ ecry***d
                                                                                                     ,tr*fo.
                                                                                                                                  w
                                                                                                                                ftr dsflff $*,}ils *,r
                      w*A &ig posalldrdcu-                                                         r         Bfoo    funn, rsr.r surrr in oonnrcgm
                                                                                                                        "*,F

           {J}        rso r*ruy*not lrcclrr ur &n c*nrar&drtfir t[$&r
                                                                            {*.s.{h* *cruetl{urd pqiuqi$! *Er'ii*f. the ruomrhll
                      l,nr+rcn ps!!brd, rk tf.er*s rurd rild proviriru
                                                                            rrx ruy i*taru? ram railfrclrilk]?                      }ri@d url
                     .ngulidnt*d obtsldon) 8r" ,*Erlltd
                                                              la ,lr-x Asrses*m hr c+mptltios sf tbc rpprqd*lo
                                                                                                               ]s]eBt c,tr6X*r *gryrtixtil* ft lha
                      cqt,ndidfl?*d         FtEBy lsrt h* 'ro r*,;w[*uh irorrr*r                                    htnd$ ir$6esqn rt. Ir&s
                     rpgr+}ri** F*mie'wEus+ $r rhe{tfib v*s                                 *i t*
                                                                                                *or *p**ht * ,oertsua
                                                                  ru;*f uust t* oo*ct*d x E$ib& e tr &h agrrrrarnt Jou ***.Idmr], er
                     .olth it- T'ba rcvrnr sf tb' cr"tmrtid*red                                                           *x*r ra.*ose tc,so,tr,or
                                                                 tr{ongrs*. t, sunnnt br tir *lr,rmcnt,
                     udfimn rsrf $em-tqTsrra crrv*rant* frarn                                                  nrs bc thi srr,fis yfiffiida *.f &r
                     sFse*tq*ddrrr' T&rral$nr
                                                                       *rc mc'*riry   I';rfl& tur qh# oprrnr;{i" jdodtcrirm. }ryrftGr ,16 rny
                                                       *rs nvtrlrcd,b+ mcxat iE=frtbd"Eet*yl sd p&
                                                                                                                &b Agrewrr*a




                                                                            tuY 1*f     I
flud{                  l(r+ con*OlJp*rcrf,.[Jrrprmnr.\m
        :**n                                                  MOI;1114   Jtr1grli._h.pl$,&}$- tinst* *.ra3q,
                                                                                                                                                        Pmru      31f] ?j$ril.
                                                                                                                                                           ;;ilJ.;r,ExHtBtr      3
                                                                 EXHTBIT N

    ttFtv IEED{g Or   m coilsouDA?EB frIsfrTc^cB
       t-cfi*riod tasea rid rbc r** tn*"-of d Offiie*d
    corcati&rio& Bccrd,o'n srd idsdi6;;
                                            A!r;;ft#r;;ffiiilon8att alfr.i&.u
                                                                        $ilcd in pbrqgraph V of rle
                                                                                  rr" a* fcrors
    ygllE usED oErEN rN rErs Doc,rrrlrExT
    (A) E,hrHr D, rnd .Sccuriry frorrr*ii; fil,
                                                 O*,r"f *bich
    fuxco*ot *ilr be ftrlcd "rxliuir n' *arooffiLL'$eanrry is ottclcd lo alrd rtlldc r Frrt of rbc
                                                              rn*nrurnar-,




   seomtifficf; {dtt hr rfittad

   (Q) T-cadcr"* BNr*ioRToA@ €oh,IpANr-
                                        INc, nf,lbst,*a r,sidcr,.

   s)ffi #                          ?*ryrcordlrcrfted                 ia rlc    isrrurcor ro,*Hc[ l1is6,6bh            D ir aactcrl     *r,
                                                     ilnr isdcsaibod bcha,ireG
   ffirffi;mr                                                                               *dol   tirt€d.Dwi6ion d&c hopr1y,.

  f}      'Srss *cnrrd", TLc aqourtrs drscrlbcd bclts in
                                                         th6 sdotr d$-od rururr,r
  rHgfi     in scnropca1r raq*tmcrqixt b. ;;t$d
                                                  r!.,I*[ r.*A;* ?ormtf, Tran*r                                             to Lcodci    of

  BOf,SOWER'S TBANSTER TO                               IXI,,EN    OF       RIffi
      r   rffigu*
              nn.orard yy l-bqr-;i;rdr *u*I,. TEE
  Thisor*ns th+ br d*hc.t5 S
                                                    TROTERXY
                                                n,a, il,*?ii, s*rirr rnEruocrr.
                                 Irffi rm'dr{tfi;ffichtr tui ocsrud in
                           s..,rlrfr
 rhis s'c,rirv nsnocar y qr &";;$*
                                    rr*a m"#r*rEEffi'rn* rorgm or
 f*. an eiyirg r"iadcr rto" ri*" t p*c*r.oo* fu ;rffiil;Iri* dsrr r!s!1 (I **r
            I
                                                                           &il
 (A) Fefirt rla anormr rtsti                       omc Lcodcra* gtarca iD      ec l&&r
 (B)   Pry, wi& illcrEst t
                           ry "eguorr rhu r-$rfi FT+ T** F"ragrEsb I aod 7 d
 Iffirncor B protsct trc 'airr d*.-pr"p.*Ei;d.t'r dtb b rk ftopcrtr, sod                                                   rhis scflritl,

 (Cl Kep rll of ruy orhcr pmuixc ard a6raocus
                                                uud;r                                Uds   S{firity lrumunar
DES{XI}TIOI{ Or, Tffi Pf,OP8N"Y
       I givE           lr-.t-r   righA rE d,c pro?crty    d**ft"d     lD (A)   rtrq8h (I) bdogt
(d)    Thc hoparry which is                   hd
 .11"*F        ,   rrr{t                                     Ncw   h*#.                            fiiis Prop*ry fr   r&

          _*
                   '
                                      .   !




                                                                               ry"

SfTS {SlSt}            SO|BI? tr w Fixrd *r$. Cqffial}e$s& &crg*r:q
                                                                      nrd   }{qd6srrta **rgtrrcs
                                                                                                                              P.rg* I




                                                                                                                                        HXHIBIT 3
                                                            t.'!n,".
                                                         -r,r
                                                     i'# b.rl.;-




        (D     .+U Aurma6s           rnd arftcr improveacnts l.her ars
                                                                       Io€rcd {dr ec Properry
        this   scctisq                                                                        ae*n}ca in a#panagraph (.d}
                                                                                                                          6f
        (C) All rigb$ h other soptrry $at
                                           I [er,c
        tlctiou- Thcse ricbts are-hdrm ar'-d;                           as oqrner      of &c      hogcrty                  1o gutpamsg1pb
                                                                        ;j;;**""*"                  arrctor      ro rhe propcrq.,
                                                                                                                                              (A) of Uris

        f*,ffiH:rffiffi,il frffi?                                       rcs
                                                                               '!s
                                                                                     .tE   st'e*    or rosdr in Eonr of, or De*, to.
                                                                                                                                     *E proeerqy
                             $atcrs o6r*oris &cfiIDrr+ ,,iu
                                                            bc on rhchgcrydcsrribod
        RSff--                                                                      in *rtpagnpb5 (a) aad (B)
                                                                                                              of
      (D AJI qf &c rfufu$ md prmcm, dm.rw{ ix                            a.r-----r
      r}cfmryu, ed-r      -- tnon6ny det(f,ilid in                       n&arama*                G) tt {o,h (E d&is           lGfr1aq   rad I acqdre itr
      (6)        qphccurcars of or additior*
            ^o                                          r    thc pnepcrty dcacrftad
                                                                                    fu rubgrra*nph (B) rlrmqgh
                                                                                                                                    CI af tarr scslorr-




   f$ffiffiilS#;$                                    T.Hgiff PRglrffiY j$rD Bo*nosruRls o*Lrcarror                                                  ro
   I Drfrdrc      &u (A) t h
  ffiLffiHfffitrffitL*#mT*ffiflTffi
  I   giYE a   SErrat canafiy of tith to Lcadcr. This
  t-'.4...n4U" *caroc                                 oc
  b"*i-*,**,h*iffmk
             soa



 Ir.,ry ItxcuAGT ECTtrrIY [{SlEUhcffir
 Tbis Scqrriry
                                       *.yr]1s.lrgii'Iudffi_.*
 ffiffffi,*,xffi'*ffiHmffiffi.ffi
                     tonnmor
                                                                                           rhr   erc usod   ia   rsl   r




                                                                       FhSE   I of r0
rrfiw   ydg    -;;afi- r-rrirr       i*i-   r,{*frJco"Idr* tliltr*n*
                                 "
                                                                         fisl*,*fr}*




                                                                                                                                            sxlctBtT 3
                                                                                                                                                  tl        .,    *




                                                                                                                         rii          |EF
                                                                                                                                       Jn-t
                                                                                                                                      ;i"
                                                                                                                                              &


                                                                                                                                              ;    \"
                                                                                                                                                       ia

                                                                                                                                                                 r r,
                                                                                                                                                                      G




                                                                                    EOYSDil}ITS
   I    3airc      rnd   Irgrc *irt   l*nder rr   fol}or:
   r.     EOIRO?TEB'S IROO{Iffi TO PAY
   I    cilnrt ra raarr m rfua gimiprl .!d iecse &c edrr oo                        He fid ,a, !ilqp*rurd rd        hrc cirr6cr &c   r!d6      1p Hflc-
   2. _ ffi@I,IBLY          fAttilItES mn           TAXE$ AIitD           FEITRAI{ff
   (A)    fcru*cdrfrlitdrc
   Iffi            ?ffiffi ffi r'ffi& ffi ffi ;[fi;
   adgrsD iGuslE rr e ooodtisc or urua o"-rra ffi ffi                       r  6I    rb; t ilr"y r" kfo dt req' rccrsrry E
                                                                                e..-r.-o                  C-tN#,
                                                                                                                                     ffi L-xr,ffi ffi
   pcy for uroqruF itrrsr''e            u
                                 Gt it'uoirr PrruFttr t-tctry.iqLiAPl,togitrE"*F€s       larnrnc r u ,.grrud to pryr,rod* ra
           6sEl td tlt co$ otasrgrts irmnaca t &ipy t,b aoac. t"      r,ifiTrmp.7 ro o(rlsc* rau;.g ;o rF,rr* asr.r* Lcadar s&
  'I[tEd
  oc.iarrifr&,thtI&rn                  levctoOro.orualrardirrr;rqdrt*rlrr{dm"l"qd6,hr-p.rrrdiE-&,lucdryr}sryem&U
  flmtdt d giminl rrd n*rrr*f* dxUrrtc                               Hoc.

  $fr)loia    n!'tsearrrrqu?xiltcforrtetareu{hS,ir**
  $) rb tfu'na r,odtrTiry'E.E ;8 fr"-tr 0ti#-"I-&'iotl+.cr-,'od    t*t66. rtirr*cdtad ?rc*Irmr,:
  tm tay tc rycdor lq e eGfr*' fu{r                                                   *r$cr*ilr, onrb Dopcry rtlof,srdor &c
                                       ," * ti,n & uo tiqf.rry"                   6cLrAn ex to-ffrgrr* prrscrty bsas 6
  tlqEm!:r Dd t .a frlf,Ed L borrs r .[:a.:
                                                                ^[, "ts*.-it;drft
                           lt1t F+.td FrEGor a rrmr, rEil, oo rb hqrc*r ftr uyl
  P. p1 1131f
  ffitr$fr;Hffififfi#*#*,
  ir_l   lb *rLFdI               potdtum for      mr*rg?        tffir" G(;# -_-E
                                                                      m   pryr*ril*
                                                                                             -   --r F
                                                                                                    -'r
                                                                                                   grrps     stnh,*hrr.d trrbr gllutr
 ffi,ffito                                               'qui*d                         mda*                                                      of 6o csr-.r.a yqrr1,

  I.dt l'flc.rilrtE &'(E eDE, ts tb lho rama. I *rltlaaE to-pry er Esqw lr,qnr bf ur&B cxi*iqg trcssrran
                                                                                                             rd billrrd n s6o1btc
 6c rm I e E lryr. ltc mmr tr Ipry ro td.r fa SrcfiE-ffi-Wr-O,
 Mtpd u rdditirrl -c,ody tor e[ $u Sai*,'                                      ILryr.t& 2 ,illbc crlfid 6G frr&_. fu P|Eds rra

 lic ls!ilt liufo q fi3 r!1rl mffi' d kelh r +gcr -T rry snr cdlq tod [a&- Tth ffir
                                                       I
 eopu* e lcudcrfcrr'fahlSE&roC loocgry I*"..."IdrGh"_-r.                                 raw. c.ilat tc oor, nrar r[p urarimrq
                                                                  L IE;ffi,cq11rry.Edcr
 Bapa$r,[rl!c ant*nci*srg+'d6rr-iirrilrt                                                              rtc fcdc6l Lrr_n"d6c. tcal
 $c tml rrpou of Edr l*dgr c{s cdLq rd tet4 f*.i"r,ral   "irraru-*[&r.;;*.        urt rE huo&Gr h*&sro,dr*rlqrrrrintq
                                                            ; ffi;* e, H..**-
 ts) L.Edr's0&{ioas
 torr rilbr* uG fu& ir e arfugr or butsqg               t!ic[.+ ,T dqcrtr locuod by r ferlarl sgooqy. ilrsrm!ilrley. or cgy, or ia
 rs Fo&61 '9163 l;sn B'r!' B Lcod* hn,f, ry   n rr"hgr m tr$ry h**f,.il rrrdrt ;dJ,o[Efi;.b.
 Pr',gFP0 Lt,'tr'' d[urc__eeru* rof]yoc pqo*-noor-
                                                                  *,"t[!t_bg;.;                                                    h*a rr rhacribcd ia rbis
                                                     @;;ffit
 ltrrtaruu,eg e!.tlm allad&imrorirl-difi"d"ai rroo ocnolr-ruErilJr*.."ua"or.loo-                                                d;reoqflils 0rr!6frD.o.
l*rdor rey aot cfugr ra for boldirg fi lccpltrg rlc Rbdr, for +fig
                                                                 ttofr r pa1 Esro* ecCIr. for o*Iing r yurr{y rlrty& o( uy
                                                                       fu
F yl'Glr df fudt u for rcaciviog' vc'dfyiogui ti'nqB n,tctsilicfiri dd
                                                              w"   tI***. I*{nr
         lwr{                                                                           &Ee CIc (s &!* lcrvfoa { lmdr*
Pry! ,,D       oa iDc F6nB
                              'od
                                  irrt-uw pcma rrfu-. *
ro irdqEodcrt rE l oilrra E* !E?o6ios                -rr,       .fid. ;:"d* fsour-rneT
                                                                    *.b;            y rcryirc Dc !o Fy a ooc.rin^ che4e for
                                       *r.'i;urca uy r*"a., a
l dLarEE" LcilllrrcillG tG rGcuhsd &pyr..aytiaas, or-caq&il
                                                       ",0-q.*q *tT, *" -fr" rtc hpdoc* Dor pcr*,t l*dcr rc rarhe nrtr
f rig!firit,$ctrdybmme,rl*lar*i,if                          one. ffi;r*r.Gitff   4) Ir"d*r mcl'+"e inmiing,il od rin+
                                                             nrf'tffiJoo&ail&; !r6D-rtf,*;Edr*Lcoacr1apryiucn*,g1ttuytudi.
(C) Aligulilsrottrrltrlrib
IIsdErlblrr,&.rE &*Srlmt[a aumf,
r!d[i$t
                                                of ftodr Lcdcrp1ytr64 If dbo
               r'codcr to ocotr[l to ilc h r 4xdrl oll"#rs rrr
                                                                                             rsm olFnartr lrldbSL661115 rfiprd$6brsr,1trct4o Lo,
                                                                aio*l--,"J  u                 .f r!ildt.        ti ;*;* ..*ri if, rr aor d,o!. ,h,
ruour         o( &adr  r&b  L.odc( ir [d,te* 0r h#r8 i* grq*.i oqs Li                    ;*, ;#ttd* nrrrir *u
                                                                                                            ailo,,sd to told rrafu &c hs-




                                                                                &"gp 3 of            1S                                                          Fotrs ilttn3   til$t
?tffi    IOHESIgg}e      frmily-96i.    It'IrctF?ddn*        rtrtlIHfrunM]ilSffi
                                                        fi                          Uf*ffi   ]m
                                                                ft                                                                      Aftcs #td,s (ffirs[} LsR




                                                                                                                                                            EXI{IBIT 3
   U.     sI ra}   rtr6. l,sldrr lr*     Dot lacat$cd cooogh lru$ds ioB*c &r.paryEs of Flqurr
                                                     l*tdtr                                             kqrot qian th+ pl]Eicrr       ilr
                                rillitiwl unu                                                                                                duc.             oay uB oo
   t"*.riurseruirJ*ur*cr-*-ffi ffi;.;ffi#ffiffi ffi ffi
   F ryr,rg-g1
   aorc 6an         srelvt
                          aar
                                                   -h
                                                        mcriry" i *upry to l,*laa r*trrcvct edditit
                                                            ffi
   ?/tEo      I    laYG   Frid dl of ths $Bt $ac&?d, r-4x ri[$ryrtil rrford ro e rnl gmde rt
   Pr$8r-r$          tl   uctour'I*rdfr clbcr *{oko' oc'tJl*rtcaffilt                                               jy   rhos bchg
                                                                                                                        tr, uldcr      l*E     by L*ndcr,
   Lul@,rroG rim                of
                                                                       #,#frtifi*
                                     rtcropiririonoi*rotonarortofiili;;:v''  w-q{.** sor6rlc.L,esd.t
                                                                                        ffi'LtE Et ttrttsc
                                                                                                     *Euroanrrug* uttcul.ed.n !,
                                                                                                                                                                          (**5
   3.      lrpLlcatl(}}r              op Bmno,$iln's          tr,u@rIs                                                                                                    L-l

                                                                                                            r.td.,,id.r                                                   ffi
   HflSr*M"ilcs;tv;;;rf,rq*Er                                                              md*r G? r,1016                            r rnd   1rb{ryaia&s rrrrotrs         }xAi

   Fira. rc p.J ilry fpsyrDcDr cnergcr             dr    mrlcr rtc NoDi
   llorl'     ro   1nI rhe rnotrr dsa tof"cola sod*r FrregupL z ib.x+l                                                                                                     d
   }{a{. to Fry iumccr <hc;                                                                                                                                                r-
   NelL ro loy prtrcftrl drr; aud                                                                                                                                          t\
                                                                                                                                                                           I

   Lerl to prl rSy lua cherga rhe uder tbc Notc.
                                                                                                                                                                            'J


   1..TSIPF:-$           oBtroarroil rosaY csaRGE$r AssEflsrffsrrs a*n cu&r$
   I *',llpny ill oror.arsffidr. wuor frour8e .**
                                           li''   p,
                                          rfror - Lir s+nury*t;;d-dGr,;;;,;,;;y                                              orbcc chergcs rod        narr
   i,Po."d m thc PrgP'xry Ed   ruy bc                           tnr.rre.r- rtriiio *rc Fla.r, &a r6dar &i, t*E if I *o thrt sey [6
   &a nmf'rry eod I witrpoygffi nor      6rlylaa         rrolirry. rlii-aoil;*                                          e t4DE!! oE.
  iD hr.gnDe 2 ebovc or, iI I rn nff rsquird ro urtc"or*
                                                                                    q.ry's rna puyucm ,o r.ad.f,rhrr
  (h ffi $arrrty utamcuL tt' lstd Yrrsn:t*"it'oryjqo1Fy.m'rlui;-il11efi-Cfi-.wqg ry p6rs.dr or rie ro 6c Fi61arcdcecrjlcrr
                                                                                                                        orod rtcr.
  paytocor. ftall rrwrlr tftcr r-rht raiof tcc
                                                                    qrufoft@ 6"rr"r"El ruoilt, ot o&r p*rrfJ rf r fi.h
                                                  Dey[lEi f      ft
  Lcuder udcr kqe'rDe z, I riu st rc- fri+r rI *'r,+ * bilh,hr.i';ffiil      ffi   ,Uct Om, or.-if*"   jil                   &Ec(
                                                                                                           _. If LDrtc FrEncd, !o
                                                            "Uf     "firlr"i ffi       dD.-*;;il-nr';;ilh ..
                                                                                  ""*,
  IriipurytlypqorqitryeltlilqtililFnr$tl'prqpcqyql.eltrqF{i!(to0d*gcmffr*qrErd.
  do.. B ,oq6.q rE .o *@ r rryoni'tr tlil s ai I                                                    Hmcrrr,&esdyh.msc
                                                     +45,Frqh-.;;i ilil0red             ffir.d s.* dil;; ryrr* xm rfr rrodn
  ffiT#HffiHkt *Hf,n #ffi
  r.sft tur 6. 1il"(db ib.dl@i" to -ffi; D.F                                 ffi  ; d"'d *,t-*"               6;- ffi;,p"
                                                                                                             mrwEd h'trqs-b,
                                                                                                 *r**rffiH&ffi
                                                                                                                                                                 ffi
  m$ca to r rryc&r lhfrdlsn f Eiretfirmtr; d                  Eraa uy*
  oaJor nuc of eE r{dffi' e rar &o,o r&Lin ro
                                                  * ffi                             lt.#;     "bdG *ffi                ffi:
 5' Eox*,Otmrs oEIJcarIG{ !o Mitr!{ran{.EaaanxD
 I rill ot{1h Dr'ard m pnclxrry fuEEe no earar sI h*e*,-ru
                                                               oo -ffi
                                                                                      **
                                                                              o}, r,noEEery tr,Ist B,Ar{cE
 Ptcncfly- T[c iscrrre ,nnrrr cottrlr ord*F r-BGd pia*.u*.t                    6er o* rm 6 b Gc ,&c              lmilod on rho
 ,od cittt lrzrrdr for rlfct r t!'r* EFiEr *tficl8t' id&Er;dr       ffiffi"*o      bl .-r.o*{ e,,.e.re.lrzrrd
                                                                                                          'orrtc
                                                                                                              hrmnoc polki'
                                                                ."d frffi t i-.o*. m* te h 6c-oqs rd
 CIr tuA ,fltosd tyr"qoil* r aey clioca ac                                                                       for cc ptri.rrr
                                              affil+e cryr, ts ry-;b#l -gt           I-cm.a rpp;;. -r.**,or' d rtfur rs
 rpprwc uyctaiccud"ns':r{!nl!*aoootrts- tf r rh-rqr
                                                         r!.imin il *i#;,*g*rrcrdec{ron:r1..6&r,
                                                                                  "
 csrm8G i'Irmrcrr               l{*t'*   {dt,,    h#    rrryat1 in roarr&u *rft    fr"errytiffi                                               my o&rrtnhmrem
 AIt   d$c         imn*c potrarrd            ,srrrrle or&.ca ?ofid." re*-imluilc *h* irhn*ler          r "tlt!
 iffi'$ffiffi"*ffiffi?                                                                                           mrf,4s. cls,".io ,*oad r.srdqr. rte
                                                                                                            r,ui-ffiTxffi*:rrto.h*"**.
X,ffi-ffirI*tffif*ryffil#ffittr"-'cuF.v                                                                      "od
                                                                                                                   L€od.,.   IrI   do mr    ,!t!+{y r'str        ro &a

ttc  strT p*Jd tytc lonne trrqnqr ! 6tlcd "8'ooc.dr.'irlc procoorlo dnto ursd ro ,.Frh or no
(A)     rit ccomicinyferrth touts tu rry* Lra"-t*: .iel ai *. oiile.o.;"                      &eo,t rto &,orpd ltsfcfi, u,lc"":
        'd                                                                             r". u.rp.#*-**lc hrtartc protoaio
ghct m Leodcr   b e'E sccqtt, rE @.G or rct uua.r .ra r rrt* .iJra a oifti-
                                                                                , *" ru p*..it ?o. rtu parpme. rf rtr rcpeir u
$doflio, bao. ocmlcrtlvruflilaorlfrrofiilhsc.u*ucr'r*dLcrim ril*nb-$*rrit;f,*#ffip"*.o*{rb*rrnd
reile tlc ta*rnf 6*t I orra to Lcodrr rlnrrsr tt r Xotc rU ytf U" $m*f
tur I smq r+ [ldc* !r, tffi Ftl to lh& iln noriailg                       fag,mrq1 tr uy of ttc p6ococ& t@ ,S61' 1trc a*gutrlh
                                                      ft *.* rU * pu r. ii"- -


                                                                           h3s {sf          IS                                                      ffiffiilffiIilpI
llr"T*'   YoRF$ia+{a Fuui}y'Fmrfo lftEr-T}Eddt             td* IBmftErfir}qffixulrffi,hr
                                                                                                                                     ARC$ fI4S tt0/_**) I"BR




                                                                                                                                                             MXHISIT 3
             rliort Qg ]hipIrr. {r if I do tol ltrlrrr, vittin !0 fiys. t mrbc foin r }d.f ,-rq& rte
          [f t
          ohiq l-cdcr my sq[s'{ to pforere. r*nocr uy orc t"                                      lnt   hnraaio ryly ler ofhrcrl to rcnle l
          p.dpdril btriowtct r[c nde ir giuto                        forsctr to r*pra or r*ii rba pr{pty or to p*y tl* gurlr socma. 1!+ l0<h7

          If rcyTmooadr   rn   {rod !d ft&.G tba   mnrr   oI   pfofrI reti[r               Ldcr u!d.{ ta                rftei
          tr#ffi$fffi*"p-vr*-*d*?;ffi
                                                                                 s!*3 rc
                                                                          idhdcrn,"ffir            l.ifi;*il.
                                                                                                              Notc"
                                                                                                                      H,;ffi*ffi&X*ffi
                                                                                                                      Itril llie            ddr


          I   l'codcI
                   'cr*.t   @- &s       Puryrye il bdo{,.dl ofiary rigE iErnE i6rrr,s€ policicr-,,inDdont ro ,,rdEr-
          ,t uqt Fso!'dr    [t *i't Yd*
                         rlli       bccs* o( dfuryc t t *uara'urirrr G-nrydt r"q,t .d by l*ndcr or ro]t wflE*ho.altof ny rigErr
          Hort''cr. tAdrtigB U-66c Sleocsdr                                                                          DcJoqs !o tcodcr-
                                            ",itrtLE;r &rq t SuE Soc*u*i fri!!-di&ty tdors eq fro?rstf ii*{ntued !1,L+dcr or
      {b
      ffi*${S*i$rrrsd"ffiurffiffi                                                                u*TIHgl$$morrsf,rrmrrofEBry"a}.}
      $t.t$y**'* fiumsnunrs t. ilcrry#'eln ffi-sffi
      ffiffif#
      i
      H*ffi#m* H,f.-,- *Fnr"Effi, E ELffifrj;'_ffiffiffiffi ffi
      #."kHM;6;:ffid;fr-ffi#ffijhl*
                                                                           Yidnryrttbdrry,&yrricrr rbtb.Ec*rqiqrln*reoru. rr&oocirn
                                                                                                                                                                     ffi
      H      *ffiur ffi
      rilfoi lrfrfuh [*prot uf ;udrot
                                              to   n   q.rrr *   iiffiffi                   ffitt'#*      a."*        rcr   rodt dboyo     r;ffift
      lB_norrm*s     ObEgrtio-" to Mddrh ud frmrtt th
      rtul Eqt IDc HoFt, fu sood r*ir. r Btr tr daEol' *"'rusnkroorltr
                                                               c Ldac                        n"gcrry, ald I trf,l gg ,u{rr         rb6 11rss,*y to   .rir.doffii.

      tHf#ffigH                    ry f-rr!:ry.c *i,. si sa(fdrrrrcuc*.
     ffiHy::m*ggxy
     Hffi
     th Hrqput}"
          ffi 86trffi ,r.H#ETffi
           m
                                      H*xP,,Yx:1-Yg?-t?,
                             :g:TffiFfr&.rTffiffiJilil",ffi
                             Frrr"JxHHTHiMdffi          iffi Efr ilffi fi ffi
                                                                              19                                      b                                    r .Bo   *fl nlc in


                                                                              le,+;irr#i i'ry.i, ih- rtos of ililffii;
                                   swE                                rwrEr'EE|r}ruFrrrB'BoolrEltsd8&8m.d
                                                       }trff y_ry_ri*gry
                                                                     r*,illd
     ltd{td6ryinUnon"ry- lg"riorr*aOid.f..L
     erriffi.
     ffi
     &ffiffiH*"  H"ffi $ggffi m***-,H:i[ff rd,:EUffi;*HHtr"ffi
                  ir r'oit frft- ed &* cmr mr,.c '*. *gf95-i-=
                                               ffitr',ffi,frffiffiffiffi;j
                                                                             ltlr
           oran ssriryrmtoar ar- {'nr*d;'ffi;ffitrh#.;,H[ffi*HTffiffi,ffiX_",;
                                                                                  c,odr*.-rta ry.r ;"iil-;:ffiilffid;
                                                                                                                                                                            or




     #:,**
     ,L?.Pry1:$riset,ou                  lo pr{flff AIII Lre Orftaaoac
     |I I tto ool'          rn I lEt!trB on ec Proper{', l*ntmirryouiguins.-nriqrny}ar+.
                                                                   dd.r:g* roffifrrrar t *n*. sr. lfll0$ir!
     Fugcrry, u1   'trBtilt
                      t .* hcs!fi lad tlc rcc drtc;U;;r*ia url*,                         I rl$*gFG                                                    6e   fGc   ti6o ro   ltc




    m                                                                                               #frkffi
     (D) Bmmrar's Loea fuplldlon


    o{sryy uG ProFefl'              a5miPilLtddtfit' *               .*    c*eoprc of r frlre oi icao.r*r"
                               '"                    Trrr.d                                                                        ot   tryonur hforuuim- Alro, if
    ffi ,.ffi ffi tffi*P*;"#Hm'ibtr#'d6"'r;.or..,o..r"dd,ffi
                              ".1r"
                                                                                                                                           ;;yc,srr&yrorttrcrma.
    ,..       L&IIIDER'$ MCET TO         }*O{rCT rffi RI6M$}N rEB IMOTERTY
    Ifi (A) I d'o En rGcP 8t trEuir. .ud tsr.-.rc-rra. i tu"  s"*.rrllcilA- sr G) ,*.,oa, irl'dius re, .
    thrt mv <s*ir'"uv .rai Iru"*t
                                       @h &. h.p.rqr i.r.t ,* . $r                    pr*ffi
                                                                             iir*tna,"y, h prorre, ?",                                     *mifft,I*
    Hrffi 'lmffi| ffi ffi;xgtrffi
    o( ld df,"o h*r c reg':{i$t). L"ucr urr
                                               co .ir piyi*        it'ffir*g".t                           r
                                                                                                   prropcrty    rat*
                                                                                                               rtc           of rDcrnd Lcodcr.r rigirs h
                         "Lr.fr                                                                         ' r.o,oa       *,t s ; ;dtqp""  r.,,r" ffi;
                                                                 ?




    Hffir Yo{tlisiaste Faroily-Fmrh $tacmtr#dh lrilfir
                                                                          Plgs
                                                                          $ ot              tS                                                        fhmu }f,S$    r0ffr
                                                       FIffi\SIM m'HXffi,m$.f.r-
                                                                                                                                            Af,,cs f14* t0il9.{} L&R




                                                                                                                                                  IXHIBIT 3




I
                                               h fifrm,sflt eaTfu
       I.HTIT'#1tirTffiffit#gi:Tcod$.ur*.                                                               ti.r.np.pui]*iuryrouca&or*r
       dr*,r.r'rr,-*i'LHrr'il;:,;;;";:,tb,F,r,il1h'-ffi                                    rorxdtrrr}cnr.adcr
       Pursnph' rri' s"*'tv't*t'fie;i ffi'tffi ** r o-,ilffifiiiHr*
                                                                &T,p.^fif
                                                                    , p.y rboc omor firL in,6ftrr.
                                                                              ,o
                                                                                                            I:;;.
                                                                                                                                 ffi
       Ir L€odcr IEqBfud                  lonfi*     ar   r coodiion                                                                                                  ^\:
      affi.ffi**ryrur,miioi*
                                                                         of
                                '*otrrt                                                  &," rma arrr I ,nmfu. t+ pry uudor
                                                                                                                            fic Nsaa. I      r
                                                                              -orhilg
      tc  of &a    pnriro mfig$s          tuEi:rfrc-qsca.sa,                  *,*r"*,,
                                                                             "*;;tr;ffi;"t #_*.aiiiiff                                                                ffi
      I. 13fyi91P$**rqP      i*urema oq**f*ir
      t&rErmo cdrcrrre. I *iltp*y                                                      *.nJ;;.*:-
                                                                                   Dpr n".irihtra.r-eodor                                                             ,..*.'
                                                                ;;d.fir*"E
      firuqfrff.ry_ffiffiffi.
                      lo I"coocr *"h
                                                                           ..qu.l **
                                                                                 r,
      lrelrtle     rad &   oteinrd-   ftr mme.tsE ;ffo*;r*mqr
            r#Frol!          iDwem coqpllt, !*ridlqe ,h,                                 hc   ir rtc rnorar erd fot tbr porioa
   Ixro$t              lhc
                                                                   ;;S""                                                       of   Omc   ftqI

      lffiI#ffi
      dcacritrcd                    ffi F'.ffi
                   io prngrrlt 2 rtonc.
                                                           ,x,* fi        ffi,Tffi;ffi *T,Hffi*T,ummmffiffi,
   ,.    I.^EX{DER'S RICST TO.INSPEET
                                                           Tffi PROPERTY
   r   ?nr.r, elrd alocr eGrbad uf L**i,
  rtoc* Brfur          *
                                                          .iffilJH -a U*cr rla propcrry. ff*y rusl oot
                             n ria tur   rarllrotol'cZ;Jt#*                   amnlrc *"                              in r rgqrbh m*r rdl 11 1grro[rblc
                                                                                                _ltXffi"rEn,oqrr* ,.ipos   ro, *;.*r.rr*
  10. A6XEEMEF.]* *SOTT COIIDEMN^TION.,F
                                                                                     ME       FROPERTY
  t;iG;Ffi i,ffi#rrni**ffit'ffi                                                                                           il.E . JeivEio L.Drt
                                                                              ro"*pocrcrrr*8"*lffi                        Fffi         ,ffi ffi   fl,,H&ffi*
   f { q Ploeaq ir ret* ftc pr,occedr rritrbc usrd lo
  If
  ,"t-d*il;A-i&;-fr[eaarbs,neie*ffiffif                                                            $ocnnd-   rlayofrnlpltoq?drrlmr&rrrbr6er'.ni riir
                                                                                                                                                     rc*c




                                       adi' hm r*dir                                                                 rt
 iiffi        ry;ff'#:,Hffi#f",'
       tu p,q.,,ri
                   -t * *. Gtil; frt Hffi lffitffi
                                                                                                            d*dq8.        r
                                                                                                                                          Ha,*;;;ffi
                                                                                                                              ro!@cr*r adrft, ril dc*d b,BrLr

ilffim#ffiryffi;ffiffi.?ffiffinffi
 '*,;-
If uyproocore         r13!*dbrE
                                "



il,    ffiffi.ffi                        B'nnow,n          ts
                                                                ourJcAfiorr{s A}{r} oF r^ENDm,s
                                                                                                *,crrf
ffi ffi H.ffTill*                        "ry
                                               ovcrtDff   d6r,    rod   otertry
                                                                                      **ol;;
                                                                                        {bh}
                                                                                        to   ctilEr
,r,r6"d;dffi               ffi"H,,Iffi          ffi#                                         ffiff0ffi,il*ffiHiffi,jrmffi
                                                                                                  or ro




niswtffixtsinsh t*sililx-r@                                                                        Io
                                         r*nrrmrr     r*ft*     mrrmnu#i-tff                                                                        3rm Jm lftrr
                                                                                                                                            Afi,ffi fr4$ {U$*S4)LBR




                                                                                                                                                         EXilISIT 3
                                                                                                                                                      FJ-i
                                                                                                                                                       ?!




      t*adcr ory       ilffi   tlotc   ery                  for-r pcnm   ulo trb! orcr !tr dSry rad ,DE3ree, ano if ladcr h ;oryc*rr Hst to dp ss,
      :,.ildcr triil m. F_rtqrrirEd y T $rs?
                                      lgq roi}nn*
      bdruDcil. +1,tr if Idff ir rtqrcc.i     do m.
                                                                    iptm arf r pcootr faf  d frrfru* (5r1grri@ 1g6rr 6q trlcr or r& &ir $ccruiry
  @) Leodcr'cRi3ils
  EYc[ ifr.!ildcr docr am              *ryf .j-t$             e!ry rigrr of    Lodor    u{f            -dG
                                                                                               rtto sccrrts        llrlrurnrfl €r ttntg eE ;nt,.r'rtf, rrltrdllrrrc dl of
  ffi ### :fg;113:t*y*L,,,,,,,,,,_{ttsrprtrb-r*bd*tffi
  ;g+*?.ffi               :t lry. arcr n inac i,*,'";d
                                5333f;im gi                       fr 6:ffi h,:-ffiffi;,ffi|
                                                             ffi iJfi#ffi
                                                       ;iffi ffi          ffi ;ffi ffi
  rryc rlr*rr$si            uuler   tk NH* ssil uild$r ds s+tlrrilx-ffiilffi
  r'.  ofi&lcamfii$ormanor*ER.4l{DOTTBRSOlSStaXIr*covEnEon&0sGn'$ETgEISOROSilGATTOt{s
             rtu hlo owt mv ristu m olie.du !!d{ 6& scG;iffir- ;dft;?-;ffi
  Arv pcrron
  !0y Ptwfoor rad rgrffir        i. Un .-**q t
                                                                                       t-ff; ffrglod to t*p dr 0,
                                                                        ts16 orcr Lcod;t's rtFtr 6 obelloor uadcr rhb
                           _r-+_
  Seanyrreroccp&hvgdldr.$d"t'r                 "..i-.*- -S-firti"l6 ",U
                                        rigus'racrrub.o&r$r.d;il&itofi-err"gr*antainstog+cqb                                                                         hrtnocal.

  .
  todhit&olrqr*tfurrorongrdir' fri,#s&rtrlrqf"a;..r;-;Affiropryrttofrla$E$ffita                                  ;#ffi3*effiJ'trJfi
  6oc+ s ti8oot Hde (a) ftar ptoo b+g.r"Eoi s*riyrrrrrm
                                                            htr*'st".alF,,;;+b;tod&:-, H*ary.fforgof*r
  t @ +ft& todlrkqracrrr a* m irrFlra ira* pctrmrg,.lorilr&dt                                    tD Lrd", udcr rbc
  Lcrttr ury rgre tft &e ortFr armd* to ofui cr*,oa ."y             fr& gp, sl*oa "{d 6i &r lE sa ltrtc.i {brr
  tu Ellr c(0S, Soatrfy&*ruocn artcl*r frim Ur !in6,r"rriaffioli.      aoitfy or lrb     rft(h;rdili* ria rc'ilr, ro
                                                        cerril.                      'at
  B. I&AHCE,ItrGE$

 H[fM****
 ffi
 ffior,*ffi
                 ffiHm
            ffiy : *S                  *fiffifi ffi          .3E r,-,r,
                                                                                 h*_rfflhnI,-adyru lon{q*pr.rd re Lrbfa,ll]biffi&{ ao6*t
                                                                                                                                                                              ffiT
                                                                                                                                                                                    r,!a



 ffiffiffij#1#.mm**rdrffiffitrffi
 ff   H*m*off*
                         r_.'d*i.t&;il
                      di"' ,,'et rr{"d*.e'ffitrffi
 I[efnyausu Gfifrs$ ilffiurrtr6 flri#.
                                                        lr r nnd                               er
                                                                                                            {E},ry



 14- III$TICES HmAIIf*Hp IJNpER                           rffiS S6ffi,ffir1"          ffi
 fffi"sffi.T*m:3;}$ %}1E ggqry-"nffi         j::'Hl;ffi      itffiffi
                                                         6,- ry         t 0r E fti,hs r n'lr cb$ n*l qorcs
 ffiIffi
 *f    ffi         ff iggl,**gx*'_q
           ffi.*mg.*"g=l..{*Jrf                       *}&i-T#ffi
                                              n ff p ilffi,I ffi
                                                                             f ffi ffiiHtr*ff#ffi
                                                                        ffi#":ffi      ffi      ,ffi
                                                                                                                     eceveerqs                         Dtr



 ffS *ffi Hr#,*pm"
 ffirffi       H*;hffi
                               *il *t
                            t _s:*:*._r.Eryffi
                              **
                                        "n
                                                                     u"
                                                                         ,f, ffi
                                                                  ':ffdT;ffi
                                                             +rffi."ffi
                                                                                ffi
                                                                                 uv
                                                                                       ffitrffi
                                                                                       F_ffi ,ffi ffi
 ffiffi
 sf&ir      lirfffi-m
          Frrrgrepfr
               or       P"t
                        ,
                        kb,
                                  I"rtr''o.sr t E*"-*n'.i'[]fri
                                 uf *pUcaUlo
                                                                ffitr  ffi                     ffiH
F:      I-AW THAT GSIffiRN$ rffiS S*Cat**n, INSTAUIffiFII

                                 q,, ** **
                              I:.*
HjS5$aa_[xg:1ggj**                       f;,b",       nt*              Iscrtfid. If         ,fuq            m          *rcm         plor*nr
**
pg*:ffif.{F.If
                         rrio ro
                                 Thi,*,1
                                             *,"-#;L;;iG;ffi,Trlffi
                                               csroiqs
                                            il;r,"*,;ffiiffi;ffi         wlll*tiltrtrn*in
                                                                                         lcnl*         ry                     rLc             is
                                                                                                                                              Hot*
                                                                                                                                                                  rny         of thi*
                                                                                                                                                                          iEsffcar if
ths   *:" tg1111lpE :Tqfs T",,
      lrtr s*r   bE   tfFnfir[pd ftqrn   &rry,ramntuiug          ;d *f hr. rlich
                                                          r&irffif . *nd thc   r**ir#rffir         ,psl sfill   to uoffi.
                                                                                                                                                        t-Isrc          sotrfiIcr $,{.&

If" trornofiIm,scsrr
I *ilIha gfiaar       ocvodmcd           mpy o(rtc Norc       ur   ddris sccrukr       lre**,or-
I7. .ASRE?I!'EHT$'.BUUT I.EIIIDM.'g XIOEIS-If,' IHE ?TtOffiTY X$ SOI'
r'@cr                                                                                   ON, IN^*NSI/EBrM
       nry            kntodtur4t p*ynror inflll otnr surnr sccBrtd ry m s*rr$
th* rrupct!' ',dtr
              ilrolilor a'{rf'n'ea-aiiboi[ Irudcr'rpion wrhaa prirird*-       rnrtrn u u*rot.rylif*tt     ftrc*ry, cr if uryrigts ir
idsrm inEqrm$crbroldqrrror&*rd eoarorrwrirEi*aitmet panro*ffidrr                Lorl4rrtqrfu fifrmdl.t! Fyrmr   iafullllr tcurficar
r[irir6otedty                frdmalh*     oo**ar, or,rt          #rrffi     Ha.ilr.I,6{cr   *"** ":"""  +ue*rrtr              $.[utrap,bc                         lc]ae0l it fotrif
Ifl-ao'emqlertfomdi* lEllf,4t iaunu&r4$rhnge$.I?,r.olrdarrilgilerrcllocicrrrticLreftorilrq&,noc*,
trtll5fvcucerkr*30dapoInatc-rbaltgirtdpoyuar- ft;3bd;y'f;rt d*i;Aorrbrdr6sca1ir*irrm:r.asdatitcrad,                                                                      TLomrica
                                                                                                                                                                         If Irlonor
ffiHffi#ffi#*-ttetpaoo'riniauyr.rroear;Lardstr;6*rohiI.drrryrrrr,mr6r.ih"il                                                                                  giyi's'rerytortb*

l#tr Y0$ffi,$iryh Frmilfn:ru**                                                   Pr&o       7 sf      IS                                                         Fum !0rJ ISfgI
                                           Irtr+   l\"d$r Ftq I${frcRIU         t}STmdflt,{f;Hlf
                                                             l,                                                                                      AH,C$       Sr4S          tBft,




                                                                                                                                                              MXHIBIT 3
ls. soa*orsrk's pJs*r ro Hrlry r"Er{Dtn's rl{roxcgtffi.r]t                                 * dii suc*r** tr{sr*uMENTtrIffioNTIHIIm
Erta lf l-ctdcr t$ rcq$Fd iuosltru p($$cnl b frl[ I nry]rvr ttrp dgbr ts tnao mforwer o( rLir scorily lasrrlluru dbcmimrd. I
1llhvo tDh rig[r il qy dtc- lcffi€-lrla of ib, PrEf.fiI !o*r lay po*tr of lllc aarc-by rur saa*y Umirr rr *t raf, {ra tsfqs r
j$Unc$ bs tc.fi ffiild crfrn itrg tXfo Sccn*y Ilcroortt fr I ma rhc foauqr4 eoraidosl
{&} I pty to L{sdctr rf,,s frfi lmcnr $s r1'rr tamLl tc d[d. ttd.t.fir'$tacry hqur*nr ed 6c t{ac rr ifhcdru prrfnlffi[ itr fuII kd
ocrcr beco roquirc&,   ed                                                                                                                                      I
                                                                                                                                                                _ ra.r
                                                                                                                                                               'r   l.
                                                                                                                                                                      Y1

@ lcanreg np-frllnra mtacprry of ay otlcr pnmlrcr o* *gmlnadr rlrdr inltic &nrity l"srrcdi snd
                                                                                                                                        -rrr!
                                                                                                                                                               Nr\r


E}llfy      rll of ltofu'r mronrtlaepea*r in colomfog t!fo_*stdf ltlrmnrc ir,naiog. for Erqplc, ru r@.bk fffinir:tr. fcari ud         ft.o"}
P- ) I ito !{t t+vtr l"drr,rcrmtrlf
                        'tha                                                      t
                                         !q&i{ xo 8ilirt tat Iartefl {$lmr rlc fpg*rri.
                                                                                    -   t .aacrt'trls uact oi Socuirf                 t*iricn,
                                                                                                                               fifiil **
uy otligrrtom rudcr          Noc! lrd Esdr,f Sb Scutlty luurmrm          wral'qlg'd                                                                       .r\Ar
                                                                "o51i6s                                                                                   \Gta,



If I &lfiitls$tf &G contlkrrr hrllrhranpe l!,tbelr th. }ilote tdfirsccn'qytwqd lriurtosit i!frl[a$oqr rrifimdi#E                               **s
P ry
        ltj   ,*T .* $qEirod. I{orewr. I tril Do( hrrE tbc flE to hrc I'r;da/, cuforsocc, of tttu Somirf
                  t                                                                                                      - turrcc
                                                                                                                       uacd;r.u*tlfiil
I*adcr las rtgirad iu*ncdiatoplmrr h fdl rrlder hn5rryL 1?            .bcr't"                                                        ,. _1
                                                                                                                                                         f,,)
trP* HOT1H HOT-DBB'$           RIGHT    rO MLL       TTIE N$TS T}B AH IF{TTJRffiT                S{ TUts HOM         ffi'$Rf&ffir                   TQ".;
HO{HCE OT ffiAFTGE            *r
                               T$AH SEnlf,ffiffi.                                                                                                        &rE
                                                                                                                                                               ,,
Tbe Hsur oF.lq imcrest in iha No(c. tngcrhr Tsift thil    "$ecurlry Inrrrumeff.    usy bc rol* ons or'Erort thxxo*" I mrr s:s ffiffiha enr
aftbe$"c sth*,
                                                                                                                                             ffir oo,*
Ih* 6lily llrt co{lpctt o} affiiI} PrlmcF dac uodr( lle N{E rd rhl, Sscor*f laogrmtar b !.lhd ee amascodctcr Tirrr: oay bc e
cElDEE oftt l"olnScrviccrerrrcru! of tu telco(&t Nry:,iory rkornrybe mi;a.rr;uqi?,t t*rs**.*,.cled : l"r"*
&r Hsc. ?o lrrsqEq 91r I bo givaoxdnar ndiec ef :qcilargF *iu rou-ffiniir.E t#ird;G;;                            * *y6qu6eigm,r
                                                                                                                          "
*{,fu"d.*d.t fualrr. r4$oEandEsdct epplicrhlcler- fic Ddcc sitlBuc tts lrrla3 ro.l rddpsd6' E*I-"Se,i""r.-d.Irr"i
na tbc sddE t ro *hiclSI rLcald oeloa ny g.yrorott. T!,c Doec .rro *itl coaia r-ryr oocr iafoorrio rqnin{ by tra b*


}II.   COITTI}TU$,TTO}I      Of EONROWE*IS OELIGATIOI.{S TO MT.BIrAIH AflD rNOfCfT TgE EBffiEErr
?hslcdcolhrrrrlrt      &E   h*ls(Adjuirdrionxhrrcttl ?rsfqry irlffiod$rr Fhra rrD*ft_;f.ry;-.;dr";!d p4.r.S* rre{.Ucd
tnrhmdrllrr:.r Itsillo0rdorryoingCaatqrloaopcrryerrrlohrcrfto&mculri,rr.iul*uurorrr;rrr*.!C;d_*
&vitmd t*rr Crr*S$ccilafo. ntuuccr as taais ort rffd&" 13cn rc otk Abrrgq; 1!31 uu omridood bil.fu fc puryoorc o(
tlirfrngngh 20, Tf..c eleSrrdiuc.lc.re. ol[cl llanr1lUlo arrcdogomutcm psoe.13. r.d.frrdddc, 1ad Lrttdd.r.""fofoiof.-r.
sstcddt coaiEiug e!tG*6 g tonTlldclrdc. rut rrdiocttuc Err6irE. Tto robrrru rlcfioorl rl udec]r1&'doos tf firi;mrr.-.ii-.il
ildtbc totfifficourtdsodnrarrtor     ftloqpw oflti|Puut!fil0rrt-rno{ Ercrdrcsi*{ltiJ.----
I *il_r* ptmitqfr*ry &hlrqglt qbcplf{[ on_rla Frqpcrry- IIUD0( !*.E,ro(tHr,rilffi
aot elm .tqf
                                                                                          su*rm o&olnp*y, fid Isill
                     :o do ro. I dm *[lot aryorc of Urar*rur Srtdrsaa la rla progcmy, *rot* i[il-rd*,
                tf
Prucrtr, ild I Er'lld, alxoruyc c,hc ro do ro. Eorurcr,
                                                                                                      Sst*mc on ltc
$taa*cr$rarrcurB*eqgfuaerqpronrhrcfolamrltc*dldrls*"ien  t-tZ-ry rh pase        to G Er.:ty ;'ffi
                                                                             uum rrlfiEr*"y,tul&ly[ra{rlrarc$.rc
164 ryott* oa ths FffDartr. ln tddIorr, rnlllr t[c Lr-rtqoilll rryrd c drr 115go" &E *tdfoA il-ffi,**  rd rri fxfrq
on-&c Pt'lgeg rrr fadod t$ c@fu $bcnor rd rrucdo*mtofog rlil!ftti trG ;tJ;;t@;
udrrqbcif aod    'ao*fifrtficr (lhlt lr, rrr G.rIf rrcolIod Sf berd pr*rrurrl),-

If I rilon*-3r rrmtg$og clrirn dtn'+a' l,rm& il o(h.* rcif, blrtc gprffiryu or-g r pirrlc prq' inolv&rd,+ H?rqty ud rry
Hrrerdor,$b*ro orEwirururl I^r*r_,Irillpr,qtymdfrtc-Ld;iatribg- EilL 1ilrEr;d i,ffi-*{''lo6rrsboEuu}
6x t&-accc*rryts lrtorrYc .Ilraldfit fubrlpe *fedng ec rroFrrf otr rD r*i .d.r rq11frbt .E&sc.I trtr tmrit 1.il;;G
r*ncdirl xxhs * mqueod t1 futirrcmc.#t l*rr,

rl. r-E{PEIE'$ }l$ffiIs         ITB0RB0TTER FAILS To sEE}                 r*olfisE$ AIu} AffiEEMEcTs
nHffiHHsruS*t"le?i#Sffi                       ffi ,ffi #ffi ffiEsJ##?*1ffi
lls Scffitt, mmca- _iodcr nny-adrrc rilnoanat*rg st futl--Ai-aa rilEffiTe r"$ffi;LE ffi
Imefir{tpcynrd           tu   lu[."
                                                                                                                                           m

                                                                hS* A of              t0                                            Ssrn   }ffi lfil'l
hlmr   T0nx^Setl* Frmiry"frnnk     tdneffir    l{&( LSnfSR}f l}S"f*r}ffiIrff
                                                                                                                          *RC$ iry4$ frfi{T+ I"$n,




                                                                                                                                       TXHIBIT 3
  Ii'Iadtr  rtq fts llqgilltE ptpaa iE ffi, ranlg- Ert tsl4 r trw{it a,o retr. rr4' rll o[ u1 rtn6r{ry ]trh.r iD rtr*
  rhoetrt, eod hre thc Prqqty Eolil. Ar rhk srlc kodr or atrdttr Drrsr Ery-rISIi
                                                                              rcgfirt tlt Prristr. T]G Ek *;;
  'tortddmr td ntr " Is sy lerqqit fr fortdosrt ard sele, Leadcr ;il| brG th     b .oEGGt il-Gi !d d$Erco;&
  ;oil rdmhrrl dlmre rltorytd bJ hr r4 ri[hrc lh iigtr to .dd !['ffiffi           tffi;FriCa rho tillrd iffi
  Iadr, rrtttf, fere Sr{ bqoo Fst- of drr $6* Saancd.
  Ltudrrrry reqriirc&rrntlH*apaymlglin t jl uodcf theFrnfr+Lrf {S If r[ of &ceilqrdn*tooddss* fr*tm.l:
                                 rry gnr*c or agrtrool               E{dG in       tlB $ctrrtly      I{M.dr        bdufiry ttc Fcrlbrf tc gag rtea             duc thq
  ffiH*#*
  (Bl    I*rdlr   ,eode ro          m,
                           ila smlcrdretrlbeil A rrrrgnpt H
                                          &a                                                       *DaT.t, a rrofira   ir*r g1a*
              m   Tlelr@i* q a'rd     rbi I Gdtud rD k*il,r'
              $l Tbcadocthd t EErt ta&ee mrccr &d *I;ox,;
              SiD AftlebyuUcllrqlr*firrtc(thedefsrll notiirt"nus bcdtarl*3!dristooih*&oo*fict$ema,ic* ie
              frra;
              (iv)It* (I do mt.mrql ttc dcfrdt bf tlc-dilc *rl-r b lta mrirr. Laitcr ay rtgrirc mfrrfirte lot6 !t iE fqlt,
             end radtr or r4I* pqqg nq rEqrire rb PI1rydt Df ;;           otfo.rr6r,=ioaEil
                             tbc oooeiru ;*,i t-nrngrlt t!_r[oilrtt[i.reu-rt*t-t"t]nrrarrrgsqfs6ss111j sf,
             !]}_Egllrgf
             re*r sqm$I*ud                     rtalnohffir-ttc}Ia1asrrrhk $G@rylfrrrua;m6 tttl*ix6i-ii}
             inrr*t+c ps1611 h ffi{+c!4iruGd
                                    hld ura Detn rta&qL ead
            ffi'sf#ffihtr'ffi ffi                                                                           ffi*;ff Hff ffi**r'*!.,."rr
  El f    &   sff$t defr*
             ma             d.efron&c               ffiod t! t[c                     Lrudsr !y      th ih? Ehfrd h tt qf rde.
 UI. IXF'DTN,A OE.LIGATIOU    TO I}SCI[A3G.:E TM$ SECEBNT ITtrMUINEHr
 tfrEa.La{ldcr      lrt
                    pdd dfeaman ec urd.r OG flds U Ucr rf& go.I*f lffir4
                            Docn                                         r rqdrt ffiril+fu.Aatbil Ssrdry lalllrrecu
 trddhaforrocaificsa +'*rEfirthirtcanftylmrlm                                     lrrtffi r&e( rrrlcttrt$Aor'bp-rl.trdrfre
                                                                                                  dt                                                6Jffi-ilil
 F/ rt om of           roffi6
                     ec 66il9a b ttc Ampcf officEl r*cqt&.

 23. AGIIEEMEIITS i{.EOUr                       l&lfl YOnr LIEH LAlv
 I will*c*ircrtr.r,rou!ts lctt t{ ila               tf tcrdc   gllisc{ io
                                                             !(ol&loln      rti rrril ltd               ofscaiq
                                                                               t} of rLE l{r*y6fi lJcufry_ ftb oGrnr lh"r if,
 t-t    d*. 9t }$ lfr-*" hrccor&d, ioarocuoo r .$.. ;J;rry;;rEqe-;"o",                  if*;JG."e m rte hmcrw lrg
 Do. b6cn ocopl*cd fortl Lt*fj$Eodt. I f,itt(A) ldrt rlrnmrrr ?HctI r;Ecnlt.ai rrticll
 fro Na'! rr r tn l[ ftsd'i rd.@l urc 6occ-ruqmr to
                                                                                       ir& r riggro p.drrfr^-r;d;;#
                                                         6r oofficdfi {r ntlt}ctor; I ulc tt o-ffi rrg lOGr enqgffc.ln; acr
 tt I znhnldosthmt mm rlt turtlhad'nnu f,tir fg{frray_trddfrqgtodtcr"iqpro,,.rrail       hr.rrd ;#nqp"i fGv;;rp.d.i
 rcrradti& uaa*&c lrif b ll"c S+ rouu ia 6c aaucr lcgu*a arlrE ,lilt zr.
ff" RDmS rO rU.$ tEct RrTyr{mullrE}rr
r ry * aore rid*rs *rt sigrcd ty Eotro$cr lld reorded qo&ar !f,itb ttfu sa.ldtr lr&ruoo4                                  &a prombc* rail rgrccoocr of c.c! ridcr
rle toEmpdre      Gd   rc   e   pn   of &ir Sc+mfu     la*lrtar.     tCUact rpplhelta       bu{cc}l


                  il            A.dfrxr*blc ftiru   lri&r
                                                                             il     Condouinirm Rirlcr
                                                                                                                                   [|   I-+Fruuy rud#r

                                              kymcu, Hi&r
                  il            &c*rdualt*{
                                                                             n      Flssstt tiufi Bcvr@mru niisr
                                                                                                                                   il   Bim*etdy Fa3msu Rildrr

                                Bnllmrrtidhr
                  tl                                                         m      Rm lryroucm*ru &Ser
                                                                                                                                   tl   sccomd   Hffin *i*sr

                  n             trfr*rtrl tspcslfyl




                                                                                  P*g+ Pr of,      t0                                             frra   mS$ tCI$t
FIE?F   IIORE$iryl" Iksuily-fmte il{${$t}dfic                               Blu [hlfTft [SfrHFFf
                                                            "T,**                                                                       ARC$ #r48 {0"}ffe1 LSn




                                                                                                                                                  EXt-fi$rT 3
 sY sroHwG EEL#sr, r* ec**pt ard agrnc r+             the.   pr*mise*   ltd rgr*rmmu *$fifiiffid ir                          1O   of rbb $*sfirirf lnrrumemn sild is
 a*y ridrr(r) fiif,n d by ntr and rccadcd $rirh ir"



                                                                                                                                                                               I r::
                                                                                                                                                                               Fr !
                                                                                                                                                                               d,**rt


                                                                                                                                                               JSeill h;       'l*-
                                                                                                                                                          -Errtgcet
                                                                                                                                                                           .kL
                                                                                                                                                                           i.-t

                                                                                                                                                          r-fiil
                                                                                                                                                          '*   t$c&l}    G
                                                                                                                                                          .II#IlElfGf
                                                                                                                                                                         -rl
                                                                                                                                                                         *l
                                                                                                                                                                        r' .r
                                                                                                                                                               [$6g I ''
                                                                                                                                                          -Eorffitr      J
                                                                                                                                                                        fi't
                                                                                                                                                                        ryi
                                                                                                                                                              tScril
                                                                                                                                                          'Sorroryg

                                                                         Prgr t* sf                tS

                                                                                                                     n


                                                              Fstr Bfhitr, ftfu   T$us      Fqr nc*nurrla{Sm*}
 Slsle of   Hrw Yruh;                                                                                     Cou*y s*t
         Oil thix                         d*y of                                      lll
                                                                                  ,                     . hcfoss pcruculty   c*rEt$

                                                                                                                                                                   t0
 rra   lqn'$L*od lnoltoto ilc lo bo ttc   fofit&lt*      dcccrfrcd fu rod         nloqmrrrd         rha tbrc6oing   ia|Iucr, sd     , " tc     Sttlyrfurrlndgrd
 lomat&al       . . ic . -   erccnlcdthcar.




l$w }'tlRK*tingh ri$til-r-Pril**" Mmfruddic [rf**                                                                                              Forr 3fi$}le/p,
                                                       TJH[fOnil{    S$fnmtr*T
                                                                                                                                       ARffi #r4s F31*$["Be

                                               [$rsm    sd,n     y.lw l"ha   *cmmd rhr*rmtu mil             nmsrr]




                                                                                                                                                     EXH{BIT 3
 STA.TffiSTFMWYONI{
                           )
 CS ryFrm'Sr H{H$Tf;HE$THR } $rr


     .lmonqOoP     29rr1 O*r{ Nouernbq, t997,bdorcoEp#ioralba,ncn08gt;A3lpg6m!
             wlo bdog tv nc-dg_ry* ax a{* .rc                                                                       0o
 'oc
 ertffiq  flafiisnu )il{n Y@( tti:u *; tlar $re ic an ry iie rh"T;; ffi at *+o Mru'oesk
                                                   asilsfrr}ry vI{E }BEsiEfr;f, fia coupmrim
 ffi:Y*gg1!{e                       aqotug al'tmctr.m        rr*.uidffi ilil*,a rr odcr c rr*




                                                                    susAsl      K. MlLa$,
                                                            Ho,t*rv Fublic. $rate +f r{srrYpf,f.

$TATHSFffswYsRr(r I                                         ;;;frn#ffiH51ffi-'
                                                       C*y-rnrnission Exgtfe$ Hsu, 30,
                                                                                                co*}nrr/
                                                                                              *-*--..'*J*;  f fr
corrllTyoF         fif$x,                i*r,
                            l{yL
.^
  -'i:'l              k*:#!ffif:#ru'wyw
to me knowr to betha idivitrul(s) dffirftcd
                                               in and q/to fimsucd$c forcgoiog
                                                                                            *P+,n,6,n a g
                                                                                       ixrunc{[       and   duF
                                                tte, pra
acllooc,lodtpil to aa rhar'hdEhafthcy *ecrrtc*




                                                                        frAiltst s sEl't"fifr'
                                                                                    * t{anr -,Y*ri*'
                                                                                  gate
                                                                  ltohrt-fufitic,
                                                                       -        Dfo-   af*#lt
                                                                    Ous$li*d    io     irie*r'Yq'lq Sdrtt*yfl{
                                                                 C**g11;tiion   fui.r      3':;'3'nr:r| *t' lJ-.s




                                                                                                                         EXHIS$T 3
                                                                      nlru #, t''te}-*T           1t
                                                                                   *
                                                                      s[CT [nN! *'   &
                                                                      slffcKr.- . ."..,,/,..I-ffi.--*uw*
                                                                                                           m--,r   -r.. ry
                                                                      LST t

                                                                  rfiEr{Isrsr                                         @
fl"    D"n'L4{r"i      *$ ft{eg*r16nrfl                           tffiJHTY I

                                                                  lIfiTT:
          ffiR"f       ** II"tro, J$d
        SSH?H          #*   rrl{*ler*,r rr{oo..1; Fh{   Se^
      tr,ffit1fi0{mf        r#ss .grr"t,
                                           "{g.msrr
                                  frrl rr+-+m




                                                                              fjlfruffur"e.*          r,,#,rs t*- t-#t,oa
                                                                                                    /orJ. #
                                           $ES.          25 5

                                 STATIMENT FILTD




                                                        fie?sss




                                                                "fu                                        fxHtfftT   3
               fitffl!"..L[l*l*.fi  ' tL+ "!{prcr*s r           It ltlt                   1
                                                                        1r5g;
                                                                                     Jttllr}1 "'rwrf,r rqr*".t*{+r-
               i{ltrmr }s,u* L*\r*t rsnorr lrg,*r}ra                                          lr*1,r11 !rr*r{.ot+re-
                                                                                                                     l{rr,r
                                                                                                                     l{rrrr !,r**,rr,
                                                                                                                            !rr*{i,|r, *r,
                                                     Br* pftu$lr*}rf* ns r r*}tru.,*,                                                  *ls
                                                                                        ;; sr$Lsr* $ttl* tr [4*]1r*sl{fri
                                                     %*E*_-*                                     *E*r_rL



              YISB fi{SffiffAffiE ep{r
                                                  0rr ,*# d"l sg }fiuyxdr*r
                                                                                                        Fl*rrs{
                                                                                                      ' drrlrrn                        rn*
                                                                                                                              lum*+d tJqs ntrnary*g]rllan
                                                                                                                              ErEBtrc     nihst1^'g
              SET1f,IXE}| f.15? Htnr^nx Ehrrrrr
                                                                                                                                                                           f#q,
              ffiy$'-
              llf-ffiS$=fi18ffiroffi,ffiffigffi
              nsanurr
              iganufr ru:
                             -rfu
                                  !{l'iil,
                             Ha,lr I rs
                      rs, h;u .iffirh      Hfffi         L
                                      srilL, Irs. rarh, *--Q,ll*/f-*i
                                                                      n iil ffiipilrr, il
                                                  .j;"# rnd ol*"x ffiffihfiTffff
              ilrUFffi#:;iiffi.iiit6#$rjfftrq;ffir-r"''
              Frlvcts
                                                                      rrnrrrc-nri;";; #          Ar   r, r
                                                                                                                              ffiH                                L,,rr+




                          trr               le";il;1ffrry_#_f,fiI.r*n.{i#
                                                                                                                                                                           rffi
             ra*
                       ffi 'ffi        :1."H,     1T'rl***rf[H*i&;*porerrcn,
                                                                                                                                                                           rff
                                                                                                                                                                           ils;;;
                       t'I
                                                                                                                               ha*r,ry      &tt#*ff.,'                     t lJ.Lt$:f!
                                                                 t'                               t
                                                         "


                                                                                                                                            li
                                                                                                                                                                           ha$
                                                                                                                                                                             *_l*
                                                                                                                                                                                    .1.
                                                                                                                                                                                          ,.
                                                                                                                                                                                          t-r

                                                                                                                                                                           irEf,[
                                                                                                                                                                           IL""
           wrsHffi                                                                                                                                    i r$'       t*rq
           I*x{$
            l,i.rrrl.i
                       nr$rw +f
                       rr.*r.-
                                 H&.HrffiT*$"offi r$ffi
                               ^r "1r  tr r
                                  r$l+ Ulllrad S*rr.+   ra bt   pld
                                                                      *   i$J   ffi ffi   ...g   :H*:t *#  .ffi,*.iL-q!Fi[-
                                                                                                                                                 -*   u,   l'..    ..      ffi

          iltllffiflilqffi$ilLfffiiy **
          r,itlr hrerrx llxmoq
                                                                                    *"*tttxnou,
                                                                "#l{rrB{r                                      **q,**                                 Fer*lrx,ffi(




                                          rycn g*1s   t**rlt                                                              rmer.dlns   t*   r (rcr,N{rrftrt
         :I ::T:::- :",1-                                             rtrc munsrm*   ficrdr;.rs&r*a*                  Jm:X;
         &{arr*rl&rtag fr$rr       '                         !rr\ r*ls ltc rlttslac*      tr*rl lnrpm*aarq thrrtaa rrrrr.{,
         * s&rsa;.fo;;                clt}r;;il                                                                             ri
              rrrsei sturors_ua
                                                      iffrl €[
         n                                 ,dil;-rp'f
                                     of, r-u
         gnrtreularJy.,&*.rrn*d_-qn_tiref,uu
         gnr
         dlllrr
                          arJy.&**
                  f .r"-l ru'lr.
                t teur           .r.          so,H'lm'ffiI
                                      inm-*TirffiiJ
                                                                t&'.' rork, &rtp sr
                                                             $[,Y:-]"tIt    ***l  sr-Hsu  rqk, Ihnvd;1g
                                                                                     ltmr r<+ck,
                                                                             i"qi .ia[ir#ilr_,
                                                      ffi;kHn;fi
                                                      I srr*..r,#*Ifh    H HI
                                                                      H ffi       rf.Hrilfl_Hl:




th   :
 s
h.+i
+tl-1
'x-




                                                                                                                tr
                                                                                                                .$
                                                                                                              ki"ft
                                                                                                              ril.'?J




                                                                                                                                                                                                IXHIBIT $
                                                                           'iitlIhfl'$l{               frlt
                                                                                                       !,&#*l
                                                                                                              f    fl




         ffiT'lff                          l'u
                     T:i"lHffif;if i?I{ffiI msr.*{:sr k *n{ ,o r}r.n.,rr lyiw r* rho $rx*r ud




     **o
   ffiHfrf
  AilF.tfu   mnrtgtSer r{rana$tr nlrh
                                              ri. ffisrlE}[et rr {ullnyi.r}
     l. ffrr tk   nnarft*tr.   *lt pf r[*      t*ktrcdn"rn o,      *r.rJ*for plrddrd
                                                                                                                                                      t
                                                                                                                                             Jr{fi
                  brrlifiag sq r-h p*nnh*
                                                                                                                               dq,ffi      l;t,rL     *

 *n#$1,*+                                         *sn lc     i*u,        ,*roy*d cr     {wr6rd _,*r_,                                       U
                                                                                                                                                 ,f
                                                                                                                                                t*'
                                                                                                                        ;;_*      r,   *   :i;


 sffi;tJ.ts"ffi
  ,m-r
             rhr hefiftr ail rHr   rsftI*lrr
 ***-                                          ln rrry   rtlsrr   rn   lpr*hn lr, rfu{      h r*rlrXrd      lo r}* enp+larr$r +f       r
,+   ,n$llt ffitril*.ff                 dl    t*r, e+r+r*nc6q          ieq'Br   r*rr   cs   .,rr,' *c1 *r{         tn rkftdx    r'rer.
 ?r .?hrl $* rnraqgs:sr wirf,la ltrt
             . *r{
i.i;';;;t,*f
r*llt hrrdrh                              r



                         +rffiim'f,Hrffi s.ti##H,xit*?*,*#;mJ,irffi ll&?*
 &       Tl*t e*t i+ *rd {tralrd tr trprrt ury 6t la ,t_rl11qr rrr{
 $, fl,q    rlu ffiurrltrfur *lrffrsu ifo*Uf.                               ;r1*Fbn    rcr{d {qxm1u'          o*   }r mgl
                                              to ** grortO,




lIi-'H * fU#,[ffi:*t                   *lq *{d p*anbar* *              ra rsrh rnr**i        rr   K}   b*   *&drd ty rhrr rr*n.




                                                                                                                                                          EXHXB|T $
                                                                                                                               iriiilfifirt,;                tr t .",
                                                                                                                                                            ,i utl




                                                ffiHrfffit-txr"m.,ff,

                                               Ii.H."ffi"iffifr
                                               l;un frf+rlr 'h rar
                                               or fo 61tft"rc+ritrt'n    r




                                               ili.ili,lH,;h,t'.ri*i;i###ffi_#S,ffit.ff.ttrffi
                                                                                                                           ,tlHfr ,.m.qmffi j




                                              ffi#i?*,Il*t;.
                                              frtrlEr*r : or fil l{ I                     rt F:irr r-nrnr *t,'   I
                                              rgr*p66t1mnElryd           frui?;f;*r.iI                                           !

                 .t



                      *lrttr rl rt*           l$, tt*ilhx     rrcrttlcn cl rlriun$nH$i lr;r* lcrr
                      rrp' rr   lt +I                                                             nr+    ffi**i      bflrh* bmr{ +t din*r*n al Shr rrffisrgo.
                      .l   ralrrrlio.




                                                                                                                                                                    'i




                                                                                                                                                                             i.




                                                                                                                                                      "{I

                                                                                                                                                                                  r
n ti.' h


                                                ffi       k#;l lffih*d:ns:ftlyrs,
                                        J.rffi
                                               .',,"
                                                      m'f-t'.ff[-H"H
                                        ffiH;*,h*$ #ffi*"H,ffidili$re#:
                                        rc rhi L's'.fir
                                               Htr'f'J#ffd$;l_imffi,f$
                                                               +qrurt
                                                                        ffi ffi ft_Xllt tr'#nH"
                                                                                                      jffi,*-ffi{#S.ffi      ter*hrnrd rr l],b
                                                                                                                                       h       i
                                                                                                                                                   f,ot*sr* rhr]
                                                                                                                                                                {Hrr
                                        xF,m*fH,r,;
                                        rc
                                         l€
                                        lO    icq$ifrL
                                              rtquilrr"
                                              icqtlaftr"                $ Htl'##,ffit{litrffif;ffiffi#{
                                                                                  -' F u *f{r., 'mtrqrtt6r"    qhitturr l}f
                                                                                                 flxrrrr5aTrnl BilEftult l*'dilf& #ffim,
                                                                                                                                      tr4*t
                                                                                                                                                                nd r&
                                                                                                                                                                . --r*


                                        F{ YJ'|?xers                         drir mort{,a.o
                                                                                                                                           I
                                                                                                                                           :
                                                           'n*t&rori
                                                                                              hl km ddy r*.r*G( [y a]re rhs*r*Bsrr
                                        lf+ r'lffir.rt{e E}tr
                                                                                                        r !8tf;L91963
                                                                                                           IlFT      EAntc,l aEHErr*L IEHE$ not$utc                      _

                                                                                                        '-            Eoeftl|x

                                                                                                             lyr'



           .fx




                                                                                                                                       "["i#H-                                        EXHISilT 3
                  II

                 ttr

                  *
                 s{




                                   t   l   lr
                                                                                                              iiitfir$$t$IthI



                                                                          I



                                                                                                                l
                                                                                                    "*
                                                                                                                       gl,q    &EFUaLtrc
                                                                                                         BITITE I{O" HTEI OSlF
                                                                         stHSStlIrH   l[ r I3$gtRISf&00[




                               **is$*r*;;g*i$f*;*,lu+ri["#rt{#x,l*i.
                             ii?tlliI".'t-inI3'XI-il.fl".:::.*rlv-srdc
                                            -;;;,                      o! ErsE lrorh sE,
                             r*,jrr.h",i,             il           i;i
                                                          gerit*lhrih,ftl
                                                                            xiliii ii:rijfiii;'':,
                             H.lSfirYIliS         fiffii{E$ sruqhcrll, par&I}c}
                                                                                 t* }nC iv*nu* t 0S feut In .{nche.$f
                             fHltirt             ess Eerly pgrsl Is I fa E**u
                                                                               f A0*h Srre*t t 6 frsr,
                                                                                                       S lnchear
                             Iffilf;f
                             xsuf, he           rlv                         Icd i"r,rrlu$. ls$ fx'c8i I I
                                                    s.idr &:"'iii; 'ii sifi ii;d;':
                                                =;;-;iT:II"rlIlllfl_1..                                             ii:,chcs   ts   u   he

                       *- :i=|t'Ci               tr.tstollg.   a!c::c r!:a aa!i:tr.F:..
                             inchcs                                               ^ rr_
                                                 t" ir,i.-ioii:':,';i"il-;1.iiilri.iifiolr r..r :,r0.h si=cGr r6 .cei

                       .'l   lti




                                                                                                                                                  Iff
,tr          t
       .il
 tlt

It
-lr
                                                                                                                                                  '*{r'*
-tt .
r.. dl
r:'
'$
i }-


f
      "i'
     .- tl




                                                                                                                                    $'F*!
                                                                                                                                    i'gff



                                                                                                                                             EXHISIT 3
                St*   rhr             ril.; .rrt   .,

                tsrlo[s41,       **

               ;t.H,i:lg$#ft ' #JIffi                           l, . t'j,:ll[*;r,,,* f,ff Y "et *.r"oem   -rD h . rr* .te{hfrl*rf
                                                                                                    .-15f
                                                                                          *+cs':t{.                                            rls
                                                                                                          rtlrf; r"r  riiliiililiill,         *l'i   tffii,-L,ili      ff



          . irrn       pr luxr   r.rr! rsugrr-rr- rtliyfL
          "   Cn ri*   ?",l{*.s,rri
                               -       lr*"H**h /l s;,                                                   6}   H{,il }orriF
              ptrroulg erm+                                                     t*rorn,IJ :l{T                                f6{$frt   Ht


              ;t.1
                   -mffiI            csm'fl?[f               G
                                                         ;;;t$
                                                                   ;:-#if*{.ffid1-
                                                                   rri !'Eqri EsBtF*t^r
                                                                                          On $ur
                                                                                              p*:eqtfy eur
                                                                                                                   dsy   of
                                                                                                                                                          , btlirc 6s
                                                                                                                                                                       rsl



              .ffi' IfrrTJ-P $ffi,*.****g                                               i,                                              ,-*H,ffd;,SH*SiI
              ir*d;ii'tJsr*nffi#1t,ro*o                                 lbft,                lh{         Ee   lnmrl                                         '           .




                                                                                             ffffi-#:
                                                                                             m".s*,%m#,,-.ff y., &, #"kffi                               '#-tffi
                                                                                                                                                                   *


                      ', .mffi"ffi
                          M               *nr,,7flffi.fue,o*
                                                                                             rt  kryiffitT'ffi'ffiHiffi
                                                                                                  rt*.   qr*r riri-E"HffiT,.1lH',0_.h,fl1    ,,fiSC
                                                                                                                                                            ,Tffi
                                                                                                                                                            thri*t*




                                                                    I


       *,,, **    fl{}rffit't'                                                                           rnslru$
                                                                                                         irts(
                                                                                                                        .{--T\
                                                                                                                               t I
                                                                                                                     \*l$65
                                                                                                                        *{I' '
                qs    rirlrl,trr BH|am,t lt]rss
                                                                                                         furlt
                 t$q8"slffi pgt/Ef;.enst*                                                                cq(rtTr (h I oUrt{ He$ yorh
                             fi3tr*rff
                                                          i[a,rn
                                                                                                         }ff      rfr+rr         fj*l1 f r,
                  TI,s afits      ffi      **           }Eefi

                                                                                                                              lrril*H 0Y llrri. ?Hl




 #


 $
 il
 r
 !i
$l
ilKI
,$t




                                                                                                                                                                             EXHI*iT   3
                                                                                           tlr




                                                 iiii ; b I $ r$ ;;;                             l                        -   TI?L[ f   I

                                                                                                                          "Sff[Tlfrl    I

                                                                                                                              tlsclr


                                                                                                                          "Fr$tlsssr 3,
     ,S*,
                 5fl yurrr, rtrX${ -4{g-
            fi
                                                                                                                          ***,trffi
                 lr-ir            .&* II****
             .lqril(t             'grrl(.&r* +e{ra..a, *( ?,;!"1        "*J;
            *{ffiuabr                 rftLr td..I.+SSmrr
                                                   Fudnru*




                      r.t                                                                                                                         rf
                 {l      r   .




      t
    */L"-l
#                                       Hrffiffi$JiH
                                        $-stnrun*

                                                                                       I




                                                                               '.rttl
                                                                                 !.{
                                                                                           rylfi



                                 liff u $;i                                                           .Yil
                                                          13tl {.t             ll{ Nt rrV                      fi   li
                                                                                                     t?


                                    t       l.
                                                                                                      {,i   "'*,i ,,     }r
                                        r          .               ai
                                                                   a       t
                                        t    tf :t          _a,t    . r.
                                        ifJr. . f,t.- 51.,;,;
                                                   t       1        ..1
                                         'r-
                                             t'"1
                                                     ,l'l:';.,, {'r




                                                                                                                                            HX,HIBfT 3
      Nt-fi SrcpARffrffif{T fi$. f'S\U}ff;ffi
      OF$.TCE OF TIffi, CITY           REfiSTER
    tILT FeSc il p* of sbc i*srrum+nr.     Tbr ffity
    I Registtr wiU rrly ca rts irrtorul*dsu pruyid*d
             on rhis Ft{F fCI1rur}os*s of ii*axing
    Ihq ry
    ihit   *ryp,..nf isfffitrsri,rn ss rhis pege
     tsill cankolf*r indcmin$gurpmcs tr rh*]dcnt
     of uuy c$afii*r with rhc rcst k *e doc$rlxf,t,



                                                                                                       Fr*p,*rati*n trqte r fi   l.ffi
                 Ptse *mrnt
                                                                RHTT}H.I$    TO:
     frt$$IF[# t]$,-t
                                                                 iLs$E{S l"rs*
    *5$ iv-[It$ C.R*$Iiff'fG B#Uj*HVARfi
    s'{..*rE 4                                                  Sfi Jbt${,^6 frRs$$INff BflU}*f;vgqp
                                                                s{Irr'6 4
    RSCI{HSTER_       t'fY   I $62k$
                                                               RSTHS$*Iffi, f.{Y
    5S5-+54-r?30                                                                      L.d$f,s
                                                               5*S-4$+,tT3S
    DsS70S2S'?2$
                                                               a$s?s0?s?tB
                                                       plspHfttY psTs.
    Scrough            Bloek Lot             Unit Addrrss
    hfAh|HATTA}d       1?9C S3 Sulire trur           ffiA HA,$T }3fi $TfrHrr
             Fr*frqr&, Type: ilWffi"t$f$ SNLY _ } FAS{ILY




;MAi.'IHAT"fAN                   rs$fi .&*rr, ndsfrfiBmffi**B nAre
t


    e$$IG$*HlOtS L&Fi#SRr                                 FARrffi$
                                                              A$SIGNBET|{SW LENBBRI
    S,Iff h{frRT$d.frE f,StufpArafy, LLC
    44s h,tAtu{AROE{Sfl,K AvEMJq ?Ntr FLS$fi                        FORK BAI{K- A mnrffir*}f oF flAFrrA,L
    HARRISON, I{Y }05?8
                                                              $t*                                         fi}*E_
                                                              f/O ?t55 S.rIth{E&I}fiTfS lyAy
                                                              JACH$S}f VIIJ*H, FL 3??56


                                                              FfiinS F**;

                                                              HY*     R*et"eup*iqyTffift
                                                                                                $
                                                              Ffly$   Rml Hsr*te Trsstf*rlfnfi;

                                                                              RSCCIIrrlEB    *n F&ES n,r *ffiannlcE
                                                                              S#r fffi     ffryftffiBr$TmR QFffiffi
                                                                                         $ITY OPHHW YSNM
                                                                                        HaesM/HI*d                   0l"I+?0ss r3s3
                                                                                        Gry     Ragisr+r   HI* N*{C RFH} :
                                                                                                                          sffi3sd0



                                                                                      S       .4:qffi.*:     0ffrr   rx $rro ata r e




                                                                                                                         EXHf BIT d
                                                                                                                                                                 T';q*o



                                                        ASSrGh M El{T fi              ,#'   FJSFTS..t*fr
           Hllsry Ytlnr

           sf{f l$trlgrg*        C*rngxay, LtC &Kf,ffirof, fn
           cnrpon*ti*a' trgryirad                             fnrnr*rrs                       *r{y htnrft*p tauop*rry, $ar.,*
           bkrffiseffi{,*A,*nnc'
                                           *rd"artsring-{*           e#;"-    ul'i{d             ffi;          **r*,au*tuq    *,tls
                                           ?fid fl*d,' ${s__e.re";rev l*nn, n               riffi;-*                                  sr offirx   fi 4#
          rn ro'*id*r**isn      sf rrhl Al*a       0{$100   ss*,{fts             ($ttt"00} *nr{ oth*rgnocied ,oJu,ht*
                                                                                                                      cnnddrrn*n. pd,i

                                                                  frnr*
          [ffiJ,fiiH]"11:Xtffil-rpr*r                                     r{.A""r tta$ins ,,, offic{ sr,cn
                                                                                                                       }*ss Bayrne;rturrs rfen

          hs*cb-v   eruisr6   ilH   f.hc   a*igrm, *.Sryr1 fi{*rfgngc


         lfll'-ri*ffi
          ftsltcrprl flemru                                                        &r,cd Horrrrtrrr,?O,
                                                                                                                  -lfg7 r*ds hy Eax H*rl*n
                                                                                             *ilffiffi$rffi,,trffi'.'rr*',
         lutn nag ttsn rn,
         Sandmr ro Bhrl
                                                                                                                                                           ,

         This   s56gl8fd prEr&cr *ra hrul*n u
                                              3?l Errr tISfi &rsr4 Nnr, ysdr,
                                                                              Ny t{,tr}g

        ffiIfiT,fi;f f;ffIHffi ffiffi                                     pr $*misn 1 i$
                                                                                         orrhc fi ad Frqpcrry                 Ln*   bpc*use ir    ii   an


        d;A;'*F;'ffi,#;;i"f.1"
        TOSHfilIER wirh Ex hnnd f, r rm{F

        arffqlsrr', l*fltl
                                          ur ohligs6,6 fu{n:

                                                                                                                                         il#"
                              r*gs*eEls4{g1rss    m   __rl ur,_   #l[l[XU.*                 fq*ycr.

        *:Hffi ffi                                      t   h opnrqrd u ilf r nn*d              f
                                      -trffi{*sl                                                    as   sisnqs, I or offis{5nffis* rut*s}6'Nuf
                                                                                                                                                  {k
        tl{ tv-'ry?{H$r ltqEnEoF, {h+ ns*rg$ff
        th" Ll+f.rt y"r;n,".*ruiu,l_ h-* *tr qrmurad t}.ir ursarnc*"
                                            [n th* JHr:ff]T




       STATE     S'                                                       )
                                                                                              Arru         Gsl*l
                                                                                              Asst"s        taaf, t\*s.s{,rrer
       co[Jh"rY-     fir                                                  )ffi
                                                                          )
                                                             h &er-v rfiil,r tutun rns,rrs


      ffi,*H
       &tr,}ffi*y#m                                                                        r*tdcrisncd.abrorxry


                                                                                                                                                       r
      FrnnnEpoBa*uili,*ti;'il,-":g-1ffiiffii'gffi
                                                                                     Smffi                                   ffi **rc,i**r,.
      $n.'srn ao bsfsm mt thir


      &lgEhJr of Docen*rr, ?ss|
                                                       l-tsr*y fu#T^wotr


                                                                                                              [o,0.

Clusi:rg tJS&       tt$                                                                                                1$t$t
&th: Dsfault
?50 &fil* CrossingB[d., $ts.4
ftouhcster,Ny  t4fa+




                                                                                                                                                               EXI,JIBIT 4
                                                                                                         iiii;ir$$f,$:J{,t

       ,a.r !
!' i'       ",

t*.r
        **.b
           1

qrrfl' Jr
..- "i " "r
'Lt'\
i'{B      r.'r"t




                                     ffirertffi'mruiffirff#rtr
                                     ilF;r"flt]]**it:#H:F,,;tx*,$fifi"r1on:
                                               .l
                                                                            --r;;Iy                                         -i,*isn*,
                                        r:i,il ; d* **;-
                                     J;*"                      -ii                                                                 r"
                                                     -ii s-ffi "'ffit*;];--[;;f-ffi.-q
                                                          p*ir, l: itr#r,[;tl.:;; ;*lr l;i,.
                                                                 I                                                                      r*
                                  fffflrn${*r*
                       t
                                 s"nd       ulfrnfr%"m".*               lmxl$ u$t$    th* Aauign$*, {rn                &unse*sssg
                                               ?h{u.}ullgnmenn         ts rua{a u{thauh B
                                     il   =:                            ;
                                 x             :;   I. H.   ffi*k i ;" : l;r ;;. fi;ifF ff                                    r"
                       '.
                            1{

                                 lii$.[''flt*[i?*ilT:fl'}i;3;:i
                                 I.ngc.rep
                                                                                           i }i-lffi nd il i r ;r
                                                                                    re*-,rrse ro-,qr,i*o,, ror                      ii
                                                                                                                                   a$y
                                 il;ffi;;.,;i; l;*:[x.il;-X;ft*:tli*dll JIi;i;;{- f;*ilt
                                                    L



                                     I$ i{lfl{fi$S lftf8$t&ssr" rrs;
                                 eg$tri;d;*o-cr,ttd&*xi**}T*}ffi-I-*[,*sXssutgd'thtE

                   i             rr                                                  ?ltE SfiI{H             }ist$ Yefl,H
                       $*e _KJd&
                                                                                                      0F,,




                                                                                                 l\               .,                    t3j
                                                                            I

                                                                                a
                                                                                            E,




                                                                                                                                              EX}-IIBIT 4
              ',f.-
               I




                   tri




                                                                                          i,ltt ib$#rutih5




                                                                H),ftII4IT*&


                                                           -;io;il";"$fl"ff
it.i..'r                  $i:[i*i'i:,H[*H:fiI*ll'x;.fr].*-gf'r,I
                          rrank
                          Hil"f*gsrI rirar*
                                           rfl
                                     H:I rost,        ril-[r,;T[i#"ffi$f .i[**[u
                                               i-f;iF:;i
                                                    -                                        -;]
                                                                              Irous*rf;o, ] s,,?.           {llfrdw
  ..1 {.,it

                          $ubs,t{eut.o
                                                                                   o.f   []f.
                                                                                         $ea+ H*_I;
                                                                                             rs*fl oo
                                                                                                   ,    ,
                                                                                                              She

                              "fi;*;;-
                            ffi;
                         ';she
                           $i$-i: Bant_
                                          * TIIfl
                                   Iilil.:k
                                               'lr*il*[*ik,
                                                    t$"
                                                    fi$u*. HX;_,,
                                          *rr-riliilnis*
                                              :$ii      [;   *,
                                                                  i ". ^$1:"d
                                                                 krsffi:-     }"rrirffi;fi ff . ift; **t -ti
                                                             -il-#[il&-?*n*orts*ssr,
                                                           :                                     " i-T;*rilr'oi
                                                                                                       "fl
                                 il i lrr- ,;iEr; thc
                                    -$
                           ff3,*Illolrgt,                  ra be fec*?s,,rr' o*l*Il!-fSinriii*i-#;
                             fr
                                     ta
                                                       {*:ffi
                                                    r*: H&!rr'rar[-sdil$
                                                                    "dr$$f *,q:
                                                                              fiffii:iH. r r} "fi *fri
                                                                                                               or
                                                                                                           [r. ffi




                                                                   .,t




                                                                                                                      HXHIBIT 4
                                                                                                 i&*ffi

                                                                 #tiibfi&tfr:lrt,


   ,sr&Ts oF t{h$t YOX,ff
                          .l
   cotNr' 0F I{Ap, *o**. ,-i

              sn rhls
              rrrr    ll.lll
                      r,
                                 Ag*
                                 Lr*ll*.    day OF
                                            df,V    of ItuvsmbFr, 3.99?. bef*rrn are
  f:"uflflly.   carne fireg6fr;T. R*im**u, ro.sne hrlown,
  ffit nu*f
       flul}r plr$rnr
              plr$fn,
              Plr$rnr        sid
                               j"d
                             SId    " *utrr:a*
                                       de$aa[ xRd
                                       depaae       -"
                                                   xnr* ely f haE        Hhs t*e1mg i;;
  Te .f"*f,
  *:^                        d
                                                                   he *cotde* sr, $1 g       t

  Sffru*.f!yn*t,   Hgrnar+*esk, " -Itru*   -[ii" ysrk
                                                 ' "]t;; hs   .s a qf
 "Th* xank o f Her+ to;i,                              I    t         S* Froatd*nh eif
  rl*euribed                                             _YErh b*n\lnE a*eoc{*i*in
" trdrscrors. in. an{ ch eie*ulca the frregotng l,n6rry*ilrt[,
                           nrhr
                                                               *"*i
  it$lo**: *prylff _*::^; :tra:rh";;"-t;*lj;ffig ilTffifrffiiu-lf
               o,f eaid     ngmmcj,uf   *on;   ,,



                                                         tary




                                                                         II
                                                                              $l

                                                                       ['.


                                                                                                      d
                                                                                    ',
                                                                                   ll
                                                                                         )




                                                                                                          ffiXHISIT 4
                                                Sref$ *Ir        HB!,t y0fi.${t

                                                c*{Jr{tx 0F r{n$          yoaK           88.   I



                                                       ffor* -Elrotto*, hatrrg duty fir,$rn,
                                                                                                       d*passa and seys1
                                                              hrrd.I#h-s,[f$.***o3*,
                                              Hmunlns nfy.r"pnr*"1-fffi;"iffi;o;'
                                               tl:at cert,eln.;;ffi;ii
                                                                                                           }lar}sm Hsneto*r
                                                                                                    ffifl.I:I]rr.
                                                                              *-+r..,Lr ucrnpasr! ('t*{orggl$orl,}
                                                                                                   {ffi$:            *sne$ilr ${orqsa
                                                                                                                                ${omsa
                                              Il:**:rrtn.
                                              :F-ri{iir"I
                                                                   euElirrture
                                                                   _
                                                                                    rr'rra&op - rr;r+-r'H:$?rl'l . -[ha*il*tll,,,o,f
                                                                                    rTrfri$ ]
                                                                     nur* *,i"$i*[TffiEXX           f*j-;[$i;liiru& iIil"i]         o,r
                                                                                                                       *s., r p$?, jn
                                                          -.       -
                                                   Iliu $[$*r]
                                              i f :-f;i'             1$r]'"*r.*" j            i     iiil:ffi IFrlTrn[efrtlad-"r,i*.
                                                                                                  f rT$*                     $
                                                                                                                             i
                                              iirecorded     ii*fr Ug., ;;
                                                             irtrrrredtai*{y-'i"tJl..f;*";f;Br"gnala
                                                                                      ; :,T; : ri
                                                                                                ^       illl'      [ ffffiil- ;j-'f,il
                                                                                                                                    n;
                                             [i*i
                                               =      :           -H*:n
                                             k*-:"n**-**."fur"p"i,*r-?rs
                                            'YYIFs?s;$,.$$,.1rxrnfm*x
                                                                                         i* .r,I *L::rg.ry;*#r"rnE
                                                                                            rnearud
                                                                               ix.xt*i"jir-i$[;rr5r        ;;"rdffi*r:
                                                                                    btlrts a+ais{ff'"t6ri*silIil
                                                           ffil.Ili};
                                                      - -$1t.#;:' ffi::" tIf;
                                             ffiiiE*s[*                        irf;J.iriliii*fiir.H,rrulru--iffi *i"{;fi
                                             the    hsar'snoe tiltrT';;
                                             ;ffi 'il*x'nrffi            ffififili}.,,+if;:$Fi:i I   -fx'i3fi,Jr'
                                                               Enei-i-i* Ffriiir;I--fff;.*f}of*fi--fn-tf             *r
                                                                                                             :
                                                                 E^
                                            "tr,IortgagrCI.lr    pst     o3l[ntf'fffi.**i*ilI]u]**r*u ils nnr*inss or'rrre
                                            of th*. Rsstr        3,       rhis &.ftldav{r il.r
                                            purpatre of
                                                                      :i?i iikiir- il g
                                                                                      --"   ;v7'n
                                                                                              I     ffi f r
                                                                                                              jffi $rf -ths
                                                                                                                          -ts ,Sactiqn
                                                                                                                        . Tcr,k for -by
                                                                                                                                         X ?S
                                                                                                                                         LJr#
                                            .&su*gnor           Ho    &mal,gi.n*.o,                                           Hortg*gu



                                                                                                                                 5-qr-




                                                         Eo h*fare n-r* t"trls*t$gr
                                                         dsy nf $qrvemsui,




                                                          lr.r,,rTffi!ffih,fl     ,",,
                                                         -*HtrH;r#ih,,"t,,,-?r


f, r   alF,   I Ofl   t   rt$IrJIJ.6rrq/I   ?.1,r   ft




                                                                                                                                                EXHIBTT 4
                                                                               Sil 0eHr




d                                           r s n{qu+fx+r                     Gffimr, *.F.I.
            ffir      /lf      fi["11sJ*d
           tle-uff    lrtr*1"6- +{r"*1,#          f*,
         lt{tr661p1       rrfr, $rr.{, rlf},*.a
                              /ndlp,rrrar
                                                                                                                     Jir
                                                                                                                /,-l.J




                                   sqs[:,{t




                                                  .1




    r!
              ft              Ilfl t    r] j";i    lli   i:r ilf'i   N[!tl YtrtiIi ili:'iri{iT   Y



                                                                                                           ti
                                                                                                     rt         4'

                                                                                                          *rr




                                                                                                                           rxHlmtT   4
 t\YC T}[.PAT{:T"I1.I[IXJ" OIT FTil.TFiCH
 $ilt"tcE SI*" 'l'li E L:I'f }' $t}{ill.i"f IiIt
                                              "l'h* {-"[*y
Thi:; Slngr is purt uf thr itlstnutte trl.
Rcgistrr rvill r*ly nn the infhnrt;rtl+rt ptur'idr:tl
tr-v )'stl on tltir $,fiS* ttir prurpil$$:i *f indi:ximg1
thi* ittrtnlrtt*nl,'ltrr itlf"trrmuli*tr un lhin pi!*c
ruill cu*lrul lbr inqlr;sing pilrp$stx irt t{ts cven{
uf uny t'ttnfiict rvith tht msr nf thr dnuume{l{.                                                        ?{}r 8{}1s40 I8 0r} lrlr)[HS92$
                                                                                                                                                                        fAfiq         l,,f#:.jl

D*uunrunt Typml ASSI(}N I"IfiNT- tufCJIlTfiAfiL
Llocunr*nt fngr: {iottnr }
IlllHs[lt'fEIt;                                                                                         It['l"ult$l To;
                            "TI"TLE {ILHAR                  TNfi INC.                                   ilAPITAI., Olt$H, bl.A,
h]A,['I(JNWIDU
3   ltlt} v\I-T   I   S NlURTl    l                                                                     L'", i-{ATIt)N\lrlmE TITLU CLLARIN{"i, lNf: , ?10il ALT.
PA[,h't H,,\RBO[{* FL 346S]                                                                             t.$ N
" PP() n T.('JSI toIf L.[f I Lf,.CSil'l
 ql                                                                                                     ok ril
                                                                                                        tlAl"h.t IlAItt3(}R, FL ;146*3
                                                                                                        sLlFr$,RTt*;S il M P I".l F il "k;, {'$fu[


                                                                                    FTTT}PLRI'Y I},.LTA
llorrtugh                             *luck [,ot                                   Unlt    rtddreru
l\,lAt   {t.tA"TTA}'l                 I ?Stj               43     Enth'e   L*t                    33?- HAS'J'      I2fl S"t'RHHT
                      PrnprrtS'Typcl                       A.PA RThI fiN'tr' B   I"IILDING




                                                                                 (:ROsS RHTHilE}TCE NATA
 h{ANIIA-t''X",,tN             Ywr:        lt}$fr               Rt'tl:   I{i$S     I'*g*l      ?.3;i&


                                                                                               Frtlt l"ffis
 A$SIG     O.AK}ID LIiilI}E II:
            H                                                                                           IAS $ I $ N HH,ll{ET$'    LEF{SIIHI
 {:-{PIT*\I* ONH, N,A.r A illlAT"lt}NAL AI:SOCI$TIOI{                                                   Ispt crRI.J il{ h'loll.T'GAsti tt$Lt]tN$s,                L"l*{:
 ?p33 I1il[.STOi{ t{n                                                                                   I t stn r s pt.crRllh.{ DRIVU su l"ru 4{ts
 t I-ANO, TX ?$tI?4                                                                                     lurnts{}r"\T, Tx ?sflfi     I




    t*l Arlditinnat          lletl'fits Listcd at: (lunrinuntitn Pnge
                                                                                        $nn$,'til *lI)'l'rt-XH$;
 I'[crtg,lg*      i                                                                               ll,iti** Iicr
 l*{ort*nseArnt,urrt: lS                                                            (l.{Jil                                                    5                                      *-fl{}
 'l'*xulrl*   h'ltrr"t u$   uc A rnuun     t   :            $                       {}"{Jfl              hiYC Rr:nl lirupcrty Tr;rnsfsr Titx:
 Hxcnrrrtimn:                                                                                                                                  s                                      (i"t)(l
 T'AX}:$:         (.lnunt1,'   {Baslc};                     s                       r}.{}t}              f\rYS ftnal E*tats 'l'runsfcr Tax:
                  ilitv {Aetriitiottal]:                    $                       ().{}fi                                                    5                                      0,0s
                  .Spr-ru   { A rlcJitiut*I        )   :    '$                      i)-{:}tl                               ttuc$t{.1}H,1}      t}*   r-lI,En [N',l'l'lu {}FTICH
                  TASII                                     $                       (t.{J{.}
                                                                                                                               OFTHII CITY ltl:fi[}i'l-liR SF Ttrllr.
                  il'ITA:                                   $                       t).{}{l
                                                                                                                                   CT'['Y TIT NliTry YORI{
                  IrliCTA:                                  $                       r}"fl{}
                                                                                                                                   ttrc*t'cL*rl'Fi$*d {"}l "&l,:fJ tS I l:lfr
                  Arldiriorral lllRl":                      s                       [.rJ{}                                              Cif:-' Rrgistcr lri I r: it i:r,1CRI   N ):
                             TT]TAL:                        s;                      il.u(,l                                                                          ?0I80sl)0(}4?7I
     Ree   trrdinfi Fes:                                    S                      *l?.ilt}
     Af[rdavit ]ce:                                         $                        t),r1fi

                                                                                                                                        {i4,    f{c,gisr   *   ffiit;iaf   Srgxr,rrrrftl


                                                                                                                                                                     Ext-tiBtr 4
I{IIC nli fAR'I'tIff i\ l' (}ilr ffi rt NCII     F,l
$FIifC[: Olr I'I.IU tI'I'}, ilU$t$'trf,R




                                                                                             rll t)4{}{)}
                                                                                                       -
                                                                                                          83{}OI     csx3A9
                                 It li c o ltD   tSfi lls}}...s,#l}$   R$   sIS lr|r' c[: vsn r* m m
                                                                            tr:
                                                                                                                                  Prt(;F" 3 $Ir {
Ilocumsnt I1):               ?llltl$l04tlSlSlSSt                       n$$rrrnenr lJnrc: I ?-?g*]tl I ?            Prrpur*tinn Dllrc: {} I -(}4-}fl l*
D** *ruf,nt Tlpr:,,\$SI{iNil.trHN'I'_ N.t(}}t lTi AfiF.

 rlAttTilis
AS$ T ff   i\C   T}   IU(}L tr] LNN fi fi IT :
NOR]"Ntr IJ{]RK I}ANK
?p_13 tlRIiST0N RI)
IILANO, lx ?sil?-:t




                                                                                                                              EXHIts}T 4
 l\ir*n Rer:rirllsrl Heturrl' li::
 (iipit*l (&ru, N.A.
 C,,(} Xe.li*IIu ir{[ Tit|e fltr;rirlp,.          [r.u**-

 :JS0 Alr*         lt   Nurrrir
 F*lrai F$srh:r.. tr:L.          ],itld}




                              A S$ TGIif IITENT OF b,ICIR1'GA6 E

            l) \'At,UA8t.U CONSIDBR{TION. rld rlfticxrr
 l:OR.9OClr) A.\
 cAplTAt.oNt,  tY.A.. ,t ltATt
 Nijhff'rdiiii'uii,.*.'i",riii[r'T#iiffi5ij;{$,il}H.[f*trili$$r$qrtfl]fl$Jf,fiie:li:'ifl:ifi
 l+ru*'t.4+ri*ii[!r:rerfr ix-,r*jL]fr ru;rrtr;;:#tffi *i,ll'#.ffi $il:tli;:${qr
 IBL'fiH%LffitiftFl,*#f iP,liitr*,,.itil#,F,-i]]l[H[iii+[h1]"=ffi ir#if$1#;:
 TX 7t00t, ms srrccEcaoRs At
 siid HL\1Frltt
            rlaal ttfXytgg?. rstr hc t,;*.r:;;;;;;
                           i.r                     Dgw.r,.r u^^.ro rr^.,..rrrA r
 r,nucti$irirffirriEilil*,trIi.t--ff-i{:lr,Hi.i.ffiifkl,it#$",1jlil.g,Illlfts$ay,s{
 irr   R*r   26nB    rnd rlrc r!sn. in ri"         ori* R;iGi;,t'{dilihifr-e;;,y.'dr.**"
 P!€Frty      is   ecnrnsrly krro*.rr ar:3!3"rriE"
                                              E&ST llf}ff $.I'fifjr_it,
                                                   :\firv yOEK, $y             10061.
 Scr Esllibit im*{hed for                  A*igru*nra l\,lcd;ric*i{iu.E.
 ,*n                                                                           ot :eliirlr }?1 ef rla f(+af                 Lr* b*errc k i, {n a*sisan,e,t
        fnqff*Ji,"*fr?{fl,x.i$.*tinr*nrs                                                                      Prr:.pr.rty

Dea.d thls 2fth dry oI Dcaanrh*r ln                         lls irrr .iltt?,
l;tt;T;ti,"tll[irN-/r-
                                            * ilAr]oNil.          rssocr-*rrox succrrsson rN rNfl':R]s'r uru]r $rER6uR ll.rrn




  VI(EPNE$IDBNT
       pcrsoris r*hoec siSt:'rturrs qJF€l                             harc quil:l-rcti mnhonty m srgn ond ha.rr. rnvicucrl dilr rlucurrrrrt
fll                                    _rtErE
suppcrturg docrtrxmaricn pricr to rigning.                                                                                                  irrd




  HBISTT}FHI.R S,I
  B'rrNrss
.!t1'rti rx, tjL(JBtDA                     (tllNIy      oF ptNELL{s
Bcfott nre. his 19rh rlay of l)*rrcnrbe                      ;riil"-r*i::Uf:.
                                                          rlx urdrre
Fnesugni 1'"i iAihid'bii.r,:,..x.r, *'N;iio,r,ti.              iis'i'ffJtfffiltiid$ff6*t!flH![,,ii.{fii6[
ttll'll{G}'n }t'I lll !{ol(ltt lttttx it+i[' pc;;jii'il;,,'iJii,,:.
to tt fic i6divldunl{sl utrosc wxndsi is ior'tt srthrrfihni l.r'i[""*irt,,np,er*d .,o nu u,r rt* I'rxil srqi3t666ryy 6yi441p6
                                                                             msrurrn( eJeJ             'f
                                                                                         m rrri rhrr rlrer                  .rrkro,rlcdscd
;Fj'iijljlr"itii#jit1i"g,Tiilf i;lg.'"n1,*,'*:';;*ln*i'iii' i;;'il;i;;';;';iiilii:i;fii{'I #?'11[::i;

                                                                                                               itIICfiLE    $HfiLB$
                                                                                                               ll   hrg $\r&c * $ffis   #   fiCIf$a
                                                                                                               ill**slnrm f,qrrrt,fup*rt       5.   ?fiI[r
                                                                                                               CcmrJsnirn f $SiISE?s
 Cfis{ftr gXFl}tti$: S&(l r}0I0




                                                                                                                                                             EXHIBIT 4
                                                      I"ixhihit
ilodlfic*tio,* EAir't' ,ARlg'. EENfithL HoMEs
                                                    tilr)tJ.sNc o.lr'[,olr[,r'*.f FUND t-_{rMti.",,y
Of l'flil! YORK DATEIIi*,?l-t5r)?. R.Eg; tr3.li)-?rgt                                                To T11fi $Afi-K
                                                        Bfi 3t5.t rtj t?68
iutxlifisntion: E{ST Hifrl.lisl REHew,Cr,
                                          trcr"{gs tiOUS,f.,i lffu*rOpf*EHT FUhtD co[fT,ANy
Ofr llEs, YOBK OATED l.r4?-lq{r, rF(:                                                                To T]rE B.dxN
                                          rl}-19-t00l eii:i{      rc rra+
                                HEw yerui ro Bl.ry ruarrieer col,fAN)..
f_HffiT;I,l:rfi}lrff                                                               rrrrc. r,{.*i* ,.rcrrs}}. f,rifr
[1{,.lirlrati'ff s-{R.H sAHI}titLs-A]r{D L,ftfr{,NE                ,ro thy
1 l-.'Ccl$fi?- A.Ef: 0,.i.;ti-tgt8 BE
                                      f(d.{ Ifil ?1f,9 'AI$DE*:r                    '\us (,*,I,Alvf,
                                                                             H*nrri,to'  L'BII-An    I,,-C DATeg
,TssignrrrrIl: BNY hIORTGAGE COMT'ANY,
                                                   LLc 91I(1-ESSOR II{ NTL,{IiST To BNY
                                                                                          MoRTcAcE C$MP.\NT..
                          s"4r'{K'   A Drv'sIoH                               oArE, u,,i-il;]'neq,,
inffilffi-ffirFon(                                "r'c,unJ'.r"r,       N-A,                             }r-$r-:q3s




                                                                                                                  EXHIS}T 4
                                                                                                                                                                                            rt I tilt;{   }.;$   "   u   } ij }.t ii I i: [:, i   ,{

                                                                                                                                                                               IEI,':R i l.rilfi t{y${:H il I            {}4   /'['J l;i fi ] *
                                       SUPREME COURT OF THE STATE OTNEWYOHK


                                                                                                                                                                                      FA.RT
                                                                                                                                                     Jusfiea

                        Ind*x Nurnher : B50gSSl3014                                                                                                                                   rHsEx Ho.
                        CAPITAL ON[, NATIONAL
                                                                                                                                                                                      }ilONOH SATE
                        v$

                        $ANilfrR$, SARAH                                                                                                                                              HOASil SE& flS.
                        $*qumcm Nurnh*r I 0S?
                        JUSGMfrT{T OF FORECLO$URE E                                        $ALE                                                          #
                        The followins paFsr$, nurilbsrsd 1 ts                                                 wsrt                     read on tfiia motion toffor

                        HuticE of trUfotionf$rdpr to $how Ssum                                  *      Affidavits ** E:(hihits                                                         J    r*np1.
                                                                                               -,
                        Anaweitng AfHdadfr                      *        Hxhlbite                                                                                                      I m+1*1.
                        Hoplying Affidavlts                                                                                                                                            il   fl*(*1"

                        Upon $e foragolng prpers, lt [$ ot{arud thnt thia motton ts


                                Ys      rns+Ldrr tr#                                                                                                            I t/r\   #,   f t*s fd#.-#lt"q.

HI
                                  !-;;r+& +'L\e 6L3d fi(j\4J*                                                                                                  Clv Cls."f
()
.t+
I*
r0
 hr)
'a
o
F"
t3
ul
0t
H
UJ
tt
UJ
rr ;i.
             {f}
JJ
             Z,
;T
U'
             o
             r0
F
U tu
             {
ul
G.
    tr
gt  $
IU r-
# = E
s Jo
ut J
{ ILo
tJl

{U&          tu
             lr,


-ooF- ['-H
      J-



      o
   E lr*

                        oared:3lAdlft--
                                                                                                                                                                            Hw"J
       {,      sllEsH        oltlE:   rrri)lrlrtr*r.rf....r..r.?rrtrr.rrr;r!flrrrrrrr.rr.rrrrlr..il)Qrtrri.fr,r
                                                                                                                                           _/
                                                                                                                                           iS, CASE DISPOSED
                                                                                                                                                                            rs"fl                           NAL SI$PO$ITION
                                                                                                                                           *_/
       2,      CHESK,4$ APPHOPRIATE: ..bt*{+rr}rrr},r.o.*,,,,,.ilItSTION                                                   l$          :   GrbEANrEil [J pEmEB                il on*NTEs rH PART il orx*n
       ,t
       .1"     CH EC    K If App ROPH|A.TE l ..*"..                  t
                                                                         -$r. **r' rli |. ii.,, 1r*{ 1 ++,t...    f   . } r r r{   r       [J        oRfiHn
                                                                                                                                                srrrlr                    il sug,rtttrT oRBER
                                                                                                                                           il no Hor posr * rtnucrAny AppolmT{brrr{r ilnrrrREr,rcE
                                                                                                                                                                                                EXHIBIT 5
                                                                                                                                    'l,1*
                                                                                                                ;   I'tr   f,,[;{           .       tl:}{:;l   [] f,   If   ,t   I   .l

                                                                                                     f{S'I[.]1*tFIij, ti f${-:frtr              ;     r]d   / Utl':7 it I            ,




                                                                    At   P*lt      *f th* SupruueCourt of t}:e
                                                                    Stnte of Nuw  York held in snd for tlrc
                                                                    County ofHenr Yorh at the &urtho*se
                   Iilpq Judirh H. lyl*hfiahtur                     therpof, nt Ncw York, Ncw York, on
                   J.S,fi-                                            t"te-{(Jl:-il1          ,zorg.

FEussrrtr


Capital Onen Flnriu,nnl Assssi&Hon,                                               #ISGrr{ffiff{
                                                                                  rpBffiffis'sufist$*s
                                        Ptsintiffl
                                                                                  ssffi
                                                                                  Indax Hn. S50XH$I3SI4
         -aEniugt*
                                                                                  ftlr   Filc Ho,l tI?-6?S55
$ssfrh Saud*rsi Lonninu Srndms; City ofNcw Yor&
Bnviromncuttl tontrol Bonrd; fiiry of N,$w York Fuilring
Yiol*ti$rls Sursaui f,f$ of Hew Ysrk Trm*it Adjudisation
Surmu; Mr, Iotnsun; oJohn So$*,

                                        Dcfcrdffnt$.                              Pruml$S;
                                                                                  332    fiffit 13&thtust
                                                                                  New     YCI,r*,   NY   10CI?9


                                                                                  ills*k    I?SS    Lat {S

            OFIthe $unmons, Complulatrnd NoticcofPcrdcnoy duly fihd hthis aotion os

Ecplcrrtrr 22r 1014, ou lhe Additisnal Nstie of P*dcncy frlsd on Julf 24 201?, and all

proecedings tharooni ord on            rading ald filirg thc Nsticr of lviuiou dqtcd

                                  , ?018 and   A$irmatio ofRrsdadty of Alaxrndr Itrcdgriaroun,                               E$q.

dnM          ffi                        . 2(}1ff,   wiih $lthifuitl Efinsxod thsruto,    ,rhotrying that nll

Drfudrtrt(t) wme duly *wcd purtuatrt to the larrc of &s $tats of NEw Yorh with n copy of thc

Sumraory in &ia actioa, or hnrc             *oluntuily tppcarcd by thcir rcrpctivc dhrncyq rrul on the

pcoof   ofsrrricc upoo and rppctruoce, if any, by tk, Hqdant{s)                     hfiilr     herctoforc filad. in lhi*

acffon; and rtating          thlt rnorc thra tho lcgeny requirod numbcr of dayr havc olapcd uirrru e old

Doftndan(r)          wm      co scrycd; end tbat none of tho      Dofctdcd(r) hwc sarved rn tilnmr to rald




0'?-6?9$5                                      Judgrmnt of For+cloutrs nnd Satn                                              :




                                                                                                                             EXHIBIT 5
                                                                                                              IHlifi]i i';f; - S 5,i],* S,/; {it d
                                                                                               ftilr]:F:   IVi: ti tr:?g*UU, {}-tlii:l ,i;j:_r.LU




 Conplrtni usrbas thohtirnc to do rEhc€$ offsldad; cxorpt forDs&nclrrt(r), $*rdr Smdcpn

 and

           OItl tbc Odcf Gtf,trting StrmrrErl' Judgrucot tigrxd aad antepd om Soptrrrbcr ,1,                         l0l I,
appotntirrg Lawrtnce B, Soodmm, Eeq. aa ltpfcroc in this astion to asccrtain and carunrtc thE

anount duo, rnd to c,rtfiiiuo ttc      $laidfforlt*     rgcuton omh ar to tho allcgadoru ofthe

complaht, rild       b cluiahc   and rcporr u&+thcr tbsruortgigtd prcnnboa should bc mld ln odc or

nor$puealsl

           Al{}   on nadirg s,ttdfilfuU oftlrc    odt   aud   rrpofiof   ths   lfffrsaid   n       asurorrtoand
drtod Docombcr        ll,2017, it appsar*tltttp gmrof$303,90?d1 rms                   drrc   thsptaindfi,ac of

May 15,?01?' plur aper dicrr         inMt{tfor evurydeyihadri!                 on thc drte of satd Rcport md

*rst thc mortgngodpcmlaes E}ouId bc aold lo             ompilod
           NOW, on mstion of $traple, triCaro & Bnrilc, It.I#, thc afiurnoys for thc Plalntiff, it ic

           OrumRAD, ADJUDGEII             t!{I}     DPCREEII thnt &s ca'ption bc rnmdert e drop Mr.

Iohrron and rJohn Dof'r,      0s   ooqessarypartyDdmduta; ssditie fiilthar

           O[AERfil, AIUIIDGED.iliII} DECIEEII                   that ttro caFtiou bo emanded to              ttrd   aa

folloup:

SUPREIyIE COITRT OF          IIIE   STATB OF        NBl[rYoRK
cou!.tTYoFt"{Bv Y0RK
CapiHI One* Natilsns.] Assooistiun,
                                                                         Ind$( Ho. B5S3$6/3014
                                    ptainfrtr,
        'g$Sinrt'
$arah finrdtrsl Lorrain* $andsrfi; Ctty ofHu*r Ynrlr
Envkomrcntal connul Boffidi ciry of Nnnp York
Farklng ViolstisRs sru*eu; CIty of Nrw Ysrk Trunrit
Adjudicsfron Bur*au;
                                    Dcfgs'danlg.,

end it is firrther




0?'f1955                                Judfirnrnt of Fsrffiloru$ ffid $de

                                                                                                                   EXHIBIT    5
                                                                                                                 L    hr]f;x lt{} "          il l"'r^r'] ff: l1 l'.: f'r:,<

                                                                                                   ff,fi r] f I l,rf,l I l,,j y;;ij[ f   :     t]{ r'i}:,1,1-Il {i i S




           O*DEIIEU, rtat ths rnotim             ia   gnotdi    rnd it i!   fi$tlir
           ORDEIEII' AI!fiIDSED A}fD DDCBD&O $rtthsrapoft af laurrcn*
                                                                      B, &odmn,
 &q. df,ed     Doccenbnr I      l, Z0l?, bs, md llo rams ir hortby. la dl ruqpoatr,            nfigd      aq{     *onfimsq
 aadit is ffnthrr

           Of,nEntrD, AD-IUIIGEII /tIfD DECBEED tbx by eocsffio* thi* {Ffoiueffi rh!

 rdcrcc eefiiffct t}lit thsy ert ia cornplianac wlth Part 36 of ttrc Brilos of thc
                                                                                   Chlgf Jrdge O?
 NysRRFffr 36),lnsluaftrs, butnot lftnftrdto, [ 36,2(g
                                                       f,figquatifontionc ftom
 appoiatned), and $ 36'2 (d) (IJmte{ooa on appotamcnn bared upon cgmpoor*i,on
                                                                              }; rnd it
 fu ftulher

           OnIIEnEnt AIIJITD$EIIT Al{tr I}ECREf,D fltd th! rrqrtgsld prffii$as (Bloo}
                                                                                      t?96
 la'143)ugftrtbcrdsecnted Iathe mnplnht h thii rciionud hersin66gdoc$titcd,
                                                                            o,rnrc[pm
thcffiflr     Esy    h   arfficicut to dlsalrargs the mtrqagc rtstt udcc              Oro   mtc ed nor,gagq lhg
fl(pcnta$     dthc    sslo   lod thp corts dthts rsdor arpryridod bf ttr Rral prclcrty Astisgs                         €tr6

Procwd.ing t sffi bc sold, iu sos          frsd,   sf Fuhtris Hrstlun,                                          ftft ss
&nils$msnL'                      ,   Hsn' York, urlthln nlltetf ff01 day* sf &a $rtrF sf thir Judpent hy

ard urdcr     tls   direction of l.rrryreopc S, Goodman, Baq, uifro ir trcmhy                           Rr4ire fm Sfr
                                                                              rypoktort
plEpoic; thrt $tdRc&rts givepubltcroticc of ttc ttna urdplrcc of sur,h
                                                                       ralc irnomrdansq

wilh larr, practicr ofthic cnsr sed apArl.               $   23I in                   Vor,    lt" ta*r*JgUtl                             ,flo-"I
                                                                      -l\q*d
md thet rhc Flalltlff or my o$cc par$ to thi" astisar rnny brcomc &e                        prclrsr   ct sueh sEIs; thet

in casctbo plafodtrahatl bccomcthopurotaanr etthe laidulo,thoyshnll                           mtbcrceulrdro
makolry d.podt thffqoru that nildXtfusc aeflro to fiapurahaocrorgmhamr m suohmlc
                                                                                 a
dccd oftho ptunkor csldi             thdtnfrE svmtcptrtf o&crthsl thoplahfiffb*conco tlo purctrrur
01   prEshe3lrr at ffioh     lllc rhly ,hsllbc     ,Eqrrlrcd to tludsr a dqnrlt       of l{g( of fu pgrrham prica




s?{?9JS                                     Judgrnmt sf Fmclwum        d     $*le

                                                                                                                        EXHIBIT 5
                                                                                                                IN    fI;{    f.f   i-;   .   ,*   I it :    ii r.rr::l   i:,   I   4

                                                                                                  F.lii.:f T \il.:   ii [.iyS::[I" I               i],1 ,i   i,I,1j       r*,1      Ii




 in u{rtificd fimdr aad   tt*   ell dccd r&UEr        tarrfir   turoo   ud rtsorfi4g     forE, lf roy,       &ell bc pdd
 bf ttc pnahascr. ed th6 ctrosir8 oftitlc         rhll   bq had thlrry    d*yl aftff flrdi     fi010   {trIGi{ othsrryltc
 sttfrlqlad by all prrdcr to thc rslsaodlfa*h clodaj ls$qdrc{ mdrhe Rdtroc rccka ad is

 ewardod addidoud      ftcc fot add clorlng thoqa &sa rhstl ho pnid by purehucri,erd it ir fi5rhar

          0mIEEED, ADJIEIGffi Arm rlEsnEED, &nt *id *rftroc oc nceiviw fte

pocccdr of&s esk' s$filt        futryith    Fdr   tlrutfiffirt ia aooordancc wl&thlr prindty                  aocor{iag to

laq tlu hrc*r    assest&on$, ttracr icfia or         rrter rr&r ufrtch        sre or mry bcomc liang ou                 tb*
prcmtr$     * ttc dms of slq rytth tuoh ll*otfq or paodtios ufric& nay havc lrmr$rlly arcild
tiEreorto ihr   dats   ofpqrumq       aud   itis fireEr

          OIDERDD, ADIIIDGED AI{D I}EG?EED, rhrr rsid RofLere thcn drporit thc bal5rac

of ;diaprocccdssfsatcinhia/hcrowanrsnasndnrcch                        k*r lt A H q+t. S} . -
                                                                           C.*.*r
                                                                                       t 001 5
*rd ehttl tlrsrcstu mcl(a thc foltortring pymcrb rnrl his/hs otoatffi *r- tJ*JffiIhril

bGpdd by raid dcporitory;

          TIBfrT:         that*atr*o,ryft",of&oRfuistti$mo-f$Sffi.Og.
          $ECOI{Dr thc          orpoaro*    oJ*ls mdthc rdrrurtidrgascosor                as   *rsrrmmthc blsr

                          Flsilffitsd snd $ffiifiBd W seid Rsftruu tp bc coffiB$L drplirxrte copicr                          of
                          whick shsll bs onrmccd t$ thp rryort           *f   rale sfrd fil+d with      suid sporitrxy
                          ned   ek{k ofthfs Coufi.
          THIRIIT         Ssid Rsfcmss rhsll also pnf tu tlm plnintiff sr plnintlffs attornsy, ttrn surn

                          sf 8?-tfS"SS to bc det*rmimd by &s tls,rk ffid $ludgsd to the                          Hdffiff
                          &r   sost$ find d*Bbtlrusrnfi,Htl$ h tXtls    *cthn sr *s tn:ffiS hy the Cl*rk su ths
                          Coste of   Pleinfiffnnd inmwtr* thffiuin. ?rith intsrsst thnrcon frsnn thE dets

                          hsffio* togsth$r with rrnson*bls asurrr*ynt fw* in tfug *uq                   of                          s$
                                                                                                    s sff-?s.ri*

0?d29i5                                 Judgrnourt   of Foraclo*tsu nnd Hnl;

                                                                                                                       EXHIffiIT $
                                                                                                                          f   l"tr   [r   f,]ri   ].il}   .    t:i   I]:   h; t:, t,   ;l   i] :   ..1




                                                                                                                Hfi':.illTVI,:ii $ifI.C[{*                    : {]{ /u; /}iJ:tt




                                  ptovidcdfor h falqgrap0 2l ofthc mo(qilgcf
                                                                             rrd rho ths cumof
                                  s303'9o?,61      fu   frdd       ffiousl m rryortcd d*a Ec *fo*iid, tsgcrh'r $igl
                                  conrasturl     huwtiLdr'on                    fi,Ed ldey     rsrhalt,rhcdae tmnrlft ur*r
                                c6lErd0ed       toia raidtryorfio&o                   rlata   ofmby of&a Judgrurt rud                     rcgal
                                intsrrt thi,nf,fu, or .o ,oush ttrwof u thaproLcre
                                                                                   mo*y ofttro
                                mortgagd pmnrime rrlr                       p    of &c rmn, togcdh.r nr{th aay cdrm,noo*

                                tsmrrutlypid            hyttro         phbdfffuuxss,             fim inrurqso, prlne,ipd             ad
                                hErtfi    t0   priunoqgsg'ntoPrcs.(T' mrl ormrintah tbcprcrur*r
                                                                                                not
                                prcrrlomly includcdta any oon1puhtiorr,
                                                                        sald tnrpmur                            Llfu
                               rubqeo#aiod by popct rccclptr thon#ru.

          sollRrlll:           rsuohE!&ftq          hh&               Brppry fan rfi,&o, drow'ma &rfoa, an
                               rpplfua{on       *Ml     bc   urds m frs mrut tbffiro upou fin aodcs to
                                                                                                                                     fum
                               paffiar mtitlcdtfiscto,

          Tttut   h   carc   tk phintlfr bo tlo gurrchaocr ofmid                      rrwfagad !(ffiis6s it gaid aalc, or h
 tto wcntthrttlorigtr* cfthcpurcla*rc                    * rdd rala ud{hc                     Urmr of mh undcrthejudgmoot
 itlallb{ a{dgrudto ordb?lcqr&Edtrtrcsldrdfr                                    aad   arulklar&rurrEctthprcof fi6d rryitr
 csid R0f6&a said Raftrcs ghall aot rqu,itc                            plailtitrto
                                            rtm                                        Fay in auh thc ot111      ru*m         bid st
ccld ulo, brs Ehalt acccutc and deliwr to &o plaintiffor
                                                                                      iu ardgp*,    o drod or dpeds of        thil
promioor mld upoo thc palmcot to edd
                                                      Rr&*e of the ruouat ryaclfi*d                    aborru   tr itms md*d
"rmsrt'     ard ..$s,corfDr ,ud thc aomuntrof &a aforsraid
                                                           tnrc*, n,,armrntr, ccnrr*rcnfi                                                   ud
uarr t6cs' wltlr lnet6t           and   parulda thcroo!, or h tiau of thc peynrcmt tald
                                                                                  of    lsst rgsntion$d
amounh upo'tt fillng wi& ttld RsfErcq racoiptt cf
                                                  tto propcr munlolprt grthorlde eho*ing
papnoot   &ctwf        ahat ths   bahrcc of lhc seoufi bl4 afitr dc&rcttng thssfram
                                                                                    tho af,ouald




0?{?9r5                                        Iudgrrcrt of Fomclqrsr! md $dt
                                                                                                                              u



                                                                                                                                HXHIBIT 5
                                                             'f1   a"t l-   |
                                                                                                                f i'l i";r};i}   :'{t1   .   fi I'   t:i   t * t', ,/ I ti I   rtr



                                                                                                   F;:i-:fj I 'v-hi* I.iYji{_:H}'l tj 4 / illl r,i; ii 1 f




       amountl paldby lho            plairtitrfor ldcr*r,c &cq &dyqrtfulrguparrc.r,ta,xm, rln*Burcc&,
                                                                                                      fat{&r
       rrffi    and !ilEfitrratef,   ihtll bt *ltrosrudtothPlrlilitrrnd      appliod hy fildg,$fGmc upon thc

       smo!,nE dur tothp        plein{tru qpceifiodin itunruarlncd,qt'fi[Rry1*athsffsr                  uo apptying rho

       balarcc ofthc amount btd, thcm th61l bo a unrphn or,qred
                                                                a&oruthn add srbrmtr duc to drc
       pl8lnd'fi ltaph&ttltrrb*Ilpryto tha lalil &cfcroc, upon dclir.ry
                                                                        tcphhfiffofsdd N!&$c*
      doc4 6c       motut of sucL nuplou; thfr rdd n!fuF              on   rod{ry    &id rcnqqil *m'ots &onr thc
      plalndtrrtrll fDflhwith psyrhffifrom raidtrxer, ffffismcntl, rorilE
                                                                          rE$t$]lraurtq&, v/tth
      inmos aad pmdtls th$rcon, unlars the rfiro              llw     etrurdy bccn peid,   ed Sall ftor        dcpoait th+
i*    balusclattnfisminbdofrdi{igmlldDqsdtoq,-

                 TtG said*cfor*e        rlall takr thorccclptof&#fhlrdsorlhr$tomsyr for                        plaintitr&r
                                                                                                        the
      lhc   amum pdd         ar dipcUd ln ttom     IITIRDb lbom, md fllc lt with tio rryort of ralc; thx
      rutpluc moalco bc d+podtcd, lf tny, wilL the Ncnr 1fort County
                                                                                    Cle* wlrhin ffvc dayr affr              the
      g$rcihallbo rmslvodrndbt arccrtrlnrblc, iothi
                                                    srditgf$ts Mor, to tswit6rau,q grly ou
      m oda $fthit cotrt' rignod by            a Jusd$o   of thfu Corrt. Th$ *rftrao shalt mkn tlp rlpgd of
      sush sds rrader      ostt rto$'itrg t}r dtupodilor of thl pmcacdr of1ba ualo rnd
                                                                                       accouipf,sicd by th$
     rcur,tns oftto pumu to u&om papuartu urra                  madon      rnd aluU fiIe It with thc           yqt
                                                                                                       Nsr4,

     county ctErl{ withir t[irty dayr aftor        muplttirythc sdc md maorting             thc popcr Dony€tamsc to
     Ito Flrahgla md thst lf ths Irqcccdt of ruah adc bo              ireqftcint    t0 pey tbo   rfimot    ruportcd dru
     1o   tho   Plaiatiffq'i& irhtsst and cortn ar rforocai{ eo Phirdff chnll mcsva. fiom
                                                                                          th;
     DcfEodrn(r), S$trh         $ilfus md Larlaie Smdcq          urlccs dieolwscd ln banhrrycy, tha *holr
     d;fisilocy or go much thcrpaf m &is Court mzy dceruha to toJurt
                                                                                        rd quielk        of thc rarldgc
     oftia nmrtgagc dubn rmainiag rrnsdilfiod aficr a c*tc ofth ,osrtsasad
                                                                           rrcmrrcs ud thc
     appliaadcnof thcpmoeodrthceoof, provtdd nuotlou &r r doffolc&yjudgmffit
                                                                             rhal bo nadr




     o?"{eg5I                                  Iudgmmt afForuclocil$o nnd $sls

                                                                                                                     MXHIBIT 5
                                                           T,1.; I1
                                                                                                                      1"-},,i,   ihiH    [,.1i].

                                                                                                          l{}:[:S;I',r[   n      h]   i,S{-:ilF    :




     aa   preertbcd      ty $ 1371 uf tbl Rcal Prqpaty *ctlom old               prooeeding!      law u,i&in t]ra tirr*
     liffiltcd thrrEir' rnd thc rnmnru rhasarffdeharniirod
                                                           and anrmded                     fu   an srder of this          court m
    fmvldcat        fu   in ssid mador; sad iI in fffitft

            OXSERED, AI}fiIAGED .lHD DECAEID
                                                            $at cmft snd att afrhe DsMrtrt(s) ttr
    fiig sodoa itrd frll Flrtodlr claluiag rudsr&ffir
                                                      G aily grei&l,r oftbom, ricrtbe flliug ofruoh
    notioo    ofpcndmy oftlria rc0on,rc             and     rrrcyaehcrcly ft,rutrorbsrffd         and &reeloasd           ofalt
   ri*t, chl,o,llcu          thle,   irurerf   rnd aqurtyofrcdemsim raantd
                                                                           non,g.spd rs'rnfuffi                     ffidfiEb
   rd     cr,aery   put thrffio4 aod lt ir     futhr
              OffIEnEDT eDfifDeED AHD DECBAE4
                                                                            thnr mld   pmi*ss ii       to bo aold in anc
   pam+l h -t' i#
                  *y*iml ffdff ffid tonditiqo, rnseot to auy otate sf &ctr that an lnopecdon
                                                                                                                                      of
   tho praniocr mpld dirsloce; aa[ statc
                                                      o,f   ftoE tban rn accurate {:recy of thc p*emires uould
  ghov, mycorrosrotr,
                      rcauiction+ deglaratioru, rts;rvsdoq!, casrtrrttar
                                                                         rightr of uayrndpublig
  rxilityagrcomrutoflectrd,             tr*y; rnytufldng           @nodqEordrrmccc ofthc nruictparifiia
  r,hish&o mortgrggd            plcuimi* losmd ardfosdblsvloiatiErr                    of samq rnyr{gfu* oftcoantr or
  pmonrinposm$ion oftrcrubjoctymmfutc;
                                                                rrhrlion(u) ofraoon{ ifruy, ffiaopt those llcns
           ls $ I3S4 of ftc Bml profrty n$hrs ffid plocedtug
  addrcsscrl
                                                             Larrq any equity ofrcdsapflol
 ofthe 1INITED srATEg oF AITERICA ts
                                          mdem fte prcurlw wlrhin       dayr fimn dan og         lfi
 rok; md it ir fir0ur; sild it ls furlhq

             oRrIm'BD,         tlrat a copy of tHr }udgment wifh Notice
                                                                        of BnEy ahnll bo ciinad                     qp.,' ths
 Rlfc'rrs in thfuaffttr,        th    onrnprof   th    ogulty of     rdarptlou, crytcnrnhramod                 ln thil rqtiou
 nad any     otha prry mti0ad t* nstia!.

             OSDER&I), AIIJITDGIII AIrFD DEC*EUD,
                                                  &tr                          raffftr   rD(   i, trot r liea upon thr
  nopeq'or m @c!'E of srlo, butrafuaa
                                      ocpmrc of rmording                                 the dcod" Alr    *,*anffi of



07..fi19$5
                                               Judgprusf Fwclwnru         mrd $sI6


                                                                                                                          EX}.{IBIT 5
                                                            fi '-ill li
                                                                                                                                       I:'\ ::l.".Fi      I.;{-i   .        tr h   U   }:   l1   fr;..T   m
                                                                                                                 i,   l"l{-: i',; "   i,U   Li   }'; Y ll r;   F', !'   ;     r} ,{    /    rJ: ,l ;l fi   i   S




    rucudius &s Ecfcrpo's Ded ahnrl                            hq patd Iqrtho puchruc,r           nrd not tts Reforcc fmm sars
   pt!$Ends.

              $mEAAIL *DJLDOEDA!*D SE{nESn. thx                                                 forpurpores ofststpgy                 cqmFli111o6

           PAP[- I351{U, tbu die                     o'f lbc   Jtdsmsrt of Forealsruu and Balc stall bc diqred ts bc ihc
  'ti&
  datr of mtry of ths J1dgilEnt of Foreclomus md Sd6,

             fald pramimr comu*only liuowu rr                            3n     rtr,sr l20rb   fircct Nc,r yod(, liry l00zg, A
  dsocrtp$onof satd mryrtgEodgnmlffi ir anaorcd
                                                                                   kt*o        md a*dc   nprt lurof        as S&sdut6                     A.




                           !" f fi [l l. !] i I { fs}* }; Y f; t], it T $ * SV
                    H " f t$.*. i   ?
                                           [
                                               "S.
                                                                   $        .


                        ;ii; I fl:? i."*-ii':'l; #$: 'i-r:n Sfi-l fi #f Tili$
                    \',ri i
                    Ciillji; i i; :IUi I*:]iji-[ "rr-li $;'tl-f;




                                         {^

                                         f
                                                       r*rT€F*irrsr*fiLL\                                 *.-n"{




 *Prnff     wrdf, e*tlon Furrrnnt
 ts lflt{Yf,?.f,,   { I30-t.t.n
 h itrlxrd b    lnntrdr so1m.




07.619S5                                              &rd'grncnt       of}oltcloflrno sud $ala

                                                                                                                                                 MXF{IBIT S
                                                                                                                    I   F]   t]:iH }it]   "
                                                                                                                                                $l5',i7 ti $j,i j   :l:   "i
:,tTlirffr   nor.-   .   t{i:}. 6l                                                                        f.[{SI''Jil Ir      t}Y l:](":[,S I      IJi ",/ii;:l ui;;,):   tr




                                AND IT IS FURTHER

                                0RDERED that unless the adjoumment of rhe sale is at the
                                                                                         rcfereens                      xeque$1" eny

                 adjournment made with less than 4ff hours of notiee shall raquire
                                                                                   an additioral fee to the referee                           of
                 $250 forEachand everysuchrrdjoununent wi&outany{irtherCourtonlernese$saryr
                                                                                            and it is furthcr

                                oRDEfi,ED that, wiflrout flnther order of the Court, the referee
                                                                                                 shall be entitled ro an
                 additional fee of $950 for candueting and attending a closing
                                                                               with a purchaser o&er than                      plaintif{
                plue,      if   stlch a elosing is schedulsd far the refgrse's conlbrcnce room,
                                                                                                then the rrferec sholl b"

                entilled to s ltasonflbl* fea for use thereof; also u'tthuut further orcler
                                                                                            of the Court arul it is furrher

                                ORDERED that the re ferce need not conduct the sale rurless plaintiff*lrall provide
                                                                                                                    the rrf,Eree

                r+ith proof of publicatiou of the notice ofsale, and         ifthe   sale is adourned due to plaintift*s failure

                to provide sueh proof, then said adjournnrent shall not bc consideretl at the
                                                                                              referee,s pquest;

                             0RDERED that plaintill shatl serve this otder on the appropride court
                                                                                                   cletks andthe county

                clerk so they may amend the eaptiotr as set forth herein in their records.

                             A descriptlun of the pr$ilmis*s Is lrnnsiled trcreto {r$ B}ftibil A.


                Nsn, York, htrrw Yodq.
                rlate:
                            3 [ a-r l, fi

                                                                                         udith N. Irilc
                                                                                         Lrstirs of thc


                                                                                          IlgqJudirh H. Mch,tr hra
                                                                                          J,S,C,




                                                                                                                              EXH$$tr 5
                                                                                                                                         I'l.l   liil,X 3i,] . [j:i tl l: fl11,ri rJ L,t
                                                                                                                            t?,fl'I[:iV]Ii:i      ]+'i/:;.{::   I   k' :   *{o/[]t,i;;"il1s




                                                          SHTr$TI.}:EFII            ,ffi'
         ficftma'* Itl* ss'ffit?$sss
                                                                                                                           : tr400{ISBS
                                                          set*s*         i rs. sJ   ,lf t*r ffiIs
                                                  Echcdula ,lt., D".r$rdca of           lhrFrulrer


 ffiffi.um,:i';r#[F
 dt{mYdrocaflas"il;1,Sffi;i.i r                                                  0:ctim 6 Blorr            tlbi'   t+l' ili;tffi
qSSS'II.ffl$0rt          rp'd*rlmtt*                  *         ,            *!     T'1rt   tt;,S r{Irt.,*t ffi{
SfiB thc gornrsru*U by rL* ,r,.-..                             j_t          'r                                        ftut*S [rfrfuril   *&"f
fift{rlf              oflt{               * ,,i
                                                                                    -rci;ihr,rlv d,rtr of       sirrt lx0t* grffit, ffif, th;
           "   l.{u           nl.   *o,

S$f,SfiHS trI[fiilfffi ffiffi#lyy,;rrllotr                      .m    fl ' A*u .. ] ! 0s *rt II
rltB$d-s Gililsrtrpmllr.l h                       J$uc    llsiu s&*.r ],sf,r.ri e im&srl
ffmt*fr ." ,                  .
                                  pu*tlcl         -       A11,*fi** -.,                -    .r   .j   . , tht
                                                                                                                          ,"j of,E**t lffi*
Sl'l':     "   I




ffiIBh[CE wtrtdy rlong rhe                                  ,.. dd sf Br&t
      *f Fr{}B$illl-fCI,
                                                                                    It#     grrm         16   fert s ir*h*f, ts &0 $rfr* m
f,s,:u




                                                            , .\,        "Ifir.         +flltr*hr[[:r),h*ygrl*(nua$
                                                   'r&X,tCffi.       r;rJ* Strr,;fc l?$S tr st4I




                                                                                                                                                 EXHIBIT S
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK - MANHATTAN DIVISION

--------------------------------------------------------------X        Case No. 19-13848-cgm
In Re:
                                                                       Chapter 13
SARAH ELIZABETH SANDERS,

                           Debtor.
--------------------------------------------------------------X

                                       MEMORANDUM OF LAW

                                                    Point 1

The Creditor is entitled to relief from the automatic stay as requested in the within motion

        The Creditor has filed a Motion for Relief from the Automatic Stay as it concerns the

mortgage it holds on the real property owned by the Debtor.

        Section 362 (d)(1) provide as follows:

        (d) On request of a party in interest and after notice and a hearing, the Court shall grant

relief from the stay provided under subsection (a) of this section, such as by terminating, annulling,

modifying, or conditioning such stay.

        (1) for cause, including the lack of adequate protection of an interest in property of such

party in interest;

        (2) with respect to a stay of an act against property under subsection (a) of this section, if:

                (A) such property is not necessary to an effective reorganization; or

        (3) Section 362 (d) is mandatory, not permissive. The Court shall grant relief from the

stay for any of the reasons stated in the three subsections. In re Elmira Litho, Inc., 174 Bankr.

892, 900 (Bankr. S.D.N.Y. 1994); In re Touloumis, 170 Bankr. 825, 827 (Bankr. S.D.N.Y.

1994); In re Kleinman, 156 Bankr. 131, 136 (Bankr. S.D.N.Y. 1993). Further, if any of the

grounds for relief from stay apply, the Court must grant the relief from the stay.
       The bankruptcy court can retroactively validate a void act by annulling the automatic

stay. See Eastern Refractories Co., 157 F.3d at 172. Several factors inform the Court’s decision:

(1) whether the creditor had actual or constructive knowledge of the bankruptcy filing and,

therefore, of the stay; (2) whether the debtor has acted in bad faith; (3) whether there was equity

in the property of the estate; (4) whether the property was necessary for an effective

reorganization; (5) whether grounds for relief from the stay existed and a motion, if filed, would

likely have been granted prior to the automatic stay violation; (6) whether the failure to grant

retroactive relief would cause unnecessary expense to the creditor; and (7) whether the creditor

detrimentally changed its position on the basis of the action taken. In re Stockwell, 262 B.R. 275,

281 (Bankr. D. Vt. 2001); accord In re Marketxt Holdings, Corp., 428 B.R. 579, 589 (S.D.N.Y.

2010) (affirming bankruptcy court’s application of Stockwell factors in retroactively annulling

automatic stay).

       Here, annulment is warranted as Creditor had no knowledge of the sale, as Debtor filed at

the same time the foreclosure sale was held. Second, Debtor has acted in a bad faith scheme to

hinder, delay, and defraud creditors with her multiple bankruptcy filings and failure to pay for

over eight (8) years. Third, there are grounds for relief under 11 U.S.C.362(d)(4), as Debtor is

engaged in a bad faith scheme, and Creditor’s claim is not adequately protected based on lack of

equity. Lastly, Creditor detrimentally changed its position by holding the foreclosure sale and

expending funds to have the foreclosure sale held.

       Section 362(d)(4), as enacted by the Bankruptcy Abuse Prevention and Consumer

Protection Act of 2005 (“BAPCPA”), Pub. L. No. 109-8, and amended by the Bankruptcy

Technical Corrections Act of 2010, Pub. L. No. 111-327, provides in relevant part:

       (d) On request of a party in interest and after notice and a hearing, the court shall
       grant relief from the stay provided under subsection (a) of this section, such as by
        terminating, annulling, modifying, or conditioning such stay—
        ....
        (4) with respect to a stay of an act against real property under subsection (a), by a
        creditor whose claim is secured by an interest in such real property, if the court finds that
        the filing of the petition was part of a scheme to delay, hinder, or defraud creditors that
        involved either–
                 (A) transfer of all or part ownership of, or other interest in, such real property
                 without the consent of the secured creditor or court approval; or
                 B) multiple bankruptcy filings affecting such real property.
        11 U.S.C. § 362(d)(4).

        This provision gives the Court authority to grant in rem relief from the stay as to Debtor’s

interest in the Property, such that any and all future filings by any person or entity with an interest

in the Property will not operate as an automatic stay for a period of two years after the date of the

entry of such an order, provided that the order is recorded in compliance with applicable state laws

governing notices of interest or liens in real property. In re Montalvo, 416 B.R. 381, 386

(Bankr.E.D.N.Y. 2009); 11 U.S.C. § 362(d)(4). A non-exclusive list of factors the Court may

consider includes strategically timed serial filings affecting the real property compounded by a

lack of payments, failure to confirm a plan in prior cases, proposal of a highly-questionable plan

in the present case, failure to make post-petition payments to the secured creditor, and default

under an interim order or stipulation. In re Olayer, 2017 Bankr. LEXIS 4045, at *5 (citing cases).

Here, Debtor has filed multiple cases, and has a significant default prior to the foreclosure sale.

The filing on the same day as the foreclosure sale is a blatant attempt to hinder, delay, and defraud

this creditor.

        In conclusion, the Creditor requests that its motion for relief from the bankruptcy stay as

concerns the subject property described in the motion to the Court be granted in all respects.


 Dated: March 19, 2020
/s/ Jenelle C. Arnold               .
Jenelle C. Arnold, Bar No.: 5263777
Attorney for Creditor
Aldridge Pite, LLP
4375 Jutland Drive, Suite 200
P.O. Box 17933
San Diego, CA 92177-0933
Telephone: (858) 750-7600
Facsimile: (619) 590-1385
Email: JArnold@aldridgepite.com
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK - MANHATTAN DIVISION

--------------------------------------------------------------X           Case No. 19-13848-cgm
In Re:
                                                                          Chapter 13
SARAH ELIZABETH SANDERS,

                           Debtor.
--------------------------------------------------------------X

                                           FRCP 55AFFIDAVIT

        As attorney for creditor admitted to practice before this Court, I represent that upon
information and belief, the Debtor is not an infant, incompetent, or in the military.

Dated: March 19, 2020

                                                    /s/ Jenelle C. Arnold
                                                    Jenelle C. Arnold, Esq.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK - MANHATTAN DIVISION

--------------------------------------------------------------X        Case No. 19-13848-cgm
In Re:
                                                                       Chapter 13
SARAH ELIZABETH SANDERS,
                                                                       ORDER LIFTING THE
                           Debtor.                                     AUTOMATIC STAY AND CO=-
--------------------------------------------------------------X        DEBTOR STAY

           Upon reading the filing the Notice of Motion dated March 19, 2020, the Affirmation of

Jenelle C. Arnold, Esq., dated March 19, 2020 and the exhibits annexed thereto on behalf of

Spectrum Mortgage Holdings, LLC (“Creditor”), by it’s attorneys Aldridge Pite, LLP, for an Order

pursuant of 11 U.S.C. 362(d)(!0 and (d)(4)(B) and 1301(c)(1) granting annulment of the automatic

stay to foreclose the mortgage it holds on the property located at 322 East 120th Street, New York,

New York 10029 (the “Property”), and sufficient cause appearing therefore; it is

           ORDERED, that automatic stay is hereby modified pursuant to 11 U.S.C. 362 (d) (1) and

1301(c)(1),to allow Creditor to proceed with post foreclose actions regarding the Property, and it is

further,

           ORDERED, that Relief from the Automatic Stay is granted under 11 U.S.C. § 362(d)(4): If

recorded in compliance with applicable state laws governing notices of interests or liens in real

property, the order is binding in any other case under this title purporting to affect the Property filed

not later than 2 years after the date of the entry of the order by the court, except that a debtor in a

subsequent case under this title may move for relief from the order based upon changed

circumstances or for good cause shown, after notice and hearing.

           ORDERED, the relief granted pursuant to 11 U.S.C. § 362(d)(4) shall be binding and

effective in any other case under this title purporting to affect the Property notwithstanding the
existence of the co-debtor stay of 11 U.S.C. §1201(a) or §1301(a) in said case.

          ORDERED, that the 14 day stay imposed by FRBP 4001(a)(3) is hereby waived, and it is

further

          ORDERED, that this order is binding and effective despite conversion; and it is further

          ORDERED, that the Trustee shall retain any and all interest the Debtor's/Debtors’ estate may

have in any surplus monies from a foreclosure sale of the Real Property; and it is further

          ORDERED, that upon the commencement of a foreclosure proceeding against the Debtor,

the Trustee and his/her counsel shall be served with a copy of the summons and complaint notice of

pendency of action; and, it is further

          ORDERED, that the Trustee be served with a copy of the referee's report of sale within thirty

(30) days of the referee's preparation of the report of sale; and, it is further

          ORDERED, that closure of the case shall not constitute an abandonment of the trustee's

interest, if any, in any surplus proceeds.

                                                  ###
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK - MANHATTAN DIVISION

--------------------------------------------------------------X          Case No. 19-13848-cgm
In Re:

                                                                         Chapter 13
SARAH ELIZABETH SANDERS,

                           Debtor.                                       CERTIFICATE OF SERVICE
--------------------------------------------------------------X

                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the Notice of Motion, Motion for Relief
from Stay, Declaration In Support of Motion for Relief from Stay, 362 Affidavit, FRCP55
Affidavit, Memorandum of Law and a Proposed Order Lifting Stay was mailed by U.S. Mail on
March 19, 2020 to the parties listed below:

Sarah Elizabeth Sanders
322 E. 120th St, #1
New York, NY 10035

Krista M. Preuss
399 Knollwood Road
White Plains, NY 10603
info@ch13kp.com

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
USTPRegion02.NYECF@USDOJ.GOV

Lorraine Sanders
322 E. 120th St, #1
New York, NY 10035
                                                    Respectfully submitted,

                                                    /s/ Michael Leewright
                                                    By: Michael Leewright_____
                                                    4375 Jutland Drive, Suite 200
                                                    San Diego, CA 92177-0933
                                                    (858) 750-7600
